Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 1 of 110 Page ID #:3090




 1   LAW OFFICE OF BRIAN NOMI
     Brian Nomi, Esq. (CBN: 203059)
 2   Local Counsel
     215 E Daily Dr, Ste 28
 3   Camarillo, CA 93010
     Phone: 805-444-5960
 4   Fax: 805-357-5333
     Email: briannomi@yahoo.com
 5
     AYALA LAW, P.A.
 6   Eduardo A. Maura, Esq. (FBN: 91303)
     Pro Hac Vice Counsel [D.E. 11]
 7   1390 Brickell Ave, Ste 335
     Miami, FL 33131
 8   Phone: 305-570-2208
     Fax: 305-503-7206
 9   Email: eayala@ayalalawpa.com
10   Attorneys for Agrícola Cuyuma SA and
     Corporación Agrícola Viñasol SAC
11

12                           UNITED STATES DISTRICT COURT
13
                            CENTRAL DISTRICT OF CALIFORNIA

14
       Agrícola Cuyuma SA, and                        Case No. 2:17-cv-08220-DMG-SK
15     Corporación Agrícola Viñasol SAC,
                                                      PRETRIAL EXHIBIT STIPULATION
16                          Plaintiﬀs,
                                                      Judge: Hon. Dolly M. Gee
17     v.
18     Corona Seeds, Inc., and                        Trial Date: June 18, 2021
       Crites Seed, Inc.,
19
                            Defendants.
20
21          Pursuant to this Court’s Scheduling and Case Management Order re Jury Trial of
22   January 2, 2019, Plaintiﬀs Agrícola Cuyuma SA and Corporación Agrícola Viñasol SAC
23   and Defendants Corona Seeds, Inc. and Crites Seed, Inc. hereby submit the following
24   Pretrial Exhibit Stipulation.
25
26
27
28
                                                  1
                                     PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 2 of 110 Page ID #:3091




 1                            PRETRIAL EXHIBIT STIPULATION
 2                                     Plaintiﬀs/Defendants Exhibits
 3           Ex.
     Party               Description         If Objection, State grounds        Response to Objection
             No.
 4                                                                         (401, 402) Relevant to Corona’s
 5                                                                         defense that Seeds were
                                                                           contaminated in Peru. (403)
 6                                                                         Defendants have not described
                                                                           what type of prejudice they will
 7                 CUAV2026-2031 - Two
                                                                           suﬀer and thus, Plaintiﬀs cannot
                   response letters from
 8                                                                         respond. (408) Unclear who this
     Ps’     1     Mr. Newman regarding      FRE 401, 402, 403, 408(a)
                                                                           rule is applicable. Letters are not
 9                 AVSA’s demand and
                                                                           settlement communications.
                   Cuyuma’s complaint.
                                                                           Additionally, under the Court’s
10
                                                                           Scheduling Order, parties cannot
11                                                                         “submit blanket or boilerplate
                                                                           objections . . . to exhibits. Xese
12                                                                         will be disregarded and overruled.”
                                                                           (401, 402) Relevant to Corona’s
13
                                                                           defense that Seeds were
14                                                                         contaminated in Peru. (703)
                                                                           Inapplicable as SGS is the world
15                                                                         leading and most reputable source
                                                                           for seed testing. (705)
16
                                             FRE 401, 402, 703-705         Inapplicable. (802) Representative
                   CUAV105-108 - SGS
17                                           (improper basis, ultimate     of SGS will testify as to accuracy
     Ps’     2     Tests, Germinations and
                                             issue), 802, 901, lacks       or via deposition transcript.
18                 NGS
                                             foundation                    Foundation will be established at
19                                                                         trial. Additionally, under the
                                                                           Court’s Scheduling Order, parties
20                                                                         cannot “submit blanket or
                                                                           boilerplate objections . . . to
21                                                                         exhibits. Xese will be disregarded
22                                                                         and overruled.”
                   Four colored
23                 photographs of the seed
     Ps’     3
                   bags sold to Cuyuma by
24
                   Corona.
25                                                                         (401, 402) Relevant to Corona’s
                                                                           defense that Seeds were
26                 CUAV109-113 - Four
                                             FRE 401, 402, 403, lacks      contaminated in Peru. (403)
     Ps’     4     colored photographs of
                                             foundation                    Defendants have not described
27                 the Sapphire seeds
                                                                           what type of prejudice they will
28                                                                         suﬀer and thus, Plaintiﬀs cannot
                                                        2
                                       PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 3 of 110 Page ID #:3092




 1                                                                 respond. Foundation will be
                                                                   established at trial via live witness.
 2                                                                 Additionally, under the Court’s
 3                                                                 Scheduling Order, parties cannot
                                                                   “submit blanket or boilerplate
 4                                                                 objections . . . to exhibits. Xese
                                                                   will be disregarded and overruled.”
 5                                                                 (802) Parties to communications
 6              COR004 - E-mail thread                             will be available at trial.
                from Mr. Newman to                                 Additionally, under the Court’s
 7   Ps’   7    Mr. de los Rios           FRE 802                  Scheduling Order, parties cannot
                referencing Sugar                                  “submit blanket or boilerplate
 8
                Daddy seed production                              objections . . . to exhibits. Xese
 9                                                                 will be disregarded and overruled.”
                                                                   (401, 402) Relevant to Corona’s
10                                                                 defenses. (403) Defendants have
                                                                   not described what type of
11
                                                                   prejudice they will suﬀer and thus,
12                                                                 Plaintiﬀs cannot respond. (802)
                                                                   Parties to communications will be
13              COR49-50 - E-mail
                                                                   available at trial. Foundation will
     Ps’   8    thread from Mr. Cruz to   FRE 401, 402, 403, 802
                                                                   be established at trial via live
14              Mr. Newman
                                                                   witness. Additionally, under the
15                                                                 Court’s Scheduling Order, parties
                                                                   cannot “submit blanket or
16                                                                 boilerplate objections . . . to
17                                                                 exhibits. Xese will be disregarded
                                                                   and overruled.”
18
                                                                   (401, 402) Relevant to Corona’s
19                                                                 defenses and to contract. (403)
20                                                                 Defendants have not described
                                                                   what type of prejudice they will
21                                                                 suﬀer and thus, Plaintiﬀs cannot
                COR154 - E-mail thread                             respond. (802) Parties to
22
                from Mr. Newman to                                 communications will be available
23   Ps’   10   Mr. Flores regarding      FRE 401, 402, 403, 802   at trial. Foundation will be
                import permit for air                              established at trial via live witness.
24              shipment                                           Relevant for impeachment.
                                                                   Additionally, under the Court’s
25
                                                                   Scheduling Order, parties cannot
26                                                                 “submit blanket or boilerplate
                                                                   objections . . . to exhibits. Xese
27                                                                 will be disregarded and overruled.”
28
                                                    3
                                   PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 4 of 110 Page ID #:3093




 1                                                                 (401, 402) Relevant to Corona’s
                                                                   defenses and to contract. (403)
 2                                                                 Defendants have not described
 3                                                                 what type of prejudice they will
                                                                   suﬀer and thus, Plaintiﬀs cannot
 4              COR147-149 - E-mail                                respond. (802) Parties to
                thread from Mr. Flores                             communications will be available
 5   Ps’   11   to Mr. Newman             FRE 401, 402, 403, 802   at trial. Foundation will be
 6              regarding issues with                              established at trial via live witness.
                seeds                                              Relevant for impeachment.
 7                                                                 Additionally, under the Court’s
                                                                   Scheduling Order, parties cannot
 8                                                                 “submit blanket or boilerplate
 9                                                                 objections . . . to exhibits. Xese
                                                                   will be disregarded and overruled.”
10                                                                 (401, 402) Relevant to Corona’s
                                                                   defenses and to contract. (403)
11
                                                                   Defendants have not described
12                                                                 what type of prejudice they will
                                                                   suﬀer and thus, Plaintiﬀs cannot
13                                                                 respond. (802) Parties to
                E-mail thread regarding
                                                                   communications will be available
14              delayed arrival of
     Ps’   12                             FRE 401, 402, 403, 802   at trial. Foundation will be
                shipment (Bates:
15                                                                 established at trial via live witness.
                COR193).
                                                                   Relevant for impeachment.
16                                                                 Additionally, under the Court’s
                                                                   Scheduling Order, parties cannot
17
                                                                   “submit blanket or boilerplate
18                                                                 objections . . . to exhibits. Xese
                                                                   will be disregarded and overruled.”
19                                                                 (802) Parties to communications
20                                                                 will be available at trial.
                E-mail thread from Mr.
                                                                   Foundation will be established at
                Cruz to Mr. Newman
21                                                                 trial via live witness. Additionally,
                regarding shipment of
     Ps’   13                             FRE 802                  under the Court’s Scheduling
22              Sapphire seeds to
                                                                   Order, parties cannot “submit
                Cuyuma (Bates:
23                                                                 blanket or boilerplate objections . .
                COR206-207).
                                                                   . to exhibits. Xese will be
24                                                                 disregarded and overruled.”
                E-mail thread from Mr.                             (401, 402) Relevant to Corona’s
25
                Cruz to Mr. Newman                                 defenses, the contract and the
26              and Mr. Johnson                                    conditions of the Seeds. (403)
     Ps’   14                             FRE 401, 402, 403, 802
                regarding harvesting of                            Defendants have not described
27              Sapphire seeds (Bates:                             what type of prejudice they will
                COR209).                                           suﬀer and thus, Plaintiﬀs cannot
28
                                                    4
                                   PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 5 of 110 Page ID #:3094




 1                                                                 respond. (802) Parties to
                                                                   communications will be available
 2                                                                 at trial. Foundation will be
 3                                                                 established at trial via live witness.
                                                                   Relevant for impeachment.
 4                                                                 Additionally, under the Court’s
                                                                   Scheduling Order, parties cannot
 5                                                                 “submit blanket or boilerplate
 6                                                                 objections . . . to exhibits. Xese
                                                                   will be disregarded and overruled.”
 7                                                                 (401, 402) Relevant to Corona’s
                                                                   defenses, the contract and the
 8
                                                                   conditions of the Seeds. (403)
 9                                                                 Defendants have not described
                                                                   what type of prejudice they will
10              E-mail thread between
                                                                   suﬀer and thus, Plaintiﬀs cannot
                Mr. Flores, Mr.
                                                                   respond. (802) Parties to
11              Newman, and Mr. Cruz
                                                                   communications will be available
     Ps’   15   regarding 62%             FRE 401, 402, 403, 802
12                                                                 at trial. Foundation will be
                germination rate of
                                                                   established at trial via live witness.
13              Sapphire seeds from Lot
                                                                   Relevant for impeachment.
                606 (Bates: COR241).
                                                                   Additionally, under the Court’s
14
                                                                   Scheduling Order, parties cannot
15                                                                 “submit blanket or boilerplate
                                                                   objections . . . to exhibits. Xese
16                                                                 will be disregarded and overruled.”
17                                                                 (401, 402) Relevant to Corona’s
                                                                   defenses, the contract and the
18                                                                 conditions of the Seeds. (403)
                                                                   Defendants have not described
19                                                                 what type of prejudice they will
                E-mail thread from Mr.
20                                                                 suﬀer and thus, Plaintiﬀs cannot
                Newman to Mr. Alban
                                                                   respond. (802) Parties to
                regarding 62%
21                                                                 communications will be available
     Ps’   16   germination rate of       FRE 401, 402, 403, 802
                                                                   at trial. Foundation will be
22              seeds and losses
                                                                   established at trial via live witness.
                incurred (Bates:
23                                                                 Relevant for impeachment.
                CUAV73).
                                                                   Additionally, under the Court’s
24                                                                 Scheduling Order, parties cannot
                                                                   “submit blanket or boilerplate
25
                                                                   objections . . . to exhibits. Xese
26                                                                 will be disregarded and overruled.”
                E-mail thread between                              (401, 402) Relevant to Corona’s
27   Ps’   17   Mr. Cruz, Mr. Newman      FRE 401, 402, 403, 802   defenses, the contract and the
                and Mr. Johnson                                    conditions of the Seeds. (403)
28
                                                    5
                                  PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 6 of 110 Page ID #:3095




 1              regarding Lot 606 seeds                             Defendants have not described
                with Xiram (Bates:                                  what type of prejudice they will
 2              COR213).                                            suﬀer and thus, Plaintiﬀs cannot
 3                                                                  respond. (802) Parties to
                                                                    communications will be available
 4                                                                  at trial. Foundation will be
                                                                    established at trial via live witness.
 5                                                                  Relevant for impeachment.
 6                                                                  Additionally, under the Court’s
                                                                    Scheduling Order, parties cannot
 7                                                                  “submit blanket or boilerplate
                                                                    objections . . . to exhibits. Xese
 8                                                                  will be disregarded and overruled.”
 9                                                                  (401, 402) Relevant to Corona’s
                                                                    defenses, the contract and the
10                                                                  conditions of the Seeds. (403)
                                                                    Defendants have not described
11
                                                                    what type of prejudice they will
12                                                                  suﬀer and thus, Plaintiﬀs cannot
                E-mail thread from Mr.
                                                                    respond. (802) Parties to
13              Flores to Mr. Newman
                                                                    communications will be available
     Ps’   18   and Mr. Cruz regarding     FRE 401, 402, 403, 802
                                                                    at trial. Foundation will be
14              delays in shipment of
                                                                    established at trial via live witness.
                seeds (Bates: COR218).
15                                                                  Relevant for impeachment.
                                                                    Additionally, under the Court’s
16                                                                  Scheduling Order, parties cannot
                                                                    “submit blanket or boilerplate
17
                                                                    objections . . . to exhibits. Xese
18                                                                  will be disregarded and overruled.”
                                                                    (401, 402) Relevant to Corona’s
19                                                                  defenses, the contract and the
20                                                                  conditions of the Seeds. (403)
                                                                    Defendants have not described
21                                                                  what type of prejudice they will
                                                                    suﬀer and thus, Plaintiﬀs cannot
22              E-mail thread between
                                                                    respond. (802) Parties to
                Mr. Flores and Mr.
23                                                                  communications will be available
     Ps’   19   Newman regarding           FRE 401, 402, 403, 802
                                                                    at trial. Foundation will be
                testing for Sapphire pea
24                                                                  established at trial via live witness.
                seeds (Bates: COR221).
                                                                    Relevant for impeachment.
25
                                                                    Additionally, under the Court’s
26                                                                  Scheduling Order, parties cannot
                                                                    “submit blanket or boilerplate
27                                                                  objections . . . to exhibits. Xese
                                                                    will be disregarded and overruled.”
28
                                                     6
                                    PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 7 of 110 Page ID #:3096




 1                                                                   (401, 402) Relevant to Corona’s
                                                                     defenses, the contract and the
 2                                                                   conditions of the Seeds. (403)
 3                                                                   Defendants have not described
                                                                     what type of prejudice they will
 4              E-mail thread from Mr.                               suﬀer and thus, Plaintiﬀs cannot
                Cruz to Mr. Newman                                   respond. (802) Parties to
 5              regarding shortage of                                communications will be available
     Ps’   20                              FRE 401, 402, 403, 802
 6              seeds and possibility of                             at trial. Foundation will be
                economic sanctions                                   established at trial via live witness.
 7              (Bates: COR236).                                     Relevant for impeachment.
                                                                     Additionally, under the Court’s
 8                                                                   Scheduling Order, parties cannot
 9                                                                   “submit blanket or boilerplate
                                                                     objections . . . to exhibits. Xese
10                                                                   will be disregarded and overruled.”
                                                                     (401, 402) Relevant to Corona’s
11
                                                                     defenses, the contract and the
12                                                                   conditions of the Seeds. (403)
                                                                     Defendants have not described
13                                                                   what type of prejudice they will
                E-mail thread between                                suﬀer and thus, Plaintiﬀs cannot
14
                Mr. Newman and Mr.                                   respond. (802) Parties to
15              Cruz regarding liability                             communications will be available
     Ps’   21                              FRE 401, 402, 403, 802
                with third-party                                     at trial. Foundation will be
16              contracts (Bates:                                    established at trial via live witness.
                COR237).                                             Relevant for impeachment.
17
                                                                     Additionally, under the Court’s
18                                                                   Scheduling Order, parties cannot
                                                                     “submit blanket or boilerplate
19                                                                   objections . . . to exhibits. Xese
20                                                                   will be disregarded and overruled.”
                                                                     (401, 402) Relevant to Corona’s
21                                                                   defenses, the contract and the
                                                                     conditions of the Seeds. (403)
22              E-mail thread between                                Defendants have not described
23              Mr. Flores, Ms. Briseño,                             what type of prejudice they will
                Mr. Newman, Mr. Cruz,                                suﬀer and thus, Plaintiﬀs cannot
24   Ps’   22   and Mr. de los Rios        FRE 401, 402, 403, 802.   respond. (802) Parties to
                regarding production                                 communications will be available
25
                delays (Bates:                                       at trial. Foundation will be
26              COR267).                                             established at trial via live witness.
                                                                     Relevant for impeachment.
27                                                                   Additionally, under the Court’s
                                                                     Scheduling Order, parties cannot
28
                                                     7
                                    PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 8 of 110 Page ID #:3097




 1                                                                           “submit blanket or boilerplate
                                                                             objections . . . to exhibits. Xese
 2                                                                           will be disregarded and overruled.”
 3              Corona’s Inventory
                Activity of Sapphire Pea
     Ps’   23
 4              CRC242606 (Bates:
                COR285).
 5
                                                                             (401, 402) Relevant to Corona’s
 6                                                                           defense that Seeds were
                                                                             contaminated in Peru. (703)
 7                                                                           Inapplicable as SGS is the world
                                                                             leading and most reputable source
 8
                                                                             for seed testing. (705)
 9              SGS Inspection and                                           Inapplicable. (802) Representative
                                           FRE 401, 402, 703-705
                Sampling Report of Lot                                       of SGS will testify as to accuracy
10                                         (improper basis, ultimate
     Ps’   24   606 Sapphire seeds                                           or via deposition transcript. (1002)
                                           issue), 802, 901, 1002, lacks
                (Bates: CUAV1508-                                            Original or authenticated copy
11                                         foundation
                1509).                                                       available. Foundation will be
12                                                                           established at trial. Additionally,
                                                                             under the Court’s Scheduling
13                                                                           Order, parties cannot “submit
                                                                             blanket or boilerplate objections . .
14
                                                                             . to exhibits. Xese will be
15                                                                           disregarded and overruled.”
                                                                             Relevant to Corona’s defense that
16                                                                           Seeds were contaminated in Peru.
17                                                                           Foundation will be established at
                                                                             trial. Additionally, under the
18                                                                           Court’s Scheduling Order, parties
                                                                             cannot “submit blanket or
19                                         FRE 401, 402, 403, lacks          boilerplate objections . . . to
20                                         foundation. Plaintiﬀ has not      exhibits. Xese will be disregarded
                                           identiﬁed witnesses from          and overruled.” Further, the tests
                Reports of Seed
21                                         Euroﬁns will be testifying at     are admissible and do not lack
                Analysis from Euroﬁns
     Ds’   25                              trial to lay the foundation for   foundation because they are not
22              (Bates: CUAV2015-
                                           these documents. Xere is no       hearsay. These tests were produced
                2022).
23                                         testimony regarding the           by the Defendants. Statements
                                           methodology of the testing to     offered against an opposing party
24                                         make it reliable.                 which (1) the party manifested that
                                                                             it adopted or believed to be true;
25
                                                                             (2) were made by a person whom
26                                                                           the party authorized to make a
                                                                             statement on the subject; or (3)
27                                                                           were made by the party’s agent or
                                                                             employee on a matter within the
28
                                                      8
                                   PRETRIAL EXHIBIT STIPULATION
Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 9 of 110 Page ID #:3098




 1                                                                      scope of that relationship and
                                                                        while it existed, are not hearsay.
 2                                                                      FRE 801(d)(2)(B-D). Ds adopted
 3                                                                      the results and believed them to be
                                                                        true when they marketed their
 4                                                                      seeds’ germination rates; they
                                                                        authorized Eurofins to test and
 5                                                                      release the results of the test of the
 6                                                                      seeds’ germination rate; and they
                                                                        had an agent relationship with
 7                                                                      Eurofins about testing their seeds’
                                                                        germination rate which Eurofins
 8                                                                      would have complete knowledge
 9                                                                      about since they conducted the test
                                                                        on behalf of Crites. Further, Crites’
10                                                                      corporate representative testified in
                                                                        his deposition that one of the
11
                                                                        Eurofins’ tests was the basis for
12                                                                      stamping the subject seeds with the
                                                                        87% rate. Dep. of A. Johnson
13                                                                      41:17-19.
14
15                                                                      (401, 402) Relevant to Corona’s
                                                                        defenses, the contract and the
16                                                                      conditions of the Seeds. (403)
                                                                        Defendants have not described
17
                                                                        what type of prejudice they will
                E-mail thread between
18                                                                      suﬀer and thus, Plaintiﬀs cannot
                Mr. Johnson, Mr.
                                                                        respond. (802) Parties to
19              Newman, Mr. Cruz, and
                                                                        communications will be available
     Ps’   26   Mr. Maldonado             FRE 401, 402, 403, 701, 802
20                                                                      at trial. Foundation will be
                regarding Sapphire pea
                                                                        established at trial via live witness.
                production (Bates:
21                                                                      Relevant for impeachment.
                CUAV2031-2039).
                                                                        Additionally, under the Court’s
22                                                                      Scheduling Order, parties cannot
23                                                                      “submit blanket or boilerplate
                                                                        objections . . . to exhibits. Xese
24                                                                      will be disregarded and overruled.”
                E-mail thread between                                   (401, 402) Relevant to Corona’s
25
                Mr. Newman and Mr.                                      defenses, the contract and the
26              Johnson regarding                                       conditions of the Seeds. (403)
     Ps’   27                             FRE 401, 402, 403, 802
                estimated delivery date                                 Defendants have not described
27              of Sapphire seeds                                       what type of prejudice they will
                (Bates: CUAV2056).                                      suﬀer and thus, Plaintiﬀs cannot
28
                                                    9
                                   PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 10 of 110 Page ID
                                      #:3099



 1                                                                  respond. (802) Parties to
                                                                    communications will be available
 2                                                                  at trial. Foundation will be
 3                                                                  established at trial via live witness.
                                                                    Relevant for impeachment.
 4                                                                  Additionally, under the Court’s
                                                                    Scheduling Order, parties cannot
 5                                                                  “submit blanket or boilerplate
 6                                                                  objections . . . to exhibits. Xese
                                                                    will be disregarded and overruled.”
 7                                                                  (401, 402) Relevant to Corona’s
                                                                    defenses, the contract and the
 8
                                                                    conditions of the Seeds. (403)
 9                                                                  Defendants have not described
                                                                    what type of prejudice they will
10                                                                  suﬀer and thus, Plaintiﬀs cannot
                  E-mail thread between
                                                                    respond. (802) Parties to
11                Mr. Newman and Mr.
                                                                    communications will be available
      Ps’   28    Johnson regarding        FRE 401, 402, 403, 802
12                                                                  at trial. Foundation will be
                  Sapphire seed
                                                                    established at trial via live witness.
13                complaints.
                                                                    Relevant for impeachment.
                                                                    Additionally, under the Court’s
14
                                                                    Scheduling Order, parties cannot
15                                                                  “submit blanket or boilerplate
                                                                    objections . . . to exhibits. Xese
16                                                                  will be disregarded and overruled.”
17                                                                  (401, 402) Relevant to Corona’s
                                                                    defenses, the contract and the
18                                                                  conditions of the Seeds. (403)
                                                                    Defendants have not described
19                                                                  what type of prejudice they will
20                E-mail thread between                             suﬀer and thus, Plaintiﬀs cannot
                  Mr. Newman and Mr.                                respond. (802) Parties to
21                Johnson regarding                                 communications will be available
      Ps’   29                             FRE 401, 402, 403, 802
                  treatments of Sapphire                            at trial. Foundation will be
22                seeds from Lot 606                                established at trial via live witness.
23                (Bates: CUAV2063).                                Relevant for impeachment.
                                                                    Additionally, under the Court’s
24                                                                  Scheduling Order, parties cannot
                                                                    “submit blanket or boilerplate
25
                                                                    objections . . . to exhibits. Xese
26                                                                  will be disregarded and overruled.”
                  Documents showing the
27    Ps’   30
                  history of the ﬂow of
28
                                                    10
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 11 of 110 Page ID
                                      #:3100



 1                Lot 606 Sapphires
                  (Bates: Crites 1-22).
 2                Documents showing the
 3                history of the ﬂow of the
      Ps’   31
                  Lot 808 Sapphires
 4                (Bates: Crites 23-45).
                  Documents showing the
 5
                  history of the Lot 500
      Ps’   32
 6                Sapphires (Bates: Crites
                  46-68).
 7                                                                     (401, 402) Relevant to Corona’s
                                                                       defenses, the contract and the
 8
                                                                       conditions of the Seeds. (403)
 9                                                                     Defendants have not described
                                                                       what type of prejudice they will
10                                                                     suﬀer and thus, Plaintiﬀs cannot
                                                                       respond. (802) Parties to
11                E-mail chain mentioning
                                                                       communications will be available
      Ps’   33    41% seed emergence          FRE 401, 402, 403, 802
12                                                                     at trial. Foundation will be
                  rate.
                                                                       established at trial via live witness.
13                                                                     Relevant for impeachment.
                                                                       Additionally, under the Court’s
14
                                                                       Scheduling Order, parties cannot
15                                                                     “submit blanket or boilerplate
                                                                       objections . . . to exhibits. Xese
16                                                                     will be disregarded and overruled.”
17                                                                     (401, 402) Relevant to Corona’s
                                                                       defenses, the contract and the
18                                                                     conditions of the Seeds. (403)
                                                                       Defendants have not described
19                                                                     what type of prejudice they will
20                                                                     suﬀer and thus, Plaintiﬀs cannot
                  E-mail chain Newman-                                 respond. (802) Parties to
21                Johnson regarding the                                communications will be available
      Ps’   34                                FRE 401, 402, 403, 802
                  Seeds (Pythium                                       at trial. Foundation will be
22
                  suppression)                                         established at trial via live witness.
23                                                                     Relevant for impeachment.
                                                                       Additionally, under the Court’s
24                                                                     Scheduling Order, parties cannot
                                                                       “submit blanket or boilerplate
25
                                                                       objections . . . to exhibits. Xese
26                                                                     will be disregarded and overruled.”
                                                                       (401, 402) Relevant to the contract
27                E-mail chain
      Ps’   35                                FRE 401, 402, 403, 802   and the conditions of the Seeds.
                  Bielenberg-Stoddard-
                                                                       (403) Defendants have not
28
                                                       11
                                      PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 12 of 110 Page ID
                                      #:3101



 1                Newman regarding the                                  described what type of prejudice
                  Seeds.                                                they will suﬀer and thus, Plaintiﬀs
 2                                                                      cannot respond. (802) Parties to
 3                                                                      communications will be available
                                                                        at trial. Foundation will be
 4                                                                      established at trial via live witness.
                                                                        Relevant for impeachment.
 5                                                                      Additionally, under the Court’s
 6                                                                      Scheduling Order, parties cannot
                                                                        “submit blanket or boilerplate
 7                                                                      objections . . . to exhibits. Xese
                                                                        will be disregarded and overruled.”
 8
                  Corona Invoice for Snap
 9                Peas, Sapphire,
      Ps’   37    Phytosanitary
10                Certiﬁcate, Certiﬁcate of
                  Origin, etc.
11
                  Corona Invoice for Snap
12                Peas, Sapphire,
      Ps’   38    Phytosanitary
13                Certiﬁcate, Certiﬁcate of
                  Origin, etc. (Spanish).
14
                  Spreadsheet of
15                kilograms harvested per
      Ps’   39    week, per variety, and
16                per lot of Sapphire
17                seeds.
                                                                         (401, 402) Relevant to the
18                                                                      contract and the conditions of the
                                                                        Seeds. (403) Defendants have not
19                                                                      described what type of prejudice
20                Report regarding claim                                they will suﬀer and thus, Plaintiﬀs
                  on poor quality of the                                cannot respond. (802) Parties to
21                Sapphire seed purchased                               communications will be available
                                              FRE 401, 402, 403, 802,
      Ps’   40    from Corona and the                                   at trial. Admissible under 803(6).
22                                            lacks foundation
                  contamination of other                                Additionally, under the Court’s
23                varieties; from Mr.                                   Scheduling Order, parties cannot
                  Alban to Mr. Newman.                                  “submit blanket or boilerplate
24                                                                      objections . . . to exhibits. Xese
                                                                        will be disregarded and overruled.”
25
26
                  Corona Invoice No.
27    Ps’   41
                  50809 billed to AVSA.
28
                                                       12
                                      PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 13 of 110 Page ID
                                      #:3102



 1                Corona Invoice No.
      Ps’   42    180526 billed to AVSA
 2                (Spanish).
 3                Corona Invoice No.
      Ps’   43
                  51258 billed to AVSA.
 4                Map depicting ﬁelds
      Ps’   44    where Sapphire seeds
 5
                  were planted in 2016.
 6                Map depicting ﬁelds
                  where Sapphire seeds
 7    Ps’   45
                  were planted (Bates:
                  CUAV1509).
 8
                  Map depicting ﬁelds
 9                where Sapphire seeds
      Ps’   46
                  were planted (Bates:
10                CUAV1508).
11                Map depicting ﬁelds
                  where Sapphire,
12    Ps’   47    Oregon, and Cascadia
                  seeds were planted
13                (Bates: CUAV1510).
14                Map depicting ﬁelds
                  where Oregon,
15    Ps’   48    Sapphire, and Cascadia
                  seeds were planted
16
                  (Bates: CUAV1507).
17                Lot 8111 Identiﬁcation
                  Registration, Field
18                History, Seed
      Ps’   49*
                  Registration, and
19
                  Harvest History (Bates:
20                CUAV965-971).
                  Lot 8015 Identiﬁcation
21    Ps’   50*   Registration (Bates:
                  CUAV868).
22
                  Lot 8018 Identiﬁcation
23    Ps’   51*   Registration (Bates:
                  CUAV892).
24                Lot 8116 Identiﬁcation
25    Ps’   52*   Registration (Bates:
                  CUAV995).
26                Lot 8214 Identiﬁcation
      Ps’   53*   Registration (Bates:
27
                  CUAV1059).
28
                                                  13
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 14 of 110 Page ID
                                      #:3103



 1                Lot 9001 Identiﬁcation
      Ps’   54*   Registration (Bates:
 2                CUAV1125).
 3                CUAV1217-1218.
                  Identiﬁcation
      Ps’   55*
 4                Registration and Field
                  History for Lot 9103
 5
                  CUAV1387-1388.
 6                Identiﬁcation
      Ps’   56*
                  Registration and Field
 7                History for Lot 9411
                  CUAV1379-1380 -
 8
                  Identiﬁcation
      Ps’   57*
 9                Registration and Field
                  History for Lot 9403
10                Corona Sales Order.
      Ps’   58
                  Invoice No. 24695.
11
                  USDA Phytosanitary
      Ps’   59*
12                Certiﬁcate.
                  Calla Bamba, Peru
13    Ps’   60*   Weather and Radar
14                Map.
                  Calla Bamba, Peru
      Ps’   61*
15                Physical Map.
                  Sales Invoice for Snap
16
                  Peas, Sapphire,
17                Phytosanitary
      Ps’   62
                  Certiﬁcate, and
18                Certiﬁcate of Origin.
                  Billed to Cuyuma.
19
                                           FRE 401, 402, 403, 702-705
                                                                            (401, 402) Relevant to the contract
20                                         (improper basis, ultimate
                                                                            and the conditions of the Seeds.
                                           issue), 802, lacks foundation.
21                                                                          (403) Defendants have not
                                           Plaintiﬀs’ liability expert
                                                                            described what type of prejudice
22                                         Michael Coﬀey opined that
                                                                            they will suﬀer and thus, Plaintiﬀs
                  CUAV1559 - SENASA        Stemphylium and
                                                                            cannot respond. (802) Parties to
23                test showing the         sarciniforme was not a factor
                                                                            communications will be available
      Ps’   63    presence of              in the crop loss. Xerefore,
24                                                                          at trial. Admissible under 803(6).
                  Stemphylium              the evidence is not relevant.
                                                                            Additionally, under the Court’s
25                sarciniforme in plants   In addition, any relevance is
                                                                            Scheduling Order, parties cannot
                                           outweighed by prejudice and
                                                                            “submit blanket or boilerplate
26                                         confusing and misleading the
                                                                            objections . . . to exhibits. Xese
                                           jury. Finally, there is no
27                                                                          will be disregarded and overruled.”
                                           evidence regarding the
28                                         SENANA testing
                                                     14
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 15 of 110 Page ID
                                      #:3104



 1                                          methodology to make it           Further, Ds mischaracterize Dr.
                                            reliable.                        Coﬀey’s opinion. In fact, Mr.
 2                                                                           Coﬀey’s report takes a wholistic
 3                                                                           approach to the issue an provides
                                                                             an opinion on the seeds based on
 4                                                                           its age, germination and the
                                                                             pathogens found—including the
 5                                                                           SENASA test. Coﬀey Supp.
 6                                                                           Report at p.3.

 7                                                                           Mr. Koike, D’s expert, does the
                                                                             same thing. In fact, he states that
 8                                                                           “the SENASA lab reports
 9                                                                           demonstrate that no pathogenic
                                                                             fungi or bacteria were present in
10                                                                           the sapphire seed.” Koike Report,
                                                                             p.2.
11

12                                                                           As seen by the opinion of both
                                                                             experts, the evidence is clearly
13                                                                           relevant and no apparent prejudice
                                                                             exists. Xe test is not “confusing”
14
                                                                             but informative. It states that
15                                                                           pathogen X was found. Xe
                                                                             technical nature of the pathogen’s
16                                                                           name is inconsequential.
17
                                                                             (401, 402) Relevant to the contract
                                            FRE 401, 402, 403, 702-705
18                                                                           and the conditions of the Seeds.
                                            (improper basis, ultimate
                                                                             (403) Defendants have not
19                                          issue), 802, lacks foundation.
                                                                             described what type of prejudice
                                            Plaintiﬀs’ liability expert
20                                                                           they will suﬀer and thus, Plaintiﬀs
                                            Michael Coﬀey opined that
                                                                             cannot respond. (802) Parties to
                                            Stemphylium and
21                                                                           communications will be available
                  CUAV1560 - SENASA         sarciniforme was not a factor
                                                                             at trial. Admissible under 803(6).
22                test showing the          in the crop loss. Xerefore,
                                                                             Additionally, under the Court’s
      Ps’   64    presence of               the evidence is not relevant.
23                                                                           Scheduling Order, parties cannot
                  Stemphylium               In addition, any relevance is
                                                                             “submit blanket or boilerplate
                  sarciniforme in plants.   outweighed by prejudice and
24                                                                           objections . . . to exhibits. Xese
                                            confusing and misleading the
                                                                             will be disregarded and overruled.”
25                                          jury. Finally, there is no
                                            evidence regarding the
26                                          SENANA testing
                                                                             Further, Ds mischaracterize Dr.
                                            methodology to make it
27                                                                           Coﬀey’s opinion. In fact, Mr.
                                            reliable.
                                                                             Coﬀey’s report takes a wholistic
28
                                                      15
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 16 of 110 Page ID
                                      #:3105



 1                                                                         approach to the issue an provides
                                                                           an opinion on the seeds based on
 2                                                                         its age, germination and the
 3                                                                         pathogens found—including the
                                                                           SENASA test. Coﬀey Supp.
 4                                                                         Report at p.3.

 5                                                                         Mr. Koike, D’s expert, does the
 6                                                                         same thing. In fact, he states that
                                                                           “the SENASA lab reports
 7                                                                         demonstrate that no pathogenic
                                                                           fungi or bacteria were present in
 8                                                                         the sapphire seed.” Koike Report,
 9                                                                         p.2.

10                                                                         As seen by the opinion of both
                                                                           experts, the evidence is clearly
11
                                                                           relevant, and no apparent prejudice
12                                                                         exists. Xe test is not “confusing”
                                                                           but informative. It states that
13                                                                         pathogen X was found. Xe
                                                                           technical nature of the pathogen’s
14
                                                                           name is inconsequential.
15
                  Map of cultivation area
16    Ps’   65
                  in Huarmey.
17                Map of Vista Alegre
      Ps’   66*
                  ﬁelds.
18                                                                         (401, 402) Relevant to the contract
                                                                           and the conditions of the Seeds.
19                                                                         (403) Defendants have not
20                                                                         described what type of prejudice
                  COR147-150 - E-mails                                     they will suﬀer and thus, Plaintiﬀs
21                from Mr. Flores to Mr.                                   cannot respond. (802) Parties to
      Ps’   67    Newman regarding           FRE 401, 402, 403, 701, 802   communications will be available
22
                  issues with seeds and                                    at trial. Relevant for impeachment.
23                delays in sowing.                                        Additionally, under the Court’s
                                                                           Scheduling Order, parties cannot
24                                                                         “submit blanket or boilerplate
                                                                           objections . . . to exhibits. Xese
25
                                                                           will be disregarded and overruled.”
26                Projected disbursement
      Ps’   69
                  schedule for green peas.
27                Photographs of
      Ps’   70
                  Chimbote ﬁelds.
28
                                                      16
                                      PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 17 of 110 Page ID
                                      #:3106



 1                Sketch of Vista Alegre
      Ps’   71
                  ﬁelds.
 2                UNALM April 2015 -
      Ds’   72*
 3                Huarmey soil test.
                  UNALM May 2015 -
      Ds’   73*
 4                Soil test.
                  Soil analysis chart from
 5
      Ps’   74*   UNALM in Vista
 6                Alegre.
                  2297-2314 - Cuyuma
 7    Ps’   76    credit notes for 2016
                  sales
 8
                  Cuyuma Account Sales
 9    Ps’   77    by Lot to Consolidated
                  Farms, Inc.
10                E-mail from Northbay to
11    Ds’   78*   Cuyuma in which a
                  claim was made.
12                                                                            (401, 402) Relevant to Corona’s
                                                                              defense that Seeds were
13                                                                            contaminated in Peru. Given that
14                                                                            the test was done on sealed bags,
                                                                              (a) it has a tendency to make a fact
15                                                                            (that the pathogens were in the
                                                                              seed) more or less probable than it
16
                                                                              would be without it. (b) The fact is
17                                                                            of consequence in determining the
                                                                              action. Fed. R. Evid. 401; United
18                                           FRE 401, 402, 403, 703-705
                                                                              States v. Espinoza, 880 F.3d 506,
                                             (improper basis, ultimate
                                                                              511 (9th Cir. 2018). Here,
19                                           issue), 802, lacks foundation.
                                                                              admitting the results with its
            70    SGS analysis results       Plaintiﬀs have not identiﬁed
20    Ps’                                                                     information stating that Pythium
            SGS   (Dep. Ex. 70).             any witnesses that will lay
                                                                              sp. (among other) was present in
21                                           the foundation for the SGS
                                                                              the seed sample given to SGS,
                                             test results including the
                                                                              makes the fact that the seeds given
22                                           methodology of testing.
                                                                              to Plaintiffs were contaminated
23                                                                            with pathogens more probable that
                                                                              it would be without the evidence
24                                                                            and would potentially make
                                                                              defendants liable.
25
26                                                                            (703) Inapplicable as SGS is the
                                                                              world leading and most reputable
27                                                                            source for seed testing.
28
                                                       17
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 18 of 110 Page ID
                                      #:3107



 1                                                                     (705) Inapplicable.

 2                                                                     (802) Foundation will established
 3                                                                     at trial. A representative of SGS
                                                                       was deposed and testiﬁed as to the
 4                                                                     report. Both defendants were able
                                                                       to ask questions to the SGS
 5                                                                     representative. Xe transcript of
 6                                                                     SGS deposition is available for
                                                                       trial without any objections. (See
 7                                                                     Ex. 338 infra)

 8                                                                     Further, Ds’ expert testiﬁed that
 9                                                                     the NGS test used by SGS is a
                                                                       “very powerful molecular method.
10                                                                     What it enables the operator to do
                                                                       is to analyze millions of fragments
11                                                                     and pieces of DNA, and with those
                                                                       results, with bioinformatics and
12                                                                     different methods, they can map
                                                                       those onto a reference genome or
13                                                                     reference information and identify
                                                                       the likelihood of those fragments,
14
                                                                       where they came from, and
15                                                                     identify the organism. It's a very
                                                                       powerful, fairly modern molecular
16                                                                     test.”

17                                                                     Additionally, in his report Mr.
                                                                       Koike takes issue, not with the
18                                                                     results, but with the interpretation
                                                                       of it. He maintains that the test
19                                                                     only identifies DNA fragments
                                                                       (rather than whole organism), and
20                                                                     therefore we cannot infer from the
                                                                       test whether that organism was
21                                                                     actually in the seed. Koike Report,
                                                                       p.2. Thus, there’s no
22                                                                     “methodology” issue with the SGS
                                                                       report.
23
24                                                                     Additionally, under the Court’s
                                                                       Scheduling Order, parties cannot
25                                                                     “submit blanket or boilerplate
                                                                       objections . . . to exhibits. Xese
26
                                                                       will be disregarded and overruled.”
27          71    SGS Portugal analysis   FRE 401, 402, 403, 703-705   (401, 402) Relevant to Corona’s
      Ps’
            SGS   report (Dep. Ex. 71).   (improper basis, ultimate    defense that Seeds were
28
                                                   18
                                    PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 19 of 110 Page ID
                                      #:3108



 1                                   issue), 802, lacks foundation.    contaminated in Peru. Given that
                                     Plaintiﬀs have not identiﬁed      the test was done on sealed bags,
 2                                   any witnesses that will lay       (a) it has a tendency to make a fact
 3                                   the foundation for the SGS        (that the pathogens were in the
                                     test results including the        seed) more or less probable than it
 4                                   methodology of testing. In        would be without it. (b) The fact is
                                     addition, Plaintiﬀ’s liability    of consequence in determining the
 5                                   expert Michael Coﬀey opined       action. Fed. R. Evid. 401; United
 6                                   that all (except Pythium) the     States v. Espinoza, 880 F.3d 506,
                                     pathogens identiﬁed in the        511 (9th Cir. 2018). Here,
 7                                   test did not cause any of the     admitting the results with its
                                     damage to the pea seeds or        information stating that Pythium
 8                                   plants in this case. With         sp. (among other) was present in
 9                                   respect to Pythium, Coﬀey         the seed sample given to SGS,
                                     admitted that only certain        makes the fact that the seeds given
10                                   species of Pythium is             to Plaintiffs were contaminated
                                     pathogenic to peas and the        with pathogens more probable that
11
                                     test does not even identify the   it would be without the evidence
12                                   species. Indeed, there are        and would potentially make
                                     hundreds of Pythium species       defendants liable.
13                                   and only about 10-15 are
                                     pathogenic to peas.               (703) Inapplicable as SGS is the
14
                                     Xerefore, the report is more      world leading and most reputable
15                                   prejudicial than probative as     source for seed testing.
                                     it will just mislead and
16                                   confuse the jury.                 (705) Inapplicable.
17
                                                                       (802) Foundation will established
18                                                                     at trial. A representative of SGS
                                                                       was deposed and testiﬁed as to the
19                                                                     report. Both defendants were able
                                                                       to ask questions to the SGS
20
                                                                       representative. Xe transcript of
21                                                                     SGS deposition is available for
                                                                       trial without any objections. (See
22                                                                     Ex. 338 infra)
23
                                                                       Further, Ds’ expert testiﬁed that
24                                                                     the NGS test used by SGS is a
                                                                       “very powerful molecular method.
25                                                                     What it enables the operator to do
                                                                       is to analyze millions of fragments
26
                                                                       and pieces of DNA, and with those
27                                                                     results, with bioinformatics and
                                                                       different methods, they can map
28                                                                     those onto a reference genome or
                                                19
                                PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 20 of 110 Page ID
                                      #:3109



 1                                                                           reference information and identify
                                                                             the likelihood of those fragments,
 2                                                                           where they came from, and
                                                                             identify the organism. It's a very
 3                                                                           powerful, fairly modern molecular
                                                                             test.”
 4
                                                                             Additionally, in his report Mr.
 5                                                                           Koike takes issue, not with the
                                                                             results, but with the interpretation
 6                                                                           of it. He maintains that the test
 7                                                                           only identifies DNA fragments
                                                                             (rather than whole organism), and
 8                                                                           therefore we cannot infer from the
                                                                             test whether that organism was
 9                                                                           actually in the seed. Koike Report,
                                                                             p.2. Thus, there’s no
10                                                                           “methodology” issue with the SGS
                                                                             report.
11
                                                                             Further, Ds mischaracterize Dr.
12                                                                           Coﬀey’s opinion. In fact, Mr.
                                                                             Coﬀey’s report takes a wholistic
13
                                                                             approach to the issue an provides
14                                                                           an opinion on the seeds based on
                                                                             its age, germination and the
15                                                                           pathogens found—including all the
                                                                             ones found by SGS. While he
16
                                                                             highlights the powerful eﬀect of
17                                                                           Pythium in the seed, Ds
                                                                             mischaracterize when they say that
18                                                                           he excludes the others.
19
                                                                             Additionally, under the Court’s
20                                                                           Scheduling Order, parties cannot
                                                                             “submit blanket or boilerplate
21                                                                           objections . . . to exhibits. Xese
22                                                                           will be disregarded and overruled.”
            72    Report from Mr.
      Ps’
23          SGS   Dulanto (Dep. Ex. 72).
                  1653-1658 - Mr.
24
            73    Dulanto’s Sampling
      Ps’
25          SGS   Certiﬁcate (Dep. Ex.
                  73).
26                                          FRE 401, 402, 403, 703-705       (401, 402) Relevant to Corona’s
            74    SGS report of seed        (improper basis, ultimate        defense that Seeds were
27    Ps’
            SGS   analysis (Dep. Ex. 74).   issue), 802, lacks foundation.   contaminated in Peru. Given that
28                                          Plaintiﬀs have not identiﬁed     the test was done on sealed bags,
                                                      20
                                      PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 21 of 110 Page ID
                                      #:3110



 1                                        any witnesses that will lay   (a) it has a tendency to make a fact
                                          the foundation for the SGS    (that the pathogens were in the
 2                                        test results including the    seed) more or less probable than it
 3                                        methodology of testing.       would be without it. (b) The fact is
                                                                        of consequence in determining the
 4                                                                      action. Fed. R. Evid. 401; United
                                                                        States v. Espinoza, 880 F.3d 506,
 5                                                                      511 (9th Cir. 2018). Here,
 6                                                                      admitting the results with its
                                                                        information stating that Pythium
 7                                                                      sp. (among other) was present in
                                                                        the seed sample given to SGS,
 8                                                                      makes the fact that the seeds given
 9                                                                      to Plaintiffs were contaminated
                                                                        with pathogens more probable that
10                                                                      it would be without the evidence
                                                                        and would potentially make
11
                                                                        defendants liable.
12
                                                                        (703) Inapplicable as SGS is the
13                                                                      world leading and most reputable
                                                                        source for seed testing.
14
15                                                                      (705) Inapplicable.

16                                                                      (802) Foundation will be
                                                                        established at trial. A
17
                                                                        representative of SGS was deposed
18                                                                      and testiﬁed as to the report. Both
                                                                        defendants were able to ask
19                                                                      questions to the SGS
                                                                        representative. Xe transcript of
20
                                                                        SGS deposition is available for
21                                                                      trial without any objections. (See
                                                                        Ex. 338 infra)
22
23                                                                      Additionally, under the Court’s
                                                                        Scheduling Order, parties cannot
24                                                                      “submit blanket or boilerplate
                                                                        objections . . . to exhibits. Xese
25                                                                      will be disregarded and overruled.”
26                                                                      (401, 402) Relevant to Corona’s
                  Temperature graph of
            75                            FRE 401, 402, 403, 802,       defense that Seeds were
      Ps’         germination incubator
27          SGS                           lacks foundation              contaminated in Peru and to the
                  (Dep. Ex. 75).
                                                                        condition of the Seeds. (802)
28
                                                    21
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 22 of 110 Page ID
                                      #:3111



 1                                                                            Representative of SGS will testify
                                                                              as to accuracy or via deposition
 2                                                                            transcript. Foundation will be
 3                                                                            established at trial. Additionally,
                                                                              under the Court’s Scheduling
 4                                                                            Order, parties cannot “submit
                                                                              blanket or boilerplate objections . .
 5                                                                            . to exhibits. Xese will be
 6                                                                            disregarded and overruled.”
                                                                              (401, 402) Relevant to Corona’s
 7                                                                            defense that Seeds were
                                                                              contaminated in Peru and to the
 8
                                                                              condition of the Seeds. (802)
 9                                                                            Representative of SGS will testify
                                                                              as to accuracy or via deposition
10          76    Table with temperature     FRE 401, 402, 403, 802,
      Ps’                                                                     transcript. Foundation will be
            SGS   readings (Dep. Ex. 76).    lacks foundation
                                                                              established at trial. Additionally,
11
                                                                              under the Court’s Scheduling
12                                                                            Order, parties cannot “submit
                                                                              blanket or boilerplate objections . .
13                                                                            . to exhibits. Xese will be
                                                                              disregarded and overruled.”
14
                                                                              (401, 402) Relevant to Corona’s
15                                                                            defense that Seeds were
                                                                              contaminated in Peru. Given that
16                                                                            the test was done on sealed bags,
17                                                                            (a) it has a tendency to make a fact
                                                                              (that the pathogens were in the
18                                                                            seed) more or less probable than it
                                                                              would be without it. (b) The fact is
19                                           FRE 401, 402, 403, 702-705
                                                                              of consequence in determining the
                                             (improper basis, ultimate
20                SGS germination test,                                       action. Fed. R. Evid. 401; United
                                             issue), 802, lacks foundation.
                  purity test, and                                            States v. Espinoza, 880 F.3d 506,
            77                               Plaintiﬀs have not identiﬁed
21    Ps’         nonstandard sprout                                          511 (9th Cir. 2018). Here,
            SGS                              any witnesses that will lay
                  determination test (Dep.                                    admitting the results with its
22                                           the foundation for the SGS
                  Ex. 77).                                                    information stating that Pythium
                                             test results including the
23                                                                            sp. (among other) was present in
                                             methodology of testing.
                                                                              the seed sample given to SGS,
24                                                                            makes the fact that the seeds given
                                                                              to Plaintiffs were contaminated
25
                                                                              with pathogens more probable that
26                                                                            it would be without the evidence
                                                                              and would potentially make
27                                                                            defendants liable.

28
                                                       22
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 23 of 110 Page ID
                                      #:3112



 1                                                                    (703) Inapplicable as SGS is the
                                                                      world leading and most reputable
 2                                                                    source for seed testing.
 3
                                                                      (705) Inapplicable.
 4
                                                                      (802) Foundation will be
 5                                                                    established at trial. A
 6                                                                    representative of SGS was deposed
                                                                      and testiﬁed as to the report. Both
 7                                                                    defendants were able to ask
                                                                      questions to the SGS
 8                                                                    representative. Xe transcript of
 9                                                                    SGS deposition is available for
                                                                      trial without any objections. (See
10                                                                    Ex. 338 infra)

11
                                                                      Additionally, under the Court’s
12                                                                    Scheduling Order, parties cannot
                                                                      “submit blanket or boilerplate
13                                                                    objections . . . to exhibits. Xese
                                                                      will be disregarded and overruled.”
14
                  Documents showing
      Ps’   80*
15                domestic sales of peas.
                  Documents showing
16    Ps’   81*
                  domestic sales of peas.
17                Documents showing
      Ps’   82*
                  domestic sales of peas.
18                Cuyuma Invoice for
                  export sales of snow
19    Ps’   83*
                  peas and sugar snaps to
20                Consolidated Farms.
                                                                      (401, 402) Relevant to Corona’s
21                                                                    defenses, the contract and
                                                                      damages. (403) Defendants have
22
                                                                      not described what type of
23                                                                    prejudice they will suﬀer and thus,
                  Cost per hectare
                                                                      Plaintiﬀs cannot respond. (802)
24                breakdown for planting    FRE 401, 402, 403, 802,
      Ps’   84*                                                       Parties to communications will be
                  snow peas/sugar snaps     lacks foundation
                                                                      available at trial. Foundation will
25                in Huarmey.
                                                                      be established at trial via live
26                                                                    witness. Relevant for
                                                                      impeachment. Additionally, under
27                                                                    the Court’s Scheduling Order,
                                                                      parties cannot “submit blanket or
28
                                                      23
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 24 of 110 Page ID
                                      #:3113



 1                                                                     boilerplate objections . . . to
                                                                       exhibits. Xese will be disregarded
 2                                                                     and overruled.”
 3                                                                     (401, 402) Relevant to Corona’s
                                                                       defenses, the contract and
 4                                                                     damages. (403) Defendants have
                                                                       not described what type of
 5                                                                     prejudice they will suﬀer and thus,
 6                                                                     Plaintiﬀs cannot respond. (802)
                                                                       Parties to communications will be
 7                Cuyuma Invoices to         FRE 401, 402, 403, 802,   available at trial. Foundation will
      Ps’   85*
                  Harvest Sensations.        lacks foundation          be established at trial via live
 8
                                                                       witness. Relevant for
 9                                                                     impeachment. Additionally, under
                                                                       the Court’s Scheduling Order,
10                                                                     parties cannot “submit blanket or
                                                                       boilerplate objections . . . to
11
                                                                       exhibits. Xese will be disregarded
12                                                                     and overruled.”
                                                                       (401, 402) Relevant to Corona’s
13                                                                     defenses, the contract and
                                                                       damages. (403) Defendants have
14
                                                                       not described what type of
15                                                                     prejudice they will suﬀer and thus,
                                                                       Plaintiﬀs cannot respond. (802)
16                                                                     Parties to communications will be
17                Crystal Valley packing     FRE 401, 402, 403, 802,   available at trial. Foundation will
      Ps’   86*
                  list with shipment data.   lacks foundation          be established at trial via live
18                                                                     witness. Relevant for
                                                                       impeachment. Additionally, under
19                                                                     the Court’s Scheduling Order,
20                                                                     parties cannot “submit blanket or
                                                                       boilerplate objections . . . to
21                                                                     exhibits. Xese will be disregarded
                                                                       and overruled.”
22
                                                                       (401, 402) Relevant to Corona’s
23                                                                     defenses, the contract and
                                                                       damages. (403) Defendants have
24                                                                     not described what type of
                  Bill of Lading showing
                                             FRE 401, 402, 403, 802,   prejudice they will suﬀer and thus,
25    Ps’   87*   shipment from Cuyuma
                                             lacks foundation          Plaintiﬀs cannot respond. (802)
                  to Consolidated Farms.
26                                                                     Parties to communications will be
                                                                       available at trial. Foundation will
27                                                                     be established at trial via live
                                                                       witness. Relevant for
28
                                                       24
                                      PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 25 of 110 Page ID
                                      #:3114



 1                                                                          impeachment. Additionally, under
                                                                            the Court’s Scheduling Order,
 2                                                                          parties cannot “submit blanket or
 3                                                                          boilerplate objections . . . to
                                                                            exhibits. Xese will be disregarded
 4                                                                          and overruled.”
                                                                            (401, 402) Relevant to Corona’s
 5                                                                          defenses, the contract and
 6                                                                          damages. (403) Defendants have
                                                                            not described what type of
 7                                        FRE 401, 402, 403, 802,           prejudice they will suﬀer and thus,
                                          lacks foundation. Summaries       Plaintiﬀs cannot respond. (802)
 8
                                          of evidence are not               Parties to documents will be
 9                                        admissible. United States v.      available at trial. Foundation will
                  Table summarizing the   Milkiewicz, 470 F.3d 390,         be established at trial via live
10                system that Cuyuma      397 (3rd Cir. 2020). In           witness. Relevant for
      Ps’   88*   uses to determine how   addition, Plaintiﬀs have not      impeachment. Additionally, under
11
                  much seed is sent to    identiﬁed any witnesses that      the Court’s Scheduling Order,
12                each ﬁeld.              will lay the foundation for the   parties cannot “submit blanket or
                                          information in the table and      boilerplate objections . . . to
13                                        therefore is inadmissible.        exhibits. Xese will be disregarded
                                          United States v. Boesen, 541      and overruled.”
14
                                          F.3d 838, 848.
15                                                                          Further, the subject Exhibits are
                                                                            reports prepared by the Plaintiﬀ
16                                                                          and are evidence—not “summary
                                                                            of evidence.”
17
                  Map of Chimbote Santa
      Ps’   89*
18                River area.
                                                                            (401, 402) Relevant to damages.
19                                        FRE 401, 402, 403, 802,           (403) Defendants have not
20                                        lacks foundation. Summaries       described what type of prejudice
                                          of evidence are not               they will suﬀer and thus, Plaintiﬀs
21                                        admissible. United States v.      cannot respond. (802) Parties to
                                          Milkiewicz, 470 F.3d 390,         communications will be available
22
                                          397 (3rd Cir. 2020). In           at trial. Foundation will be
                  AVSA Summary of
23    Ps’   91*                           addition, Plaintiﬀs have not      established at trial via live witness.
                  Damages.
                                          identiﬁed any witnesses that      Relevant for impeachment.
24                                        will lay the foundation for the   Additionally, under the Court’s
                                          information in the summary        Scheduling Order, parties cannot
25
                                          and therefore is inadmissible.    “submit blanket or boilerplate
26                                        United States v. Boesen, 541      objections . . . to exhibits. Xese
                                          F.3d 838, 848.                    will be disregarded and overruled.”
27
28
                                                     25
                                    PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 26 of 110 Page ID
                                      #:3115



 1                                                                    Further, the subject Exhibits are
                                                                      reports prepared by the Plaintiﬀ
 2                                                                    and are evidence—not “summary
 3                                                                    of evidence.”
                                                                      (401, 402) Relevant to damages.
 4                                                                    (403) Defendants have not
                                                                      described what type of prejudice
 5                                                                    they will suﬀer and thus, Plaintiﬀs
 6                                                                    cannot respond. (802) Parties to
                                                                      communications will be available
 7                Record of export sales    FRE 401, 402, 403, 802,   at trial. Foundation will be
      Ps’   92*
                  of peas.                  lacks foundation          established at trial via live witness.
 8
                                                                      Relevant for impeachment.
 9                                                                    Additionally, under the Court’s
                                                                      Scheduling Order, parties cannot
10                                                                    “submit blanket or boilerplate
                                                                      objections . . . to exhibits. Xese
11
                                                                      will be disregarded and overruled.”
12                                                                    (401, 402) Relevant to damages.
                                                                      (403) Defendants have not
13                                                                    described what type of prejudice
                                                                      they will suﬀer and thus, Plaintiﬀs
14
                                                                      cannot respond. (802) Parties to
15                                                                    communications will be available
                  1125-1446 - AVSA          FRE 401, 402, 403, 802,   at trial. Foundation will be
16    Ps’   93*
                  2016 ﬁeld reports.        lacks foundation          established at trial via live witness.
17                                                                    Relevant for impeachment.
                                                                      Additionally, under the Court’s
18                                                                    Scheduling Order, parties cannot
                                                                      “submit blanket or boilerplate
19                                                                    objections . . . to exhibits. Xese
20                                                                    will be disregarded and overruled.”

21                                                                    (401, 402) Relevant to damages.
                                                                      (403) Defendants have not
22
                                                                      described what type of prejudice
23                                                                    they will suﬀer and thus, Plaintiﬀs
                                                                      cannot respond. (802) Parties to
24                1659-2017 AVSA            FRE 401, 402, 403, 802,   communications will be available
      Ps’   100
                  Reports                   lacks foundation          at trial. Foundation will be
25
                                                                      established at trial via live witness.
26                                                                    Relevant for impeachment.
                                                                      Additionally, under the Court’s
27                                                                    Scheduling Order, parties cannot
                                                                      “submit blanket or boilerplate
28
                                                      26
                                       PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 27 of 110 Page ID
                                      #:3116



 1                                                                    objections . . . to exhibits. Xese
                                                                      will be disregarded and overruled.”
 2                                                                    (401, 402) Relevant to corona’s
 3                                                                    defenses and damages. (403)
                                                                      Defendants have not described
 4                                                                    what type of prejudice they will
                                                                      suﬀer and thus, Plaintiﬀs cannot
 5                                                                    respond. (802) Parties to
 6                                                                    communications will be available
                  2018-2068 Crites-Cor      FRE 401, 402, 403, 802,
      Ps’   101                                                       at trial. Foundation will be
                  Email-Tests               lacks foundation
 7                                                                    established at trial via live witness.
                                                                      Relevant for impeachment.
 8
                                                                      Additionally, under the Court’s
 9                                                                    Scheduling Order, parties cannot
                                                                      “submit blanket or boilerplate
10                                                                    objections . . . to exhibits. Xese
                                                                      will be disregarded and overruled.”
11
                                                                      (401, 402) Relevant to damages.
12                                                                    (403) Defendants have not
                                                                      described what type of prejudice
13                                                                    they will suﬀer and thus, Plaintiﬀs
                                                                      cannot respond. (802) Parties to
14
                  Huarmey crop report for                             communications will be available
15                Lot C242606 – Informe     FRE 401, 402, 403, 802,   at trial. Foundation will be
      Ps’   102
                  Cultivo de Holantao.      lacks foundation          established at trial via live witness.
16                2453-2464.                                          Relevant for impeachment.
17                                                                    Additionally, under the Court’s
                                                                      Scheduling Order, parties cannot
18                                                                    “submit blanket or boilerplate
                                                                      objections . . . to exhibits. Xese
19                                                                    will be disregarded and overruled.”
20                                                                    (401, 402) Relevant to Corona’s
                                                                      defenses and damages. (403)
21                                                                    Defendants have not described
                                                                      what type of prejudice they will
22
                                                                      suﬀer and thus, Plaintiﬀs cannot
23                                                                    respond. (802) Parties to
                  2465-2682 Cuyuma          FRE 401, 402, 403, 802,
      Ps’   103                                                       communications will be available
                  Comm w/Corona             lacks foundation
24                                                                    at trial. Foundation will be
                                                                      established at trial via live witness.
25
                                                                      Relevant for impeachment.
26                                                                    Additionally, under the Court’s
                                                                      Scheduling Order, parties cannot
27                                                                    “submit blanket or boilerplate
28
                                                      27
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 28 of 110 Page ID
                                      #:3117



 1                                                                  objections . . . to exhibits. Xese
                                                                    will be disregarded and overruled.”
 2                                                                  (401, 402) Relevant to damages.
 3                                                                  (403) Defendants have not
                                                                    described what type of prejudice
 4                                                                  they will suﬀer and thus, Plaintiﬀs
                                                                    cannot respond. (802) Parties to
 5                                                                  communications will be available
 6                2683 Cuyuma Export      FRE 401, 402, 403, 802,   at trial. Foundation will be
      Ps’   104
                  Sales                   lacks foundation          established at trial via live witness.
 7                                                                  Relevant for impeachment.
                                                                    Additionally, under the Court’s
 8
                                                                    Scheduling Order, parties cannot
 9                                                                  “submit blanket or boilerplate
                                                                    objections . . . to exhibits. Xese
10                                                                  will be disregarded and overruled.”
                                                                    (401, 402) Relevant to the
11
                                                                    condition of the seeds. (403)
12                                                                  Defendants have not described
                                                                    what type of prejudice they will
13                                                                  suﬀer and thus, Plaintiﬀs cannot
                                                                    respond. (802) Parties to
14
                                                                    communications will be available
                  2713-2765 Cuyuma        FRE 401, 402, 403, 802,
15    Ps’   105                                                     at trial. Foundation will be
                  Analysis                lacks foundation
                                                                    established at trial via live witness.
16                                                                  Relevant for impeachment.
17                                                                  Additionally, under the Court’s
                                                                    Scheduling Order, parties cannot
18                                                                  “submit blanket or boilerplate
                                                                    objections . . . to exhibits. Xese
19                                                                  will be disregarded and overruled.”
20                                                                  (401, 402) Relevant to damages.
                                                                    (403) Defendants have not
21                                                                  described what type of prejudice
                                                                    they will suﬀer and thus, Plaintiﬀs
22
                                                                    cannot respond. (802) Parties to
23                                                                  communications will be available
                  2766-3008 Cuyuma        FRE 401, 402, 403, 802,   at trial. Foundation will be
      Ps’   106
24                Docs Re-Exports         lacks foundation          established at trial via live witness.
                                                                    Relevant for impeachment.
25
                                                                    Additionally, under the Court’s
26                                                                  Scheduling Order, parties cannot
                                                                    “submit blanket or boilerplate
27                                                                  objections . . . to exhibits. Xese
                                                                    will be disregarded and overruled.”
28
                                                    28
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 29 of 110 Page ID
                                      #:3118



 1                3009-3015 Cuyuma
      Ps’   107
                  Fields Maps
 2                                                                        (401, 402) Relevant to damages.
 3                                                                        (403) Defendants have not
                                                                          described what type of prejudice
 4                                                                        they will suﬀer and thus, Plaintiﬀs
                                                                          cannot respond. (802) Parties to
 5                                                                        communications will be available
 6                3016-3038 Cuyuma        FRE 401, 402, 403, 802,         at trial. Foundation will be
      Ps’   108
                  National Sales          lacks foundation                established at trial via live witness.
 7                                                                        Relevant for impeachment.
                                                                          Additionally, under the Court’s
 8
                                                                          Scheduling Order, parties cannot
 9                                                                        “submit blanket or boilerplate
                                                                          objections . . . to exhibits. Xese
10                                                                        will be disregarded and overruled.”
                                                                          (401, 402) Relevant to damages.
11
                                                                          (403) Defendants have not
12                                                                        described what type of prejudice
                                                                          they will suﬀer and thus, Plaintiﬀs
13                                                                        cannot respond. (802) Parties to
                                                                          communications will be available
14
                  3039-3187 Cuyuma        FRE 401, 402, 403, 802,         at trial. Foundation will be
      Ps’   109
15                Sales and Claims        lacks foundation                established at trial via live witness.
                                                                          Relevant for impeachment.
16                                                                        Additionally, under the Court’s
17                                                                        Scheduling Order, parties cannot
                                                                          “submit blanket or boilerplate
18                                                                        objections . . . to exhibits. Xese
                                                                          will be disregarded and overruled.”
19    Ps’   110   3188 PeaSugBro
20    Ps’   111   3189 PeaSapphire
                  3190-3191
21    Ps’   112
                  ArvejasSpanish
                  3192-3193
22    Ps’   113
                  PeaBrochure10114
23                                        FRE 401, 402, 403, 802,         (401, 402) Relevant to the
                                          lacks foundation. Xis Iowa      condition of the seeds. (403)
24                3194-3196 Life          State University Extension      Defendants have not described
                  Expectancy of           and Outreach website            what type of prejudice they will
25
      Ps’   114   Vegetable Seeds _       discusses the life expectancy   suﬀer and thus, Plaintiﬀs cannot
26                Horticulture and Home   of vegetable seeds for          respond. (802) Parties to
                  Pest News               recreational gardeners and      communications will be available
27                                        not commercial growers.         at trial. Foundation will be
28                                        Xis has minimal probative       established at trial. Relevant also
                                                    29
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 30 of 110 Page ID
                                      #:3119



 1                                    value which is outweighed by    for impeachment. Additionally,
                                      prejudice. Xis will only        under the Court’s Scheduling
 2                                    confuse and mislead the jury.   Order, parties cannot “submit
 3                                                                    blanket or boilerplate objections . .
                                                                      . to exhibits. Xese will be
 4                                                                    disregarded and overruled.”

 5                                                                    Further, the document has high
 6                                                                    probative value. Plaintiﬀ’s will
                                                                      prove at trial that the subject seeds
 7                                                                    were almost 4 years old—almost
                                                                      an entire year past their life span.
 8
 9                                                                    Iowa State University is one of the
                                                                      most reputable sources in
10                                                                    horticulture in the United States
                                                                      and while the article is for
11
                                                                      recreational gardeners, Plaintiﬀ
12                                                                    will testify that commercial
                                                                      standards are far stricter than
13                                                                    gardeners’ standards.
14
                                                                      Additionally while Ds attempt to
15                                                                    characterize the article as a “just
                                                                      an Iowa State University
16                                                                    Extension and Outreach website,”
                                                                      the site cites as a source the
17
                                                                      Handbook for Vegetable Growers ,
18                                                                    fourth edition (1997) from D. N.
                                                                      Maynard and G. J. Hochmuth,
19                                                                    Knott's. Moreover, Dr. Coffey
                                                                      testified in his deposition to
20
                                                                      authoritative sources in seed life
21                                                                    and viability such as Stan
                                                                      Matthews, PhD, whose opinion is
22                                                                    consistent (or identical) to Iowa
23                                                                    State University’s
                                                                      recommendation.
24
                                      FRE 401, 402, 403, 802,         (401, 402) Relevant to the
25                                                                    condition of the seeds. (403)
                                      lacks foundation. Xis has no
                  3197-3259           relevance as Plaintiﬀs have     Defendants have not described
26    Ps’   115                                                       what type of prejudice they will
                  SeedLaw_2014        no allegation that Corona
                                                                      suﬀer and thus, Plaintiﬀs cannot
27                                    breached any federal or state   respond. Additionally, under the
                                      laws.                           Court’s Scheduling Order, parties
28
                                                30
                                 PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 31 of 110 Page ID
                                      #:3120



 1                                                                  cannot “submit blanket or
                                                                    boilerplate objections . . . to
 2                                                                  exhibits. Xese will be disregarded
                                                                    and overruled.”
 3
                                                                    Additionally, under this Court’s
 4                                                                  Order on Plaintiﬀ’ Motions In
                                                                    Limine [ECF 147] this Court held
 5                                                                  that “[t]he California regulations
                                                                    … govern Crites’ sale of
 6                                                                  seeds to Corona, and would be
 7                                                                  relevant to the extent that Plaintiffs
                                                                    wish to argue that the seeds fell
 8                                                                  below California’s industry-
                                                                    standard germination rates, at the
 9                                                                  time that Corona acquired them
                                                                    from.” Exhibit 115 (at page 45)
10                                                                  contains such regulation
                                                                    establishing that the minimum
11                                                                  germination standard for pea seeds
                                                                    in California is 80%.
12
                                                                    (401, 402) Relevant to the
13
                                                                    condition of the seeds. (403)
14                                                                  Defendants have not described
                                                                    what type of prejudice they will
15                                                                  suﬀer and thus, Plaintiﬀs cannot
                                                                    respond. (802) Parties to
16
                                                                    communications will be available
                  3260-4080 Cuyuma        FRE 401, 402, 403, 802,
17    Ps’   116                                                     at trial. Foundation will be
                  11.09.19                lacks foundation
                                                                    established at trial via live witness.
18                                                                  Relevant for impeachment.
                                                                    Additionally, under the Court’s
19
                                                                    Scheduling Order, parties cannot
20                                                                  “submit blanket or boilerplate
                                                                    objections . . . to exhibits. Xese
21                                                                  will be disregarded and overruled.”
22                                                                  (401, 402) Relevant to damages.
                                                                    (403) Defendants have not
23                                                                  described what type of prejudice
                                                                    they will suﬀer and thus, Plaintiﬀs
24                                                                  cannot respond. (802) Parties to
                  4081-4455 AVSA          FRE 401, 402, 403, 802,
25    Ps’   117                                                     communications will be available
                  11.13.19                lacks foundation
                                                                    at trial. Foundation will be
26                                                                  established at trial via live witness.
                                                                    Relevant for impeachment.
27                                                                  Additionally, under the Court’s
28                                                                  Scheduling Order, parties cannot
                                                    31
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 32 of 110 Page ID
                                      #:3121



 1                                                                    “submit blanket or boilerplate
                                                                      objections . . . to exhibits. Xese
 2                                                                    will be disregarded and overruled.”
 3                                                                    (401, 402) Relevant to damages.
                                                                      (403) Defendants have not
 4                                                                    described what type of prejudice
                                                                      they will suﬀer and thus, Plaintiﬀs
 5                                                                    cannot respond. (802) Parties to
 6                                                                    communications will be available
                  4456-4513 AVSA            FRE 401, 402, 403, 802,   at trial. Foundation will be
      Ps’   118
 7                12.02.19                  lacks foundation          established at trial via live witness.
                                                                      Relevant for impeachment.
 8
                                                                      Additionally, under the Court’s
 9                                                                    Scheduling Order, parties cannot
                                                                      “submit blanket or boilerplate
10                                                                    objections . . . to exhibits. Xese
                                                                      will be disregarded and overruled.”
11
                  4514 Peru Location
      Ps’   119
12                Maps

13                                                                    (401, 402) Defendants challenge
14                                                                    accuracy of tests. Relevant to
                                                                      show that tests were performed on
15                                                                    sealed bags. (403). Defendant
                                                                      does not explain what type of
16                                                                    prejudice it will suﬀer thus,
17                                                                    Plaintiﬀs cannot respond. (802)
                                                                      Person that prepared exhibit 120
18                                                                    will testify at trial. Foundation
                  11106 - VIDEO-INIA        FRE 401, 402, 403, 802,
      Ps’   120                                                       will be established at trial through
19                Sampling.                 lacks foundation
                                                                      live witness. Additionally, under
20                                                                    the Court’s Scheduling Order,
                                                                      parties cannot “submit blanket or
21                                                                    boilerplate objections … to
                                                                      exhibits. Xese will be disregarded
22
                                                                      and overruled.”
23
                                                                      Further, witness in the video will
24                                                                    be at trial to establish foundation.
                                                                      401, 402) Defendants challenge
25
                                                                      accuracy of tests. Relevant to
26                11107 - VIDEO-2019-       FRE 401, 402, 403, 802,   show that tests were performed on
      Ps’   121
                  12-12-08-18-01.           lacks foundation          sealed bags. (403). Defendant
27                                                                    does not explain what type of
                                                                      prejudice it will suﬀer thus,
28
                                                      32
                                       PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 33 of 110 Page ID
                                      #:3122



 1                                                                 Plaintiﬀs cannot respond. (802)
                                                                   Person that prepared exhibit will
 2                                                                 testify at trial. Foundation will be
 3                                                                 established at trial through live
                                                                   witness. Additionally, under the
 4                                                                 Court’s Scheduling Order, parties
                                                                   cannot “submit blanket or
 5                                                                 boilerplate objections … to
 6                                                                 exhibits. Xese will be disregarded
                                                                   and overruled.”
 7
                                                                   Further, witness in the video will
 8                                                                 be at trial to establish foundation.
 9                                                                 401, 402) Defendants challenge
                                                                   accuracy of tests. Relevant to
10                                                                 show that tests were performed on
                                                                   sealed bags. (403). Defendant
11
                                                                   does not explain what type of
12                                                                 prejudice it will suﬀer thus,
                                                                   Plaintiﬀs cannot respond. (802)
13                                                                 Person that prepared exhibit will
                                                                   testify at trial. Foundation will be
14                 11108 - VIDEO-2019-   FRE 401, 402, 403, 802,
      Ps’   122                                                    established at trial through live
                   12-12-08-21-04.       lacks foundation
15                                                                 witness. Additionally, under the
                                                                   Court’s Scheduling Order, parties
16                                                                 cannot “submit blanket or
                                                                   boilerplate objections … to
17
                                                                   exhibits. Xese will be disregarded
18                                                                 and overruled.”

19                                                                 Further, witness in the video will
20                                                                 be at trial to establish foundation.

21                                                                 Report summarizes the opinion of
                                                                   expert who will testify live at trial.
22
                                                                   Plaintiﬀs do not intent to submit
23                                                                 the actual report into evidence but
                                                                   only for purposes of refreshing
24                 4516-4586 Cowheard    FRE 401, 402, 403, 802,   their expert’s recollection of his
      Ps’   124*
                   Expert Report         lacks foundation          damage analysis. Defendants’
25
                                                                   allege that Plaintiﬀs have little or
26                                                                 no damages. Damages are
                                                                   voluminous and a key component
27                                                                 of trial. Additionally, under the
                                                                   Court’s Scheduling Order, parties
28
                                                   33
                                   PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 34 of 110 Page ID
                                      #:3123



 1                                                                          cannot “submit blanket or
                                                                            boilerplate objections . . . to
 2                                                                          exhibits. Xese will be disregarded
 3                                                                          and overruled.”

 4                                                                          Author of report, Mr. Cowheard,
                                                                            will be at trial to provide
 5                                                                          foundation.
 6                                                                          (401, 402) Relevant for damages.
                                                                            (403) Defendant does not explain
 7                                                                          what type of prejudice it will suﬀer
                                          FRE 401, 402, 403, 802,
                                                                            thus, Plaintiﬀs cannot respond.
 8                                        lacks foundation. Summaries
                                                                            (802) Person that prepared exhibit
                                          of evidence are not
 9                                                                          will testify at trial. Foundation will
                                          admissible. United States v.
                                                                            be established at trial through live
10                                        Milkiewicz, 470 F.3d 390,
                                                                            witness. Additionally, under the
                   4592-4599 AVSA         397 (3rd Cir. 2020). In
                                                                            Court’s Scheduling Order, parties
11    Ps’   125*   SUMMARY OF             addition, Plaintiﬀs have not
                                                                            cannot “submit blanket or
                   DAMAGES                identiﬁed any witnesses that
12                                                                          boilerplate objections . . . to
                                          will lay the foundation for the
                                                                            exhibits. Xese will be disregarded
13                                        information in the summary
                                                                            and overruled.”
                                          and therefore is inadmissible.
14                                        United States v. Boesen, 541
                                                                            Further, the subject Exhibits are
                                          F.3d 838, 848.
15                                                                          reports prepared by the Plaintiﬀ
                                                                            and are evidence—not “summary
16                                                                          of evidence.”
17                                                                          (401, 402) Relevant for damages.
                                                                            (403) Defendant does not explain
18                                                                          what type of prejudice it will suﬀer
                                          FRE 401, 402, 403, 802,
                                                                            thus, Plaintiﬀs cannot respond.
19                                        lacks foundation. Summaries
                                                                            (802) Person that prepared exhibit
                                          of evidence are not
20                                                                          will testify at trial. Foundation will
                                          admissible. United States v.
                                                                            be established at trial through live
                                          Milkiewicz, 470 F.3d 390,
21                                                                          witness. Additionally, under the
                   4600-4607 FINAL        397 (3rd Cir. 2020). In
                                                                            Court’s Scheduling Order, parties
22    Ps’   126*   SUMMARY OF             addition, Plaintiﬀs have not
                                                                            cannot “submit blanket or
                   DAMAGES                identiﬁed any witnesses that
23                                                                          boilerplate objections . . . to
                                          will lay the foundation for the
                                                                            exhibits. Xese will be disregarded
                                          information in the summary
24                                                                          and overruled.”
                                          and therefore is inadmissible.
25                                        United States v. Boesen, 541
                                                                            Further, the subject Exhibits are
                                          F.3d 838, 848.
26                                                                          reports prepared by the Plaintiﬀ
                                                                            and are evidence—not “summary
27                                                                          of evidence.”

28
                                                     34
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 35 of 110 Page ID
                                      #:3124



 1                                                                           (401, 402) Relevant for damages.
                                                                             (403) Defendant does not explain
 2                                                                           what type of prejudice it will suﬀer
                                           FRE 401, 402, 403, 802,
 3                                                                           thus, Plaintiﬀs cannot respond.
                                           lacks foundation. Summaries
                                                                             (802) Person that prepared exhibit
                                           of evidence are not
 4                                                                           will testify at trial. Foundation will
                                           admissible. United States v.
                                                                             be established at trial through live
 5                                         Milkiewicz, 470 F.3d 390,
                                                                             witness. Additionally, under the
                                           397 (3rd Cir. 2020). In
 6                 4608 LOST IN                                              Court’s Scheduling Order, parties
      Ps’   127*                           addition, Plaintiﬀs have not
                   REVENUES                                                  cannot “submit blanket or
                                           identiﬁed any witnesses that
 7                                                                           boilerplate objections . . . to
                                           will lay the foundation for the
                                                                             exhibits. Xese will be disregarded
 8                                         information in the summary
                                                                             and overruled.”
                                           and therefore is inadmissible.
 9                                         United States v. Boesen, 541
                                                                             Further, the subject Exhibits are
10                                         F.3d 838, 848.
                                                                             reports prepared by the Plaintiﬀ
                                                                             and are evidence—not “summary
11
                                                                             of evidence.”
12
                                                                             (401, 402) Relevant for damages.
13                                                                           (403) Defendant does not explain
                                                                             what type of prejudice it will suﬀer
14
                                                                             thus, Plaintiﬀs cannot respond.
15                                                                           (802) Person that prepared exhibit
                                                                             will testify at trial. Foundation will
16                 4609-4610 C-Flamingo,   FRE 401, 402, 403, 802,
      Ps’   128*                                                             be established at trial through live
                   NC 523                  lacks foundation
17                                                                           witness. Additionally, under the
                                                                             Court’s Scheduling Order, parties
18                                                                           cannot “submit blanket or
                                                                             boilerplate objections . . . to
19                                                                           exhibits. Xese will be disregarded
20                                                                           and overruled.”
                                                                             (401, 402) Relevant for damages.
21                                                                           (403) Defendant does not explain
                                                                             what type of prejudice it will suﬀer
22
                                                                             thus, Plaintiﬀs cannot respond.
23                                                                           (802) Person that prepared exhibit
                                                                             will testify at trial. Foundation will
                   4611 C-Flamingo, NC     FRE 401, 402, 403, 802,
24    Ps’   129*                                                             be established at trial through live
                   528,552,529,527         lacks foundation
                                                                             witness. Additionally, under the
25
                                                                             Court’s Scheduling Order, parties
26                                                                           cannot “submit blanket or
                                                                             boilerplate objections . . . to
27                                                                           exhibits. Xese will be disregarded
                                                                             and overruled.”
28
                                                      35
                                    PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 36 of 110 Page ID
                                      #:3125



 1                                                                   (401, 402) Relevant for damages.
                                                                     (403) Defendant does not explain
 2                                                                   what type of prejudice it will suﬀer
 3                                                                   thus, Plaintiﬀs cannot respond.
                                                                     (802) Person that prepared exhibit
 4                                                                   will testify at trial. Foundation will
                   4612 C-Flamingo, NC     FRE 401, 402, 403, 802,
      Ps’   130*                                                     be established at trial through live
 5                 538,535,536             lacks foundation
                                                                     witness. Additionally, under the
 6                                                                   Court’s Scheduling Order, parties
                                                                     cannot “submit blanket or
 7                                                                   boilerplate objections . . . to
                                                                     exhibits. Xese will be disregarded
 8                                                                   and overruled.”
 9                                                                   (401, 402) Relevant for damages.
                                                                     (403) Defendant does not explain
10                                                                   what type of prejudice it will suﬀer
                                                                     thus, Plaintiﬀs cannot respond.
11
                                                                     (802) Person that prepared exhibit
12                 4613-4614 C-Flamingo,                             will testify at trial. Foundation will
                                           FRE 401, 402, 403, 802,
      Ps’   131*   NC 543,544,545,548-                               be established at trial through live
13                                         lacks foundation
                   549,550-551,546,547                               witness. Additionally, under the
                                                                     Court’s Scheduling Order, parties
14
                                                                     cannot “submit blanket or
15                                                                   boilerplate objections . . . to
                                                                     exhibits. Xese will be disregarded
16                                                                   and overruled.”
17                                                                   (401, 402) Relevant for damages.
                                                                     (403) Defendant does not explain
18                                                                   what type of prejudice it will suﬀer
                                                                     thus, Plaintiﬀs cannot respond.
19                                                                   (802) Person that prepared exhibit
20                                                                   will testify at trial. Foundation will
                   4615 C- Nature Pride    FRE 401, 402, 403, 802,
      Ps’   132*                                                     be established at trial through live
                   FEX 1158                lacks foundation
21                                                                   witness. Additionally, under the
                                                                     Court’s Scheduling Order, parties
22                                                                   cannot “submit blanket or
23                                                                   boilerplate objections . . . to
                                                                     exhibits. Xese will be disregarded
24                                                                   and overruled.”
                                                                     (401, 402) Relevant for damages.
25
                                                                     (403) Defendant does not explain
26                 4616 C- Nature Pride    FRE 401, 402, 403, 802,   what type of prejudice it will suﬀer
      Ps’   133*
                   FEX 1173                lacks foundation          thus, Plaintiﬀs cannot respond.
27                                                                   (802) Person that prepared exhibit
                                                                     will testify at trial. Foundation will
28
                                                     36
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 37 of 110 Page ID
                                      #:3126



 1                                                                  be established at trial through live
                                                                    witness. Additionally, under the
 2                                                                  Court’s Scheduling Order, parties
 3                                                                  cannot “submit blanket or
                                                                    boilerplate objections . . . to
 4                                                                  exhibits. Xese will be disregarded
                                                                    and overruled.”
 5                                                                  (401, 402) Relevant for damages.
 6                                                                  (403) Defendant does not explain
                                                                    what type of prejudice it will suﬀer
 7                                                                  thus, Plaintiﬀs cannot respond.
                                                                    (802) Person that prepared exhibit
 8
                                                                    will testify at trial. Foundation will
                   4617-4618 C- Nature    FRE 401, 402, 403, 802,
 9    Ps’   134*                                                    be established at trial through live
                   Pride FEX 1173 - 2     lacks foundation
                                                                    witness. Additionally, under the
10                                                                  Court’s Scheduling Order, parties
                                                                    cannot “submit blanket or
11
                                                                    boilerplate objections . . . to
12                                                                  exhibits. Xese will be disregarded
                                                                    and overruled.”
13                                                                  (401, 402) Relevant for damages.
                                                                    (403) Defendant does not explain
14
                                                                    what type of prejudice it will suﬀer
15                                                                  thus, Plaintiﬀs cannot respond.
                                                                    (802) Person that prepared exhibit
16                                                                  will testify at trial. Foundation will
                   4619 C- Nature Pride   FRE 401, 402, 403, 802,
17    Ps’   135*                                                    be established at trial through live
                   FEX 1244               lacks foundation
                                                                    witness. Additionally, under the
18                                                                  Court’s Scheduling Order, parties
                                                                    cannot “submit blanket or
19                                                                  boilerplate objections . . . to
20                                                                  exhibits. Xese will be disregarded
                                                                    and overruled.”
21                                                                  (401, 402) Relevant for damages.
                                                                    (403) Defendant does not explain
22
                                                                    what type of prejudice it will suﬀer
23                                                                  thus, Plaintiﬀs cannot respond.
                                                                    (802) Person that prepared exhibit
                   4620-4621 C-Ayco FEX   FRE 401, 402, 403, 802,
24    Ps’   136*                                                    will testify at trial. Foundation will
                   1148                   lacks foundation
                                                                    be established at trial through live
25
                                                                    witness. Additionally, under the
26                                                                  Court’s Scheduling Order, parties
                                                                    cannot “submit blanket or
27                                                                  boilerplate objections . . . to
28
                                                    37
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 38 of 110 Page ID
                                      #:3127



 1                                                                  exhibits. Xese will be disregarded
                                                                    and overruled.”
 2                                                                  (401, 402) Relevant for damages.
 3                                                                  (403) Defendant does not explain
                                                                    what type of prejudice it will suﬀer
 4                                                                  thus, Plaintiﬀs cannot respond.
                                                                    (802) Person that prepared exhibit
 5                                                                  will testify at trial. Foundation will
                   4622 Certiﬁcate        FRE 401, 402, 403, 802,
 6    Ps’   137*                                                    be established at trial through live
                   Inspection AYCO        lacks foundation
                                                                    witness. Additionally, under the
 7                                                                  Court’s Scheduling Order, parties
                                                                    cannot “submit blanket or
 8
                                                                    boilerplate objections . . . to
 9                                                                  exhibits. Xese will be disregarded
                                                                    and overruled.”
10                                                                  (401, 402) Relevant for damages.
                                                                    (403) Defendant does not explain
11
                                                                    what type of prejudice it will suﬀer
12                                                                  thus, Plaintiﬀs cannot respond.
                                                                    (802) Person that prepared exhibit
13                                                                  will testify at trial. Foundation will
                   4623-4635 C-Ayco FEX   FRE 401, 402, 403, 802,
      Ps’   138*                                                    be established at trial through live
14                 1152                   lacks foundation
                                                                    witness. Additionally, under the
15                                                                  Court’s Scheduling Order, parties
                                                                    cannot “submit blanket or
16                                                                  boilerplate objections . . . to
17                                                                  exhibits. Xese will be disregarded
                                                                    and overruled.”
18                                                                  (401, 402) Relevant for damages.
                                                                    (403) Defendant does not explain
19                                                                  what type of prejudice it will suﬀer
20                                                                  thus, Plaintiﬀs cannot respond.
                                                                    (802) Person that prepared exhibit
21                                                                  will testify at trial. Foundation will
                                          FRE 401, 402, 403, 802,
      Ps’   139*   4636 C-Ayco FEX 1153                             be established at trial through live
22                                        lacks foundation
                                                                    witness. Additionally, under the
23                                                                  Court’s Scheduling Order, parties
                                                                    cannot “submit blanket or
24                                                                  boilerplate objections . . . to
                                                                    exhibits. Xese will be disregarded
25
                                                                    and overruled.”
26                                                                  (401, 402) Relevant for damages.
                                          FRE 401, 402, 403, 802,   (403) Defendant does not explain
27    Ps’   140*   4637 C-Ayco FEX 1157
                                          lacks foundation          what type of prejudice it will suﬀer
                                                                    thus, Plaintiﬀs cannot respond.
28
                                                    38
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 39 of 110 Page ID
                                      #:3128



 1                                                                    (802) Person that prepared exhibit
                                                                      will testify at trial. Foundation will
 2                                                                    be established at trial through live
 3                                                                    witness. Additionally, under the
                                                                      Court’s Scheduling Order, parties
 4                                                                    cannot “submit blanket or
                                                                      boilerplate objections . . . to
 5                                                                    exhibits. Xese will be disregarded
 6                                                                    and overruled.”
                                                                      (401, 402) Relevant for damages.
 7                                                                    (403) Defendant does not explain
                                                                      what type of prejudice it will suﬀer
 8
                                                                      thus, Plaintiﬀs cannot respond.
 9                                                                    (802) Person that prepared exhibit
                                                                      will testify at trial. Foundation will
10                 4638-4651 C-Ayco, Fex    FRE 401, 402, 403, 802,
      Ps’   141*                                                      be established at trial through live
                   1189                     lacks foundation
                                                                      witness. Additionally, under the
11
                                                                      Court’s Scheduling Order, parties
12                                                                    cannot “submit blanket or
                                                                      boilerplate objections . . . to
13                                                                    exhibits. Xese will be disregarded
                                                                      and overruled.”
14
                                                                      (401, 402) Relevant for damages.
15                                                                    (403) Defendant does not explain
                                                                      what type of prejudice it will suﬀer
16                                                                    thus, Plaintiﬀs cannot respond.
17                                                                    (802) Person that prepared exhibit
                                                                      will testify at trial. Foundation will
                   4652-4674 C-Ayco Fex     FRE 401, 402, 403, 802,
18    Ps’   142*                                                      be established at trial through live
                   1304                     lacks foundation
                                                                      witness. Additionally, under the
19                                                                    Court’s Scheduling Order, parties
20                                                                    cannot “submit blanket or
                                                                      boilerplate objections . . . to
21                                                                    exhibits. Xese will be disregarded
                                                                      and overruled.”
22
                                                                      (401, 402) Relevant for damages.
23                                                                    (403) Defendant does not explain
                                                                      what type of prejudice it will suﬀer
24                                                                    thus, Plaintiﬀs cannot respond.
                   4675-4677 C-Ayco,        FRE 401, 402, 403, 802,   (802) Person that prepared exhibit
25    Ps’   143*
                   FEX 1321                 lacks foundation          will testify at trial. Foundation will
26                                                                    be established at trial through live
                                                                      witness. Additionally, under the
27                                                                    Court’s Scheduling Order, parties
                                                                      cannot “submit blanket or
28
                                                      39
                                       PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 40 of 110 Page ID
                                      #:3129



 1                                                                    boilerplate objections . . . to
                                                                      exhibits. Xese will be disregarded
 2                                                                    and overruled.”
 3                                                                    (401, 402) Relevant for damages.
                                                                      (403) Defendant does not explain
 4                                                                    what type of prejudice it will suﬀer
                                                                      thus, Plaintiﬀs cannot respond.
 5                                                                    (802) Person that prepared exhibit
 6                                                                    will testify at trial. Foundation will
                   4678-4685 C-Ayco,        FRE 401, 402, 403, 802,
      Ps’   144*                                                      be established at trial through live
                   FEX 1337                 lacks foundation
 7                                                                    witness. Additionally, under the
                                                                      Court’s Scheduling Order, parties
 8
                                                                      cannot “submit blanket or
 9                                                                    boilerplate objections . . . to
                                                                      exhibits. Xese will be disregarded
10                                                                    and overruled.”
                                                                      (401, 402) Relevant for damages.
11
                                                                      (403) Defendant does not explain
12                                                                    what type of prejudice it will suﬀer
                                                                      thus, Plaintiﬀs cannot respond.
13                                                                    (802) Person that prepared exhibit
                                                                      will testify at trial. Foundation will
14                 4686 C-Flamingo, NC      FRE 401, 402, 403, 802,
      Ps’   145*                                                      be established at trial through live
                   528,552,529,527 ok       lacks foundation
15                                                                    witness. Additionally, under the
                                                                      Court’s Scheduling Order, parties
16                                                                    cannot “submit blanket or
17                                                                    boilerplate objections . . . to
                                                                      exhibits. Xese will be disregarded
18                                                                    and overruled.”
                                                                      (401, 402) Relevant for damages.
19                                                                    (403) Defendant does not explain
20                                                                    what type of prejudice it will suﬀer
                                                                      thus, Plaintiﬀs cannot respond.
21                                                                    (802) Person that prepared exhibit
                   4687-4688 C-Flamingo,                              will testify at trial. Foundation will
22                                          FRE 401, 402, 403, 802,
      Ps’   146*   NC 543,544,545,548-                                be established at trial through live
                                            lacks foundation
23                 549,550-551,546,547                                witness. Additionally, under the
                                                                      Court’s Scheduling Order, parties
24                                                                    cannot “submit blanket or
                                                                      boilerplate objections . . . to
25
                                                                      exhibits. Xese will be disregarded
26                                                                    and overruled.”
                   4689-4690 C-Flamingo,                              (401, 402) Relevant for damages.
27                                          FRE 401, 402, 403, 802,
      Ps’   147*   NC 543,544,545,548-                                (403) Defendant does not explain
                                            lacks foundation
                   549,550-551,546,547 ok                             what type of prejudice it will suﬀer
28
                                                      40
                                       PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 41 of 110 Page ID
                                      #:3130



 1                                                                    thus, Plaintiﬀs cannot respond.
                                                                      (802) Person that prepared exhibit
 2                                                                    will testify at trial. Foundation will
 3                                                                    be established at trial through live
                                                                      witness. Additionally, under the
 4                                                                    Court’s Scheduling Order, parties
                                                                      cannot “submit blanket or
 5                                                                    boilerplate objections . . . to
 6                                                                    exhibits. Xese will be disregarded
                                                                      and overruled.”
 7                                                                    (401, 402) Relevant for damages.
                                                                      (403) Defendant does not explain
 8
                                                                      what type of prejudice it will suﬀer
 9                                                                    thus, Plaintiﬀs cannot respond.
                                                                      (802) Person that prepared exhibit
10                                                                    will testify at trial. Foundation will
                   4691 C-Nature Pride,     FRE 401, 402, 403, 802,
      Ps’   148*                                                      be established at trial through live
11                 NC FEX 1244              lacks foundation
                                                                      witness. Additionally, under the
12                                                                    Court’s Scheduling Order, parties
                                                                      cannot “submit blanket or
13                                                                    boilerplate objections . . . to
                                                                      exhibits. Xese will be disregarded
14
                                                                      and overruled.”
15                                                                    (401, 402) Relevant for damages.
                                                                      (403) Defendant does not explain
16                                                                    what type of prejudice it will suﬀer
17                                                                    thus, Plaintiﬀs cannot respond.
                                                                      (802) Person that prepared exhibit
18                 4692-4693 Correo_                                  will testify at trial. Foundation will
                                            FRE 401, 402, 403, 802,
      Ps’   149*   German Sotillo -                                   be established at trial through live
19                                          lacks foundation
                   Outlook -1                                         witness. Additionally, under the
20                                                                    Court’s Scheduling Order, parties
                                                                      cannot “submit blanket or
21                                                                    boilerplate objections . . . to
                                                                      exhibits. Xese will be disregarded
22                                                                    and overruled.”
23                                                                    (401, 402) Relevant for damages.
                                                                      (403) Defendant does not explain
24                                                                    what type of prejudice it will suﬀer
                   4694-4695 Correo_                                  thus, Plaintiﬀs cannot respond.
25                                          FRE 401, 402, 403, 802,
      Ps’   150*   German Sotillo -                                   (802) Person that prepared exhibit
                                            lacks foundation
26                 Outlook                                            will testify at trial. Foundation will
                                                                      be established at trial through live
27                                                                    witness. Additionally, under the
                                                                      Court’s Scheduling Order, parties
28
                                                      41
                                       PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 42 of 110 Page ID
                                      #:3131



 1                                                                    cannot “submit blanket or
                                                                      boilerplate objections . . . to
 2                                                                    exhibits. Xese will be disregarded
 3                                                                    and overruled.”
                                                                      (401, 402) Relevant for damages.
 4                                                                    (403) Defendant does not explain
                                                                      what type of prejudice it will suﬀer
 5                                                                    thus, Plaintiﬀs cannot respond.
 6                                                                    (802) Person that prepared exhibit
                   4696 Cta Cte Ayco -                                will testify at trial. Foundation will
                                            FRE 401, 402, 403, 802,
 7    Ps’   151*   Notas de Crédito por                               be established at trial through live
                                            lacks foundation
                   emitir 2                                           witness. Additionally, under the
 8
                                                                      Court’s Scheduling Order, parties
 9                                                                    cannot “submit blanket or
                                                                      boilerplate objections . . . to
10                                                                    exhibits. Xese will be disregarded
                                                                      and overruled.”
11
                                                                      (401, 402) Relevant for damages.
12                                                                    (403) Defendant does not explain
                                                                      what type of prejudice it will suﬀer
13                                                                    thus, Plaintiﬀs cannot respond.
                                                                      (802) Person that prepared exhibit
14
                   4697 Cta Cte de Ayco -                             will testify at trial. Foundation will
                                            FRE 401, 402, 403, 802,
15    Ps’   152*   Notas de credito por                               be established at trial through live
                                            lacks foundation
                   emitir 1                                           witness. Additionally, under the
16                                                                    Court’s Scheduling Order, parties
17                                                                    cannot “submit blanket or
                                                                      boilerplate objections . . . to
18                                                                    exhibits. Xese will be disregarded
                                                                      and overruled.”
19                                                                    (401, 402) Relevant for damages.
20                                                                    (403) Defendant does not explain
                                                                      what type of prejudice it will suﬀer
21                                                                    thus, Plaintiﬀs cannot respond.
                                                                      (802) Person that prepared exhibit
22
                                                                      will testify at trial. Foundation will
                   4698 Cta Cte Nature      FRE 401, 402, 403, 802,
23    Ps’   153*                                                      be established at trial through live
                   Pride - NC por emitir    lacks foundation
                                                                      witness. Additionally, under the
24                                                                    Court’s Scheduling Order, parties
                                                                      cannot “submit blanket or
25
                                                                      boilerplate objections . . . to
26                                                                    exhibits. Xese will be disregarded
                                                                      and overruled.”
27                 4699 Cta Cte Wismettac   FRE 401, 402, 403, 802,   (401, 402) Relevant for damages.
      Ps’   154*
                   Foods - NC por emitir    lacks foundation          (403) Defendant does not explain
28
                                                      42
                                      PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 43 of 110 Page ID
                                      #:3132



 1                                                                     what type of prejudice it will suﬀer
                                                                       thus, Plaintiﬀs cannot respond.
 2                                                                     (802) Person that prepared exhibit
 3                                                                     will testify at trial. Foundation will
                                                                       be established at trial through live
 4                                                                     witness. Additionally, under the
                                                                       Court’s Scheduling Order, parties
 5                                                                     cannot “submit blanket or
 6                                                                     boilerplate objections . . . to
                                                                       exhibits. Xese will be disregarded
 7                                                                     and overruled.”

 8
                                                                       (401, 402) Relevant for damages.
 9                                                                     (403) Defendant does not explain
                                                                       what type of prejudice it will suﬀer
10                                                                     thus, Plaintiﬀs cannot respond.
                                                                       (802) Person that prepared exhibit
11
                   4700 Copy of Reclamos                               will testify at trial. Foundation will
                                             FRE 401, 402, 403, 802,
12    Ps’   155*   sin emisión de Notas de                             be established at trial through live
                                             lacks foundation
                   Crédito 2016                                        witness. Additionally, under the
13                                                                     Court’s Scheduling Order, parties
                                                                       cannot “submit blanket or
14
                                                                       boilerplate objections . . . to
15                                                                     exhibits. Xese will be disregarded
                                                                       and overruled.”
16                                                                     (401, 402) Relevant for damages.
17                                                                     (403) Defendant does not explain
                                                                       what type of prejudice it will suﬀer
18                                                                     thus, Plaintiﬀs cannot respond.
                                                                       (802) Person that prepared exhibit
19                                                                     will testify at trial. Foundation will
                   4701-4702 Credits         FRE 401, 402, 403, 802,
20    Ps’   156*                                                       be established at trial through live
                   Claimed - diﬀ format      lacks foundation
                                                                       witness. Additionally, under the
21                                                                     Court’s Scheduling Order, parties
                                                                       cannot “submit blanket or
22
                                                                       boilerplate objections . . . to
23                                                                     exhibits. Xese will be disregarded
                                                                       and overruled.”
24                                                                     (401, 402) Relevant for damages.
                                                                       (403) Defendant does not explain
25
                                                                       what type of prejudice it will suﬀer
                   4703-4704 Credits         FRE 401, 402, 403, 802,
26    Ps’   157*                                                       thus, Plaintiﬀs cannot respond.
                   Claimed                   lacks foundation
                                                                       (802) Person that prepared exhibit
27                                                                     will testify at trial. Foundation will
                                                                       be established at trial through live
28
                                                       43
                                       PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 44 of 110 Page ID
                                      #:3133



 1                                                                    witness. Additionally, under the
                                                                      Court’s Scheduling Order, parties
 2                                                                    cannot “submit blanket or
 3                                                                    boilerplate objections . . . to
                                                                      exhibits. Xese will be disregarded
 4                                                                    and overruled.”
                                                                      (401, 402) Relevant for damages.
 5                                                                    (403) Defendant does not explain
 6                                                                    what type of prejudice it will suﬀer
                                                                      thus, Plaintiﬀs cannot respond.
 7                                                                    (802) Person that prepared exhibit
                   4705 Notas de Creědito                             will testify at trial. Foundation will
 8                                          FRE 401, 402, 403, 802,
      Ps’   158*   no emitidas 2016                                   be established at trial through live
                                            lacks foundation
 9                 Reporte contable                                   witness. Additionally, under the
                                                                      Court’s Scheduling Order, parties
10                                                                    cannot “submit blanket or
                                                                      boilerplate objections . . . to
11
                                                                      exhibits. Xese will be disregarded
12                                                                    and overruled.”
                                                                      (401, 402) Relevant for damages.
13                                                                    (403) Defendant does not explain
                                                                      what type of prejudice it will suﬀer
14
                                                                      thus, Plaintiﬀs cannot respond.
15                                                                    (802) Person that prepared exhibit
                   4706 Reclamos sin                                  will testify at trial. Foundation will
16                                          FRE 401, 402, 403, 802,
      Ps’   159*   emisioěn de Notas de                               be established at trial through live
                                            lacks foundation
17                 Creědito 2016                                      witness. Additionally, under the
                                                                      Court’s Scheduling Order, parties
18                                                                    cannot “submit blanket or
                                                                      boilerplate objections . . . to
19                                                                    exhibits. Xese will be disregarded
20                                                                    and overruled.”
                                                                      (401, 402) Relevant for damages.
21                                                                    (403) Defendant does not explain
                                                                      what type of prejudice it will suﬀer
22
                                                                      thus, Plaintiﬀs cannot respond.
23                                                                    (802) Person that prepared exhibit
                   4707 Reclamos sin                                  will testify at trial. Foundation will
                                            FRE 401, 402, 403, 802,
24    Ps’   160*   emisión de Notas de                                be established at trial through live
                                            lacks foundation
                   Crédito 2016                                       witness. Additionally, under the
25
                                                                      Court’s Scheduling Order, parties
26                                                                    cannot “submit blanket or
                                                                      boilerplate objections . . . to
27                                                                    exhibits. Xese will be disregarded
                                                                      and overruled.”
28
                                                      44
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 45 of 110 Page ID
                                      #:3134



 1                                                                   (401, 402) Relevant for damages.
                                                                     (403) Defendant does not explain
 2                                                                   what type of prejudice it will suﬀer
 3                                                                   thus, Plaintiﬀs cannot respond.
                                                                     (802) Person that prepared exhibit
 4                                                                   will testify at trial. Foundation will
                   4708-4744 Support for   FRE 401, 402, 403, 802,
      Ps’   161*                                                     be established at trial through live
 5                 Amount Paid - No CN     lacks foundation
                                                                     witness. Additionally, under the
 6                                                                   Court’s Scheduling Order, parties
                                                                     cannot “submit blanket or
 7                                                                   boilerplate objections . . . to
                                                                     exhibits. Xese will be disregarded
 8                                                                   and overruled.”
 9
                                                                     (401, 402) Relevant for damages.
10                                                                   (403) Defendant does not explain
                                                                     what type of prejudice it will suﬀer
11
                                                                     thus, Plaintiﬀs cannot respond.
12                                                                   (802) Person that prepared exhibit
                                                                     will testify at trial. Foundation will
13                 4745 NOTAS DE           FRE 401, 402, 403, 802,
      Ps’   162*                                                     be established at trial through live
                   CREDITO 2015            lacks foundation
                                                                     witness. Additionally, under the
14
                                                                     Court’s Scheduling Order, parties
15                                                                   cannot “submit blanket or
                                                                     boilerplate objections . . . to
16                                                                   exhibits. Xese will be disregarded
17                                                                   and overruled.”
                                                                     (401, 402) Relevant for damages.
18                                                                   (403) Defendant does not explain
                                                                     what type of prejudice it will suﬀer
19                                                                   thus, Plaintiﬀs cannot respond.
20                                                                   (802) Person that prepared exhibit
                                                                     will testify at trial. Foundation will
                   4746-4764               FRE 401, 402, 403, 802,
21    Ps’   163*                                                     be established at trial through live
                   20191211100059821       lacks foundation
                                                                     witness. Additionally, under the
22
                                                                     Court’s Scheduling Order, parties
23                                                                   cannot “submit blanket or
                                                                     boilerplate objections . . . to
24                                                                   exhibits. Xese will be disregarded
                                                                     and overruled.”
25
                                                                     (401, 402) Relevant for damages.
26                                                                   (403) Defendant does not explain
                   4765-4774               FRE 401, 402, 403, 802,
      Ps’   164*                                                     what type of prejudice it will suﬀer
27                 20191211100317967       lacks foundation
                                                                     thus, Plaintiﬀs cannot respond.
                                                                     (802) Person that prepared exhibit
28
                                                     45
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 46 of 110 Page ID
                                      #:3135



 1                                                                will testify at trial. Foundation will
                                                                  be established at trial through live
 2                                                                witness. Additionally, under the
 3                                                                Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or
 4                                                                boilerplate objections . . . to
                                                                  exhibits. Xese will be disregarded
 5                                                                and overruled.”
 6                                                                (401, 402) Relevant for damages.
                                                                  (403) Defendant does not explain
 7                                                                what type of prejudice it will suﬀer
                                                                  thus, Plaintiﬀs cannot respond.
 8
                                                                  (802) Person that prepared exhibit
 9                                                                will testify at trial. Foundation will
                   4775-4795            FRE 401, 402, 403, 802,
      Ps’   165*                                                  be established at trial through live
10                 20191211101203875    lacks foundation
                                                                  witness. Additionally, under the
                                                                  Court’s Scheduling Order, parties
11
                                                                  cannot “submit blanket or
12                                                                boilerplate objections . . . to
                                                                  exhibits. Xese will be disregarded
13                                                                and overruled.”
                                                                  (401, 402) Relevant for damages.
14
                                                                  (403) Defendant does not explain
15                                                                what type of prejudice it will suﬀer
                                                                  thus, Plaintiﬀs cannot respond.
16                                                                (802) Person that prepared exhibit
17                                                                will testify at trial. Foundation will
                   4796 -               FRE 401, 402, 403, 802,
      Ps’   166*                                                  be established at trial through live
                   20191211103255805    lacks foundation
18                                                                witness. Additionally, under the
                                                                  Court’s Scheduling Order, parties
19                                                                cannot “submit blanket or
20                                                                boilerplate objections . . . to
                                                                  exhibits. Xese will be disregarded
21                                                                and overruled.”
                                                                  (401, 402) Relevant for damages.
22
                                                                  (403) Defendant does not explain
23                                                                what type of prejudice it will suﬀer
                                                                  thus, Plaintiﬀs cannot respond.
24                                                                (802) Person that prepared exhibit
                   4797-4813 NOTA DE    FRE 401, 402, 403, 802,
      Ps’   167*                                                  will testify at trial. Foundation will
25                 DEBITO AYCO 2015     lacks foundation
                                                                  be established at trial through live
26                                                                witness. Additionally, under the
                                                                  Court’s Scheduling Order, parties
27                                                                cannot “submit blanket or
                                                                  boilerplate objections . . . to
28
                                                  46
                                   PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 47 of 110 Page ID
                                      #:3136



 1                                                                      exhibits. Xese will be disregarded
                                                                        and overruled.”
 2
 3                                                                      (401, 402) Relevant for damages.
                                                                        (403) Defendant does not explain
 4                                                                      what type of prejudice it will suﬀer
                                                                        thus, Plaintiﬀs cannot respond.
 5
                                                                        (802) Person that prepared exhibit
 6                                                                      will testify at trial. Foundation will
                   4814 Detalle de facturas   FRE 401, 402, 403, 802,
      Ps’   168*                                                        be established at trial through live
 7                 y notas de credito 3%      lacks foundation
                                                                        witness. Additionally, under the
                                                                        Court’s Scheduling Order, parties
 8
                                                                        cannot “submit blanket or
 9                                                                      boilerplate objections . . . to
                                                                        exhibits. Xese will be disregarded
10                                                                      and overruled.”
                                                                        (401, 402) Relevant for damages.
11
                                                                        (403) Defendant does not explain
12                                                                      what type of prejudice it will suﬀer
                                                                        thus, Plaintiﬀs cannot respond.
13                                                                      (802) Person that prepared exhibit
                   4815-4846 Facturas,                                  will testify at trial. Foundation will
14                                            FRE 401, 402, 403, 802,
      Ps’   169*   Notas de Crédito y                                   be established at trial through live
                                              lacks foundation
15                 Liquidación 2017                                     witness. Additionally, under the
                                                                        Court’s Scheduling Order, parties
16                                                                      cannot “submit blanket or
17                                                                      boilerplate objections . . . to
                                                                        exhibits. Xese will be disregarded
18                                                                      and overruled.”
                                                                        (401, 402) Relevant for damages.
19                                                                      (403) Defendant does not explain
20                                                                      what type of prejudice it will suﬀer
                                                                        thus, Plaintiﬀs cannot respond.
21                                                                      (802) Person that prepared exhibit
                   4847-4883 Facturas,                                  will testify at trial. Foundation will
22                                            FRE 401, 402, 403, 802,
      Ps’   170*   Notas de Crédito y                                   be established at trial through live
                                              lacks foundation
23                 Liquidación 2015                                     witness. Additionally, under the
                                                                        Court’s Scheduling Order, parties
24                                                                      cannot “submit blanket or
                                                                        boilerplate objections . . . to
25
                                                                        exhibits. Xese will be disregarded
26                                                                      and overruled.”
                   4884-4892 Facturas,                                  (401, 402) Relevant for damages.
27                                            FRE 401, 402, 403, 802,
      Ps’   171*   Notas de Crédito y                                   (403) Defendant does not explain
                                              lacks foundation
                   Liquidación 2014                                     what type of prejudice it will suﬀer
28
                                                        47
                                      PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 48 of 110 Page ID
                                      #:3137



 1                                                               thus, Plaintiﬀs cannot respond.
                                                                 (802) Person that prepared exhibit
 2                                                               will testify at trial. Foundation will
 3                                                               be established at trial through live
                                                                 witness. Additionally, under the
 4                                                               Court’s Scheduling Order, parties
                                                                 cannot “submit blanket or
 5                                                               boilerplate objections . . . to
 6                                                               exhibits. Xese will be disregarded
                                                                 and overruled.”
 7                                                               (401, 402) Relevant for damages.
                                                                 (403) Defendant does not explain
 8
                                                                 what type of prejudice it will suﬀer
 9                                                               thus, Plaintiﬀs cannot respond.
                                                                 (802) Person that prepared exhibit
10                 4893 DETALLE DE                               will testify at trial. Foundation will
                                       FRE 401, 402, 403, 802,
      Ps’   172*   PAGOS FLAMINGO                                be established at trial through live
11                                     lacks foundation
                   2016                                          witness. Additionally, under the
12                                                               Court’s Scheduling Order, parties
                                                                 cannot “submit blanket or
13                                                               boilerplate objections . . . to
                                                                 exhibits. Xese will be disregarded
14
                                                                 and overruled.”
15                                                               (401, 402) Relevant for damages.
                                                                 (403) Defendant does not explain
16                                                               what type of prejudice it will suﬀer
17                                                               thus, Plaintiﬀs cannot respond.
                                                                 (802) Person that prepared exhibit
                   4894-4898
18                                                               will testify at trial. Foundation will
                   CONSTANCIA DE       FRE 401, 402, 403, 802,
      Ps’   173*                                                 be established at trial through live
19                 PAGOS -FLAMINGO     lacks foundation
                                                                 witness. Additionally, under the
                   2016
20                                                               Court’s Scheduling Order, parties
                                                                 cannot “submit blanket or
21                                                               boilerplate objections . . . to
                                                                 exhibits. Xese will be disregarded
22                                                               and overruled.”
23                                                               (401, 402) Relevant for damages.
                                                                 (403) Defendant does not explain
24                                                               what type of prejudice it will suﬀer
                                                                 thus, Plaintiﬀs cannot respond.
25                 4899-4901 HOJA DE   FRE 401, 402, 403, 802,
      Ps’   174*                                                 (802) Person that prepared exhibit
                   CALCULO 2015-2017   lacks foundation
26                                                               will testify at trial. Foundation will
                                                                 be established at trial through live
27                                                               witness. Additionally, under the
                                                                 Court’s Scheduling Order, parties
28
                                                 48
                                 PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 49 of 110 Page ID
                                      #:3138



 1                                                                cannot “submit blanket or
                                                                  boilerplate objections . . . to
 2                                                                exhibits. Xese will be disregarded
 3                                                                and overruled.”

 4                                                                (401, 402) Relevant for damages.
                                                                  (403) Defendant does not explain
 5
                                                                  what type of prejudice it will suﬀer
 6                                                                thus, Plaintiﬀs cannot respond.
                                                                  (802) Person that prepared exhibit
 7                 4902-4903 FLAMINGO                             will testify at trial. Foundation will
                                        FRE 401, 402, 403, 802,
      Ps’   175*   (UK)NOTA DE                                    be established at trial through live
 8                                      lacks foundation
                   CREDITO N°523                                  witness. Additionally, under the
 9                                                                Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or
10                                                                boilerplate objections . . . to
                                                                  exhibits. Xese will be disregarded
11
                                                                  and overruled.”
12                                                                (401, 402) Relevant for damages.
                                                                  (403) Defendant does not explain
13                                                                what type of prejudice it will suﬀer
                                                                  thus, Plaintiﬀs cannot respond.
14
                                                                  (802) Person that prepared exhibit
15                 4904-4908 FLAMINGO                             will testify at trial. Foundation will
                                        FRE 401, 402, 403, 802,
      Ps’   176*   (UK)LTD NOTA DE                                be established at trial through live
16                                      lacks foundation
                   CREDITO N°528                                  witness. Additionally, under the
17                                                                Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or
18                                                                boilerplate objections . . . to
                                                                  exhibits. Xese will be disregarded
19                                                                and overruled.”
20                                                                (401, 402) Relevant for damages.
                                                                  (403) Defendant does not explain
21                                                                what type of prejudice it will suﬀer
                                                                  thus, Plaintiﬀs cannot respond.
22
                                                                  (802) Person that prepared exhibit
23                 4909-4910 FLAMINGO                             will testify at trial. Foundation will
                                        FRE 401, 402, 403, 802,
      Ps’   177*   NOTA DE CREDITO                                be established at trial through live
24                                      lacks foundation
                   N° 527                                         witness. Additionally, under the
                                                                  Court’s Scheduling Order, parties
25
                                                                  cannot “submit blanket or
26                                                                boilerplate objections . . . to
                                                                  exhibits. Xese will be disregarded
27                                                                and overruled.”
28
                                                  49
                                 PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 50 of 110 Page ID
                                      #:3139



 1                                                                   (401, 402) Relevant for damages.
                                                                     (403) Defendant does not explain
 2                                                                   what type of prejudice it will suﬀer
 3                                                                   thus, Plaintiﬀs cannot respond.
                                                                     (802) Person that prepared exhibit
 4                 4911-4914                                         will testify at trial. Foundation will
                                           FRE 401, 402, 403, 802,
      Ps’   178*   ﬂamingo(uk)n. de                                  be established at trial through live
 5                                         lacks foundation
                   c.n°529                                           witness. Additionally, under the
 6                                                                   Court’s Scheduling Order, parties
                                                                     cannot “submit blanket or
 7                                                                   boilerplate objections . . . to
                                                                     exhibits. Xese will be disregarded
 8                                                                   and overruled.”
 9                                                                   (401, 402) Relevant for damages.
                                                                     (403) Defendant does not explain
10                                                                   what type of prejudice it will suﬀer
                                                                     thus, Plaintiﬀs cannot respond.
11
                                                                     (802) Person that prepared exhibit
12                 4915-4916 FLAMINGO                                will testify at trial. Foundation will
                                           FRE 401, 402, 403, 802,
      Ps’   179*   (UK)LTD NOTA DE                                   be established at trial through live
13                                         lacks foundation
                   CREDITO N°535                                     witness. Additionally, under the
                                                                     Court’s Scheduling Order, parties
14
                                                                     cannot “submit blanket or
15                                                                   boilerplate objections . . . to
                                                                     exhibits. Xese will be disregarded
16                                                                   and overruled.”
17                                                                   (401, 402) Relevant for damages.
                                                                     (403) Defendant does not explain
18                                                                   what type of prejudice it will suﬀer
                                                                     thus, Plaintiﬀs cannot respond.
19                                                                   (802) Person that prepared exhibit
20                 4917-4919 FLAMINGO                                will testify at trial. Foundation will
                                           FRE 401, 402, 403, 802,
      Ps’   180*   PRODUCE LTD NOTA                                  be established at trial through live
                                           lacks foundation
21                 DE CREDITO N°538                                  witness. Additionally, under the
                                                                     Court’s Scheduling Order, parties
22                                                                   cannot “submit blanket or
23                                                                   boilerplate objections . . . to
                                                                     exhibits. Xese will be disregarded
24                                                                   and overruled.”
                                                                     (401, 402) Relevant for damages.
25
                                                                     (403) Defendant does not explain
                   4920-4921 FLAMINGO
26                                         FRE 401, 402, 403, 802,   what type of prejudice it will suﬀer
      Ps’   181*   (UK)LTD NOTA DE
                                           lacks foundation          thus, Plaintiﬀs cannot respond.
27                 CREDITO 552
                                                                     (802) Person that prepared exhibit
                                                                     will testify at trial. Foundation will
28
                                                     50
                                      PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 51 of 110 Page ID
                                      #:3140



 1                                                                be established at trial through live
                                                                  witness. Additionally, under the
 2                                                                Court’s Scheduling Order, parties
 3                                                                cannot “submit blanket or
                                                                  boilerplate objections . . . to
 4                                                                exhibits. Xese will be disregarded
                                                                  and overruled.”
 5                                                                (401, 402) Relevant for damages.
 6                                                                (403) Defendant does not explain
                                                                  what type of prejudice it will suﬀer
 7                                                                thus, Plaintiﬀs cannot respond.
                                                                  (802) Person that prepared exhibit
 8
                   4922-4924 FLAMINGO                             will testify at trial. Foundation will
                                        FRE 401, 402, 403, 802,
 9    Ps’   182*   PRODUCE NOTA DE                                be established at trial through live
                                        lacks foundation
                   CREDITO N°536                                  witness. Additionally, under the
10                                                                Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or
11
                                                                  boilerplate objections . . . to
12                                                                exhibits. Xese will be disregarded
                                                                  and overruled.”
13                                                                (401, 402) Relevant for damages.
                                                                  (403) Defendant does not explain
14
                                                                  what type of prejudice it will suﬀer
15                                                                thus, Plaintiﬀs cannot respond.
                                                                  (802) Person that prepared exhibit
16                 4925-4929 FLAMINGO                             will testify at trial. Foundation will
                                        FRE 401, 402, 403, 802,
17    Ps’   183*   PRODUCE NOTA DE                                be established at trial through live
                                        lacks foundation
                   CREDITO N°543                                  witness. Additionally, under the
18                                                                Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or
19                                                                boilerplate objections . . . to
20                                                                exhibits. Xese will be disregarded
                                                                  and overruled.”
21                                                                (401, 402) Relevant for damages.
                                                                  (403) Defendant does not explain
22
                                                                  what type of prejudice it will suﬀer
23                                                                thus, Plaintiﬀs cannot respond.
                   4930-4935 FLAMINGO                             (802) Person that prepared exhibit
                                        FRE 401, 402, 403, 802,
24    Ps’   184*   PRODUCE NOTA DE                                will testify at trial. Foundation will
                                        lacks foundation
                   CREDITO N°544                                  be established at trial through live
25
                                                                  witness. Additionally, under the
26                                                                Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or
27                                                                boilerplate objections . . . to
28
                                                  51
                                 PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 52 of 110 Page ID
                                      #:3141



 1                                                                exhibits. Xese will be disregarded
                                                                  and overruled.”
 2                                                                (401, 402) Relevant for damages.
 3                                                                (403) Defendant does not explain
                                                                  what type of prejudice it will suﬀer
 4                                                                thus, Plaintiﬀs cannot respond.
                                                                  (802) Person that prepared exhibit
 5                 4936-4939 FLAMINGO                             will testify at trial. Foundation will
                                        FRE 401, 402, 403, 802,
 6    Ps’   185*   PRODUCE LTD NOTA                               be established at trial through live
                                        lacks foundation
                   DE CREDITO N°545                               witness. Additionally, under the
 7                                                                Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or
 8
                                                                  boilerplate objections . . . to
 9                                                                exhibits. Xese will be disregarded
                                                                  and overruled.”
10                                                                (401, 402) Relevant for damages.
                                                                  (403) Defendant does not explain
11
                                                                  what type of prejudice it will suﬀer
12                                                                thus, Plaintiﬀs cannot respond.
                                                                  (802) Person that prepared exhibit
13                 4940-4942 FLAMINGO                             will testify at trial. Foundation will
                                        FRE 401, 402, 403, 802,
      Ps’   186*   NOTA DE CREDITO                                be established at trial through live
14                                      lacks foundation
                   N° 546                                         witness. Additionally, under the
15                                                                Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or
16                                                                boilerplate objections . . . to
17                                                                exhibits. Xese will be disregarded
                                                                  and overruled.”
18                                                                (401, 402) Relevant for damages.
                                                                  (403) Defendant does not explain
19                                                                what type of prejudice it will suﬀer
20                                                                thus, Plaintiﬀs cannot respond.
                                                                  (802) Person that prepared exhibit
21                 4943-4945 FLAMINGO                             will testify at trial. Foundation will
                                        FRE 401, 402, 403, 802,
      Ps’   187*   NOTA DE CREDITO                                be established at trial through live
22                                      lacks foundation
                   N° 547                                         witness. Additionally, under the
23                                                                Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or
24                                                                boilerplate objections . . . to
                                                                  exhibits. Xese will be disregarded
25
                                                                  and overruled.”
26                                                                (401, 402) Relevant for damages.
                   4946-4949 FLAMINGO
                                        FRE 401, 402, 403, 802,   (403) Defendant does not explain
27    Ps’   188*   PRODUCE LTD NOTA
                                        lacks foundation          what type of prejudice it will suﬀer
                   DE CREDITO N°548
                                                                  thus, Plaintiﬀs cannot respond.
28
                                                  52
                                 PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 53 of 110 Page ID
                                      #:3142



 1                                                                (802) Person that prepared exhibit
                                                                  will testify at trial. Foundation will
 2                                                                be established at trial through live
 3                                                                witness. Additionally, under the
                                                                  Court’s Scheduling Order, parties
 4                                                                cannot “submit blanket or
                                                                  boilerplate objections . . . to
 5                                                                exhibits. Xese will be disregarded
 6                                                                and overruled.”
                                                                  (401, 402) Relevant for damages.
 7                                                                (403) Defendant does not explain
                                                                  what type of prejudice it will suﬀer
 8
                                                                  thus, Plaintiﬀs cannot respond.
 9                                                                (802) Person that prepared exhibit
                   4950-4955 FLAMINGO                             will testify at trial. Foundation will
10                                      FRE 401, 402, 403, 802,
      Ps’   189*   PRODUCE LTD NOTA                               be established at trial through live
                                        lacks foundation
                   DE CREDITO N°549                               witness. Additionally, under the
11
                                                                  Court’s Scheduling Order, parties
12                                                                cannot “submit blanket or
                                                                  boilerplate objections . . . to
13                                                                exhibits. Xese will be disregarded
                                                                  and overruled.”
14
                                                                  (401, 402) Relevant for damages.
15                                                                (403) Defendant does not explain
                                                                  what type of prejudice it will suﬀer
16                                                                thus, Plaintiﬀs cannot respond.
17                                                                (802) Person that prepared exhibit
                   4956-4961 FLAMINGO                             will testify at trial. Foundation will
                                        FRE 401, 402, 403, 802,
18    Ps’   190*   PRODUCE LTD NOTA                               be established at trial through live
                                        lacks foundation
                   D CREDITO N°550                                witness. Additionally, under the
19                                                                Court’s Scheduling Order, parties
20                                                                cannot “submit blanket or
                                                                  boilerplate objections . . . to
21                                                                exhibits. Xese will be disregarded
                                                                  and overruled.”
22
                                                                  (401, 402) Relevant for damages.
23                                                                (403) Defendant does not explain
                                                                  what type of prejudice it will suﬀer
24                                                                thus, Plaintiﬀs cannot respond.
                   4962-4967 FLAMINGO
                                        FRE 401, 402, 403, 802,   (802) Person that prepared exhibit
25    Ps’   191*   PRODUCE LTD NOTA
                                        lacks foundation          will testify at trial. Foundation will
                   DE CREDITO N°551
26                                                                be established at trial through live
                                                                  witness. Additionally, under the
27                                                                Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or
28
                                                  53
                                 PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 54 of 110 Page ID
                                      #:3143



 1                                                               boilerplate objections . . . to
                                                                 exhibits. Xese will be disregarded
 2                                                               and overruled.”
 3                                                               (401, 402) Relevant for damages.
                                                                 (403) Defendant does not explain
 4                                                               what type of prejudice it will suﬀer
                                                                 thus, Plaintiﬀs cannot respond.
 5                                                               (802) Person that prepared exhibit
 6                 4968-4969 NATURES                             will testify at trial. Foundation will
                                       FRE 401, 402, 403, 802,
      Ps’   192*   PRIDE NOTA DE                                 be established at trial through live
                                       lacks foundation
 7                 CREDITO N° 519                                witness. Additionally, under the
                                                                 Court’s Scheduling Order, parties
 8
                                                                 cannot “submit blanket or
 9                                                               boilerplate objections . . . to
                                                                 exhibits. Xese will be disregarded
10                                                               and overruled.”
                                                                 (401, 402) Relevant for damages.
11
                                                                 (403) Defendant does not explain
12                                                               what type of prejudice it will suﬀer
                                                                 thus, Plaintiﬀs cannot respond.
13                                                               (802) Person that prepared exhibit
                   4970-4973 NATURES                             will testify at trial. Foundation will
14                                     FRE 401, 402, 403, 802,
      Ps’   193*   PRIDE NOTA DE                                 be established at trial through live
                                       lacks foundation
15                 CREDITO N°532                                 witness. Additionally, under the
                                                                 Court’s Scheduling Order, parties
16                                                               cannot “submit blanket or
17                                                               boilerplate objections . . . to
                                                                 exhibits. Xese will be disregarded
18                                                               and overruled.”
                                                                 (401, 402) Relevant for damages.
19                                                               (403) Defendant does not explain
20                                                               what type of prejudice it will suﬀer
                                                                 thus, Plaintiﬀs cannot respond.
21                                                               (802) Person that prepared exhibit
                   4974-4976 NATURES                             will testify at trial. Foundation will
22                                     FRE 401, 402, 403, 802,
      Ps’   194*   PRIDE NOTA DE                                 be established at trial through live
                                       lacks foundation
23                 CREDITO N°537                                 witness. Additionally, under the
                                                                 Court’s Scheduling Order, parties
24                                                               cannot “submit blanket or
                                                                 boilerplate objections . . . to
25
                                                                 exhibits. Xese will be disregarded
26                                                               and overruled.”
                                                                 (401, 402) Relevant for damages.
27                 4977-4981           FRE 401, 402, 403, 802,
      Ps’   195*                                                 (403) Defendant does not explain
                   WISMETTAC FOODS     lacks foundation
                                                                 what type of prejudice it will suﬀer
28
                                                 54
                                 PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 55 of 110 Page ID
                                      #:3144



 1                 NOTA DE CREDITO                                 thus, Plaintiﬀs cannot respond.
                   N°524                                           (802) Person that prepared exhibit
 2                                                                 will testify at trial. Foundation will
 3                                                                 be established at trial through live
                                                                   witness. Additionally, under the
 4                                                                 Court’s Scheduling Order, parties
                                                                   cannot “submit blanket or
 5                                                                 boilerplate objections . . . to
 6                                                                 exhibits. Xese will be disregarded
                                                                   and overruled.”
 7
                                                                   (401, 402) Relevant for damages.
 8
                                                                   (403) Defendant does not explain
 9                                                                 what type of prejudice it will suﬀer
                                                                   thus, Plaintiﬀs cannot respond.
10                                                                 (802) Person that prepared exhibit
                                                                   will testify at trial. Foundation will
11                 4982-4984 Agreement   FRE 401, 402, 403, 802,
      Ps’   196*                                                   be established at trial through live
                   AVSA - AYCO 2014      lacks foundation
12                                                                 witness. Additionally, under the
                                                                   Court’s Scheduling Order, parties
13                                                                 cannot “submit blanket or
                                                                   boilerplate objections . . . to
14
                                                                   exhibits. Xese will be disregarded
15                                                                 and overruled.”
                                                                   (401, 402) Relevant for damages.
16                                                                 (403) Defendant does not explain
17                                                                 what type of prejudice it will suﬀer
                                                                   thus, Plaintiﬀs cannot respond.
18                                                                 (802) Person that prepared exhibit
                                                                   will testify at trial. Foundation will
19                 4985-4988 Agreement   FRE 401, 402, 403, 802,
      Ps’   197*                                                   be established at trial through live
                   AVSA - AYCO 2015      lacks foundation
20                                                                 witness. Additionally, under the
                                                                   Court’s Scheduling Order, parties
21                                                                 cannot “submit blanket or
                                                                   boilerplate objections . . . to
22
                                                                   exhibits. Xese will be disregarded
23                                                                 and overruled.”
                                                                   (401, 402) Relevant for damages.
24                                                                 (403) Defendant does not explain
                                                                   what type of prejudice it will suﬀer
25
                   4989-4992 Agreement   FRE 401, 402, 403, 802,   thus, Plaintiﬀs cannot respond.
      Ps’   198*
26                 AVSA - AYCO 2016      lacks foundation          (802) Person that prepared exhibit
                                                                   will testify at trial. Foundation will
27                                                                 be established at trial through live
                                                                   witness. Additionally, under the
28
                                                   55
                                   PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 56 of 110 Page ID
                                      #:3145



 1                                                                 Court’s Scheduling Order, parties
                                                                   cannot “submit blanket or
 2                                                                 boilerplate objections . . . to
 3                                                                 exhibits. Xese will be disregarded
                                                                   and overruled.”
 4                                                                 (401, 402) Relevant for damages.
                                                                   (403) Defendant does not explain
 5                                                                 what type of prejudice it will suﬀer
 6                                                                 thus, Plaintiﬀs cannot respond.
                                                                   (802) Person that prepared exhibit
                   4993-4994 Agreement
 7                                                                 will testify at trial. Foundation will
                   AVSA - FLAMINGO       FRE 401, 402, 403, 802,
      Ps’   199*                                                   be established at trial through live
 8                 2014 (ANTES           lacks foundation
                                                                   witness. Additionally, under the
                   FINLAYS)
 9                                                                 Court’s Scheduling Order, parties
                                                                   cannot “submit blanket or
10                                                                 boilerplate objections . . . to
                                                                   exhibits. Xese will be disregarded
11
                                                                   and overruled.”
12                                                                 (401, 402) Relevant for damages.
                                                                   (403) Defendant does not explain
13                                                                 what type of prejudice it will suﬀer
                                                                   thus, Plaintiﬀs cannot respond.
14
                                                                   (802) Person that prepared exhibit
15                 4995-4996 Agreement                             will testify at trial. Foundation will
                                         FRE 401, 402, 403, 802,
      Ps’   200*   AVSA - FLAMINGO                                 be established at trial through live
16                                       lacks foundation
                   2015                                            witness. Additionally, under the
17                                                                 Court’s Scheduling Order, parties
                                                                   cannot “submit blanket or
18                                                                 boilerplate objections . . . to
                                                                   exhibits. Xese will be disregarded
19                                                                 and overruled.”
20                                                                 (401, 402) Relevant for damages.
                                                                   (403) Defendant does not explain
21                                                                 what type of prejudice it will suﬀer
                                                                   thus, Plaintiﬀs cannot respond.
22
                                                                   (802) Person that prepared exhibit
23                 4997-4998 Agreement                             will testify at trial. Foundation will
                                         FRE 401, 402, 403, 802,
      Ps’   201*   AVSA - FLAMINGO                                 be established at trial through live
                                         lacks foundation
24                 2016                                            witness. Additionally, under the
                                                                   Court’s Scheduling Order, parties
25
                                                                   cannot “submit blanket or
26                                                                 boilerplate objections . . . to
                                                                   exhibits. Xese will be disregarded
27                                                                 and overruled.”
28
                                                   56
                                   PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 57 of 110 Page ID
                                      #:3146



 1                                                                 (401, 402) Relevant for damages.
                                                                   (403) Defendant does not explain
 2                                                                 what type of prejudice it will suﬀer
 3                                                                 thus, Plaintiﬀs cannot respond.
                                                                   (802) Person that prepared exhibit
 4                 4999-5012 Agreement                             will testify at trial. Foundation will
                                         FRE 401, 402, 403, 802,
      Ps’   202*   AVSA - FLAMINGO                                 be established at trial through live
 5                                       lacks foundation
                   2017                                            witness. Additionally, under the
 6                                                                 Court’s Scheduling Order, parties
                                                                   cannot “submit blanket or
 7                                                                 boilerplate objections . . . to
                                                                   exhibits. Xese will be disregarded
 8                                                                 and overruled.”
 9                                                                 (401, 402) Relevant for damages.
                                                                   (403) Defendant does not explain
10                                                                 what type of prejudice it will suﬀer
                                                                   thus, Plaintiﬀs cannot respond.
11
                                                                   (802) Person that prepared exhibit
12                 5013-5028 Agreement                             will testify at trial. Foundation will
                                         FRE 401, 402, 403, 802,
      Ps’   203*   AVSA - FLAMINGO                                 be established at trial through live
13                                       lacks foundation
                   2018                                            witness. Additionally, under the
                                                                   Court’s Scheduling Order, parties
14
                                                                   cannot “submit blanket or
15                                                                 boilerplate objections . . . to
                                                                   exhibits. Xese will be disregarded
16                                                                 and overruled.”
17                                                                 (401, 402) Relevant for damages.
                                                                   (403) Defendant does not explain
18                                                                 what type of prejudice it will suﬀer
                                                                   thus, Plaintiﬀs cannot respond.
19                                                                 (802) Person that prepared exhibit
20                 5029-5034 Agreement                             will testify at trial. Foundation will
                                         FRE 401, 402, 403, 802,
      Ps’   204*   AVSA - NATURES                                  be established at trial through live
                                         lacks foundation
21                 PRIDE 2014                                      witness. Additionally, under the
                                                                   Court’s Scheduling Order, parties
22                                                                 cannot “submit blanket or
23                                                                 boilerplate objections . . . to
                                                                   exhibits. Xese will be disregarded
24                                                                 and overruled.”
                                                                   (401, 402) Relevant for damages.
25
                                                                   (403) Defendant does not explain
                   5035-5040 Agreement
26                                       FRE 401, 402, 403, 802,   what type of prejudice it will suﬀer
      Ps’   205*   AVSA - NATURES
                                         lacks foundation          thus, Plaintiﬀs cannot respond.
27                 PRIDE 2015
                                                                   (802) Person that prepared exhibit
                                                                   will testify at trial. Foundation will
28
                                                   57
                                   PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 58 of 110 Page ID
                                      #:3147



 1                                                                 be established at trial through live
                                                                   witness. Additionally, under the
 2                                                                 Court’s Scheduling Order, parties
 3                                                                 cannot “submit blanket or
                                                                   boilerplate objections . . . to
 4                                                                 exhibits. Xese will be disregarded
                                                                   and overruled.”
 5                                                                 (401, 402) Relevant for damages.
 6                                                                 (403) Defendant does not explain
                                                                   what type of prejudice it will suﬀer
 7                                                                 thus, Plaintiﬀs cannot respond.
                                                                   (802) Person that prepared exhibit
 8
                   5041-5046 Agreement                             will testify at trial. Foundation will
                                         FRE 401, 402, 403, 802,
 9    Ps’   206*   AVSA - NATURES                                  be established at trial through live
                                         lacks foundation
                   PRIDE 2016                                      witness. Additionally, under the
10                                                                 Court’s Scheduling Order, parties
                                                                   cannot “submit blanket or
11
                                                                   boilerplate objections . . . to
12                                                                 exhibits. Xese will be disregarded
                                                                   and overruled.”
13
                                                                   (401, 402) Relevant for damages.
14
                                                                   (403) Defendant does not explain
15                                                                 what type of prejudice it will suﬀer
                                                                   thus, Plaintiﬀs cannot respond.
16                                                                 (802) Person that prepared exhibit
17                                                                 will testify at trial. Foundation will
                   5047-5166 COSTOS      FRE 401, 402, 403, 802,
      Ps’   207*                                                   be established at trial through live
                   CAMPO 2016            lacks foundation
18                                                                 witness. Additionally, under the
                                                                   Court’s Scheduling Order, parties
19                                                                 cannot “submit blanket or
20                                                                 boilerplate objections . . . to
                                                                   exhibits. Xese will be disregarded
21                                                                 and overruled.”
                                                                   (401, 402) Relevant for damages.
22
                                                                   (403) Defendant does not explain
23                                                                 what type of prejudice it will suﬀer
                                                                   thus, Plaintiﬀs cannot respond.
24                 5167-5187 COSTOS                                (802) Person that prepared exhibit
                                         FRE 401, 402, 403, 802,
      Ps’   208*   MAQUILA Y CAMPO                                 will testify at trial. Foundation will
25                                       lacks foundation
                   2014 2018 (1)                                   be established at trial through live
26                                                                 witness. Additionally, under the
                                                                   Court’s Scheduling Order, parties
27                                                                 cannot “submit blanket or
                                                                   boilerplate objections . . . to
28
                                                   58
                                   PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 59 of 110 Page ID
                                      #:3148



 1                                                                    exhibits. Xese will be disregarded
                                                                      and overruled.”
 2                                                                    (401, 402) Relevant for damages.
 3                                                                    (403) Defendant does not explain
                                                                      what type of prejudice it will suﬀer
 4                                                                    thus, Plaintiﬀs cannot respond.
                                                                      (802) Person that prepared exhibit
 5                 5188-5201 COSTOS                                   will testify at trial. Foundation will
                                            FRE 401, 402, 403, 802,
 6    Ps’   209*   MAQUILA Y CAMPO                                    be established at trial through live
                                            lacks foundation
                   2014 2018                                          witness. Additionally, under the
 7                                                                    Court’s Scheduling Order, parties
                                                                      cannot “submit blanket or
 8
                                                                      boilerplate objections . . . to
 9                                                                    exhibits. Xese will be disregarded
                                                                      and overruled.”
10                                                                    (401, 402) Relevant for damages.
                                                                      (403) Defendant does not explain
11
                                                                      what type of prejudice it will suﬀer
12                                                                    thus, Plaintiﬀs cannot respond.
                                                                      (802) Person that prepared exhibit
13                 5202-5216                                          will testify at trial. Foundation will
                                            FRE 401, 402, 403, 802,
      Ps’   210*   PRESUPUESTO                                        be established at trial through live
14                                          lacks foundation
                   CAMPO 2014 2018                                    witness. Additionally, under the
15                                                                    Court’s Scheduling Order, parties
                                                                      cannot “submit blanket or
16                                                                    boilerplate objections . . . to
17                                                                    exhibits. Xese will be disregarded
                                                                      and overruled.”
18                                                                    (401, 402) Relevant for damages.
                                                                      (403) Defendant does not explain
19                                                                    what type of prejudice it will suﬀer
20                                                                    thus, Plaintiﬀs cannot respond.
                                                                      (802) Person that prepared exhibit
21                                                                    will testify at trial. Foundation will
                   5217-5218 Proy. Planta   FRE 401, 402, 403, 802,
      Ps’   211*                                                      be established at trial through live
22                 Holantao 2014-2019       lacks foundation
                                                                      witness. Additionally, under the
23                                                                    Court’s Scheduling Order, parties
                                                                      cannot “submit blanket or
24                                                                    boilerplate objections . . . to
                                                                      exhibits. Xese will be disregarded
25
                                                                      and overruled.”
26                 5219 RESUMEN DE                                    (401, 402) Relevant for damages.
                   COSTOS Y                 FRE 401, 402, 403, 802,   (403) Defendant does not explain
27    Ps’   212*
                   PROYECCIONES             lacks foundation          what type of prejudice it will suﬀer
                   UNITARIOS 2016                                     thus, Plaintiﬀs cannot respond.
28
                                                      59
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 60 of 110 Page ID
                                      #:3149



 1                                                                    (802) Person that prepared exhibit
                                                                      will testify at trial. Foundation will
 2                                                                    be established at trial through live
 3                                                                    witness. Additionally, under the
                                                                      Court’s Scheduling Order, parties
 4                                                                    cannot “submit blanket or
                                                                      boilerplate objections . . . to
 5                                                                    exhibits. Xese will be disregarded
 6                                                                    and overruled.”

 7                                                                    (401, 402) Relevant for damages.
                                                                      (403) Defendant does not explain
 8
                                                                      what type of prejudice it will suﬀer
 9                                                                    thus, Plaintiﬀs cannot respond.
                   7867-7873 Acuerdo                                  (802) Person that prepared exhibit
10                 Marco de                                           will testify at trial. Foundation will
                                            FRE 401, 402, 403, 802,
      Ps’   213*   Reconocimiento y pago                              be established at trial through live
11                                          lacks foundation
                   obligaciones -Fondo de                             witness. Additionally, under the
12                 Inversión COMEX                                    Court’s Scheduling Order, parties
                                                                      cannot “submit blanket or
13                                                                    boilerplate objections . . . to
                                                                      exhibits. Xese will be disregarded
14
                                                                      and overruled.”
15                                                                    (401, 402) Relevant for damages.
                                                                      (403) Defendant does not explain
16                                                                    what type of prejudice it will suﬀer
17                                                                    thus, Plaintiﬀs cannot respond.
                                                                      (802) Person that prepared exhibit
18                                                                    will testify at trial. Foundation will
                   7874-7887 Anticipos de   FRE 401, 402, 403, 802,
      Ps’   214*                                                      be established at trial through live
19                 Clientes del Exterior    lacks foundation
                                                                      witness. Additionally, under the
20                                                                    Court’s Scheduling Order, parties
                                                                      cannot “submit blanket or
21                                                                    boilerplate objections . . . to
                                                                      exhibits. Xese will be disregarded
22
                                                                      and overruled.”
23                                                                    (401, 402) Relevant for damages.
                                                                      (403) Defendant does not explain
24                                                                    what type of prejudice it will suﬀer
                                                                      thus, Plaintiﬀs cannot respond.
25                 7888-7897 BAN BIF        FRE 401, 402, 403, 802,
      Ps’   215*                                                      (802) Person that prepared exhibit
                   LEASING                  lacks foundation
26                                                                    will testify at trial. Foundation will
                                                                      be established at trial through live
27                                                                    witness. Additionally, under the
                                                                      Court’s Scheduling Order, parties
28
                                                      60
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 61 of 110 Page ID
                                      #:3150



 1                                                                     cannot “submit blanket or
                                                                       boilerplate objections . . . to
 2                                                                     exhibits. Xese will be disregarded
 3                                                                     and overruled.”
                                                                       (401, 402) Relevant for damages.
 4                                                                     (403) Defendant does not explain
                                                                       what type of prejudice it will suﬀer
 5                                                                     thus, Plaintiﬀs cannot respond.
 6                                                                     (802) Person that prepared exhibit
                                                                       will testify at trial. Foundation will
                   7898-7907 BAN BIF         FRE 401, 402, 403, 802,
 7    Ps’   216*                                                       be established at trial through live
                   PRESTAMO                  lacks foundation
                                                                       witness. Additionally, under the
 8
                                                                       Court’s Scheduling Order, parties
 9                                                                     cannot “submit blanket or
                                                                       boilerplate objections . . . to
10                                                                     exhibits. Xese will be disregarded
                                                                       and overruled.”
11
                                                                       (401, 402) Relevant for damages.
12                                                                     (403) Defendant does not explain
                                                                       what type of prejudice it will suﬀer
13                                                                     thus, Plaintiﬀs cannot respond.
                                                                       (802) Person that prepared exhibit
14                 7908-7913 Cancelación
                                                                       will testify at trial. Foundation will
                   de letras de SAVAR por    FRE 401, 402, 403, 802,
15    Ps’   217*                                                       be established at trial through live
                   COOPERATIVA               lacks foundation
                                                                       witness. Additionally, under the
16                 PACIFICO
                                                                       Court’s Scheduling Order, parties
17                                                                     cannot “submit blanket or
                                                                       boilerplate objections . . . to
18                                                                     exhibits. Xese will be disregarded
                                                                       and overruled.”
19                                                                     (401, 402) Relevant for damages.
20                                                                     (403) Defendant does not explain
                                                                       what type of prejudice it will suﬀer
21                                                                     thus, Plaintiﬀs cannot respond.
                   7914-7917 Convenio de                               (802) Person that prepared exhibit
22
                   Reconocimiento de                                   will testify at trial. Foundation will
                                             FRE 401, 402, 403, 802,
23    Ps’   218*   obligaciones y                                      be established at trial through live
                                             lacks foundation
                   condonación de saldo de                             witness. Additionally, under the
24                 deuda BANBIF                                        Court’s Scheduling Order, parties
                                                                       cannot “submit blanket or
25
                                                                       boilerplate objections . . . to
26                                                                     exhibits. Xese will be disregarded
                                                                       and overruled.”
27                 7918-7919 correo ban      FRE 401, 402, 403, 802,   (401, 402) Relevant for damages.
      Ps’   219*
                   bif infocorp              lacks foundation          (403) Defendant does not explain
28
                                                       61
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 62 of 110 Page ID
                                      #:3151



 1                                                                  what type of prejudice it will suﬀer
                                                                    thus, Plaintiﬀs cannot respond.
 2                                                                  (802) Person that prepared exhibit
 3                                                                  will testify at trial. Foundation will
                                                                    be established at trial through live
 4                                                                  witness. Additionally, under the
                                                                    Court’s Scheduling Order, parties
 5                                                                  cannot “submit blanket or
 6                                                                  boilerplate objections . . . to
                                                                    exhibits. Xese will be disregarded
 7                                                                  and overruled.”
                                                                    (401, 402) Relevant for damages.
 8
                                                                    (403) Defendant does not explain
 9                                                                  what type of prejudice it will suﬀer
                                                                    thus, Plaintiﬀs cannot respond.
10                                                                  (802) Person that prepared exhibit
                   7920-7921
                                                                    will testify at trial. Foundation will
11                 CRONOGRAMA DE          FRE 401, 402, 403, 802,
      Ps’   220*                                                    be established at trial through live
                   COOPERATIVA            lacks foundation
12                                                                  witness. Additionally, under the
                   PACIFICO
                                                                    Court’s Scheduling Order, parties
13                                                                  cannot “submit blanket or
                                                                    boilerplate objections . . . to
14
                                                                    exhibits. Xese will be disregarded
15                                                                  and overruled.”
                                                                    (401, 402) Relevant for damages.
16                                                                  (403) Defendant does not explain
17                                                                  what type of prejudice it will suﬀer
                                                                    thus, Plaintiﬀs cannot respond.
18                                                                  (802) Person that prepared exhibit
                                                                    will testify at trial. Foundation will
19                 7922 Cronograma de     FRE 401, 402, 403, 802,
      Ps’   221*                                                    be established at trial through live
                   Root Capital           lacks foundation
20                                                                  witness. Additionally, under the
                                                                    Court’s Scheduling Order, parties
21                                                                  cannot “submit blanket or
                                                                    boilerplate objections . . . to
22                                                                  exhibits. Xese will be disregarded
23                                                                  and overruled.”
                                                                    (401, 402) Relevant for damages.
24                                                                  (403) Defendant does not explain
                                                                    what type of prejudice it will suﬀer
25                 7923 Desembolso de
                                          FRE 401, 402, 403, 802,   thus, Plaintiﬀs cannot respond.
      Ps’   222*   prestamo de Coop.
26                                        lacks foundation          (802) Person that prepared exhibit
                   Paciﬁco - Enero 2018
                                                                    will testify at trial. Foundation will
27                                                                  be established at trial through live
                                                                    witness. Additionally, under the
28
                                                    62
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 63 of 110 Page ID
                                      #:3152



 1                                                                    Court’s Scheduling Order, parties
                                                                      cannot “submit blanket or
 2                                                                    boilerplate objections . . . to
 3                                                                    exhibits. Xese will be disregarded
                                                                      and overruled.”
 4                                                                    (401, 402) Relevant for damages.
                                                                      (403) Defendant does not explain
 5                                                                    what type of prejudice it will suﬀer
 6                                                                    thus, Plaintiﬀs cannot respond.
                                                                      (802) Person that prepared exhibit
 7                                                                    will testify at trial. Foundation will
                   7930-7962 Facturas por   FRE 401, 402, 403, 802,
      Ps’   223*                                                      be established at trial through live
 8                 Intereses                lacks foundation
                                                                      witness. Additionally, under the
 9                                                                    Court’s Scheduling Order, parties
                                                                      cannot “submit blanket or
10                                                                    boilerplate objections . . . to
                                                                      exhibits. Xese will be disregarded
11
                                                                      and overruled.”
12                                                                    (401, 402) Relevant for damages.
                                                                      (403) Defendant does not explain
13                                                                    what type of prejudice it will suﬀer
                                                                      thus, Plaintiﬀs cannot respond.
14
                                                                      (802) Person that prepared exhibit
15                                                                    will testify at trial. Foundation will
                   7963-7964 Gastos de      FRE 401, 402, 403, 802,
      Ps’   224*                                                      be established at trial through live
16                 Fideicomisos             lacks foundation
                                                                      witness. Additionally, under the
17                                                                    Court’s Scheduling Order, parties
                                                                      cannot “submit blanket or
18                                                                    boilerplate objections . . . to
                                                                      exhibits. Xese will be disregarded
19                                                                    and overruled.”
20                                                                    (401, 402) Relevant for damages.
                                                                      (403) Defendant does not explain
21                                                                    what type of prejudice it will suﬀer
                                                                      thus, Plaintiﬀs cannot respond.
22
                                                                      (802) Person that prepared exhibit
23                 7978-7985 LEASING                                  will testify at trial. Foundation will
                                            FRE 401, 402, 403, 802,
      Ps’   225*   REFRIGERADO BAN                                    be established at trial through live
                                            lacks foundation
24                 BIF                                                witness. Additionally, under the
                                                                      Court’s Scheduling Order, parties
25
                                                                      cannot “submit blanket or
26                                                                    boilerplate objections . . . to
                                                                      exhibits. Xese will be disregarded
27                                                                    and overruled.”
28
                                                      63
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 64 of 110 Page ID
                                      #:3153



 1                                                                     (401, 402) Relevant for damages.
                                                                       (403) Defendant does not explain
 2                                                                     what type of prejudice it will suﬀer
 3                                                                     thus, Plaintiﬀs cannot respond.
                                                                       (802) Person that prepared exhibit
 4                                                                     will testify at trial. Foundation will
                   7986-8002 Notiﬁcacion     FRE 401, 402, 403, 802,
      Ps’   226*                                                       be established at trial through live
 5                 judicial Savar            lacks foundation
                                                                       witness. Additionally, under the
 6                                                                     Court’s Scheduling Order, parties
                                                                       cannot “submit blanket or
 7                                                                     boilerplate objections . . . to
                                                                       exhibits. Xese will be disregarded
 8                                                                     and overruled.”
 9                                                                     (401, 402) Relevant for damages.
                                                                       (403) Defendant does not explain
10                                                                     what type of prejudice it will suﬀer
                                                                       thus, Plaintiﬀs cannot respond.
11
                                                                       (802) Person that prepared exhibit
12                 8003 ROOT CAPITAL                                   will testify at trial. Foundation will
                                             FRE 401, 402, 403, 802,
      Ps’   227*   Prestamo de $ 300,000 -                             be established at trial through live
13                                           lacks foundation
                   Agost 2013                                          witness. Additionally, under the
                                                                       Court’s Scheduling Order, parties
14
                                                                       cannot “submit blanket or
15                                                                     boilerplate objections . . . to
                                                                       exhibits. Xese will be disregarded
16                                                                     and overruled.”
17                                                                     (401, 402) Relevant for damages.
                                                                       (403) Defendant does not explain
18                                                                     what type of prejudice it will suﬀer
                                                                       thus, Plaintiﬀs cannot respond.
19                                                                     (802) Person that prepared exhibit
20                 8004 ROOT CAPITAL                                   will testify at trial. Foundation will
                                             FRE 401, 402, 403, 802,
      Ps’   228*   Prestamo de $ 700,000 -                             be established at trial through live
                                             lacks foundation
21                 Julio 2013                                          witness. Additionally, under the
                                                                       Court’s Scheduling Order, parties
22                                                                     cannot “submit blanket or
23                                                                     boilerplate objections . . . to
                                                                       exhibits. Xese will be disregarded
24                                                                     and overruled.”
                                                                       (401, 402) Relevant for damages.
25
                                                                       (403) Defendant does not explain
26                 8005-8021 SAVAR -         FRE 401, 402, 403, 802,   what type of prejudice it will suﬀer
      Ps’   229*
                   letras                    lacks foundation          thus, Plaintiﬀs cannot respond.
27                                                                     (802) Person that prepared exhibit
                                                                       will testify at trial. Foundation will
28
                                                       64
                                      PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 65 of 110 Page ID
                                      #:3154



 1                                                                     be established at trial through live
                                                                       witness. Additionally, under the
 2                                                                     Court’s Scheduling Order, parties
 3                                                                     cannot “submit blanket or
                                                                       boilerplate objections . . . to
 4                                                                     exhibits. Xese will be disregarded
                                                                       and overruled.”
 5                                                                     (401, 402) Relevant for damages.
 6                                                                     (403) Defendant does not explain
                                                                       what type of prejudice it will suﬀer
 7                                                                     thus, Plaintiﬀs cannot respond.
                   8022-8024 Transaccion                               (802) Person that prepared exhibit
 8
                   Extra judicial y pago                               will testify at trial. Foundation will
                                             FRE 401, 402, 403, 802,
 9    Ps’   230*   Savar con fondos de                                 be established at trial through live
                                             lacks foundation
                   cooperativa Paciﬁco con                             witness. Additionally, under the
10                 extra judicial                                      Court’s Scheduling Order, parties
                                                                       cannot “submit blanket or
11
                                                                       boilerplate objections . . . to
12                                                                     exhibits. Xese will be disregarded
                                                                       and overruled.”
13
                                                                       (401, 402) Relevant for damages.
14
                                                                       (403) Defendant does not explain
15                                                                     what type of prejudice it will suﬀer
                                                                       thus, Plaintiﬀs cannot respond.
16                                                                     (802) Person that prepared exhibit
17                 8025-8038 COSTOS                                    will testify at trial. Foundation will
                                             FRE 401, 402, 403, 802,
      Ps’   231*   MAQUILA Y CAMPO                                     be established at trial through live
                                             lacks foundation
18                 2014 2018                                           witness. Additionally, under the
                                                                       Court’s Scheduling Order, parties
19                                                                     cannot “submit blanket or
20                                                                     boilerplate objections . . . to
                                                                       exhibits. Xese will be disregarded
21                                                                     and overruled.”
                                                                       (401, 402) Relevant for damages.
22
                                                                       (403) Defendant does not explain
23                                                                     what type of prejudice it will suﬀer
                                                                       thus, Plaintiﬀs cannot respond.
24                                                                     (802) Person that prepared exhibit
                   8039-8040 Proy. Planta    FRE 401, 402, 403, 802,
      Ps’   232*                                                       will testify at trial. Foundation will
25                 Holantao 2014-2019        lacks foundation
                                                                       be established at trial through live
26                                                                     witness. Additionally, under the
                                                                       Court’s Scheduling Order, parties
27                                                                     cannot “submit blanket or
                                                                       boilerplate objections . . . to
28
                                                       65
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 66 of 110 Page ID
                                      #:3155



 1                                                                exhibits. Xese will be disregarded
                                                                  and overruled.”
 2
 3                                                                (401, 402) Relevant for damages.
                                                                  (403) Defendant does not explain
 4                                                                what type of prejudice it will suﬀer
                                                                  thus, Plaintiﬀs cannot respond.
 5
                                                                  (802) Person that prepared exhibit
 6                                                                will testify at trial. Foundation will
                                        FRE 401, 402, 403, 802,
      Ps’   233*   8041 BERNALES 2017                             be established at trial through live
 7                                      lacks foundation
                                                                  witness. Additionally, under the
                                                                  Court’s Scheduling Order, parties
 8
                                                                  cannot “submit blanket or
 9                                                                boilerplate objections . . . to
                                                                  exhibits. Xese will be disregarded
10                                                                and overruled.”
                                                                  (401, 402) Relevant for damages.
11
                                                                  (403) Defendant does not explain
12                                                                what type of prejudice it will suﬀer
                                                                  thus, Plaintiﬀs cannot respond.
13                                                                (802) Person that prepared exhibit
                                                                  will testify at trial. Foundation will
14                 8042 CABEZA TORO     FRE 401, 402, 403, 802,
      Ps’   234*                                                  be established at trial through live
                   2017                 lacks foundation
15                                                                witness. Additionally, under the
                                                                  Court’s Scheduling Order, parties
16                                                                cannot “submit blanket or
17                                                                boilerplate objections . . . to
                                                                  exhibits. Xese will be disregarded
18                                                                and overruled.”
                                                                  (401, 402) Relevant for damages.
19                                                                (403) Defendant does not explain
20                                                                what type of prejudice it will suﬀer
                                                                  thus, Plaintiﬀs cannot respond.
21                                                                (802) Person that prepared exhibit
                                                                  will testify at trial. Foundation will
22                 8043 CAMPOS ASIA     FRE 401, 402, 403, 802,
      Ps’   235*                                                  be established at trial through live
                   2018                 lacks foundation
23                                                                witness. Additionally, under the
                                                                  Court’s Scheduling Order, parties
24                                                                cannot “submit blanket or
                                                                  boilerplate objections . . . to
25
                                                                  exhibits. Xese will be disregarded
26                                                                and overruled.”
                                                                  (401, 402) Relevant for damages.
27                                      FRE 401, 402, 403, 802,
      Ps’   236*   8044 CAÑETE 2017                               (403) Defendant does not explain
                                        lacks foundation
                                                                  what type of prejudice it will suﬀer
28
                                                  66
                                  PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 67 of 110 Page ID
                                      #:3156



 1                                                               thus, Plaintiﬀs cannot respond.
                                                                 (802) Person that prepared exhibit
 2                                                               will testify at trial. Foundation will
 3                                                               be established at trial through live
                                                                 witness. Additionally, under the
 4                                                               Court’s Scheduling Order, parties
                                                                 cannot “submit blanket or
 5                                                               boilerplate objections . . . to
 6                                                               exhibits. Xese will be disregarded
                                                                 and overruled.”
 7                                                               (401, 402) Relevant for damages.
                                                                 (403) Defendant does not explain
 8
                                                                 what type of prejudice it will suﬀer
 9                                                               thus, Plaintiﬀs cannot respond.
                                                                 (802) Person that prepared exhibit
10                                                               will testify at trial. Foundation will
                   8045-8048 CODIGO    FRE 401, 402, 403, 802,
      Ps’   237*                                                 be established at trial through live
11                 DE LOTES            lacks foundation
                                                                 witness. Additionally, under the
12                                                               Court’s Scheduling Order, parties
                                                                 cannot “submit blanket or
13                                                               boilerplate objections . . . to
                                                                 exhibits. Xese will be disregarded
14
                                                                 and overruled.”
15                                                               (401, 402) Relevant for damages.
                                                                 (403) Defendant does not explain
16                                                               what type of prejudice it will suﬀer
17                                                               thus, Plaintiﬀs cannot respond.
                                                                 (802) Person that prepared exhibit
18                                                               will testify at trial. Foundation will
                   8049-8052 CODIGOS   FRE 401, 402, 403, 802,
      Ps’   238*                                                 be established at trial through live
19                 CAMPOS PISCO        lacks foundation
                                                                 witness. Additionally, under the
20                                                               Court’s Scheduling Order, parties
                                                                 cannot “submit blanket or
21                                                               boilerplate objections . . . to
                                                                 exhibits. Xese will be disregarded
22                                                               and overruled.”
23                                                               (401, 402) Relevant for damages.
                                                                 (403) Defendant does not explain
24                                                               what type of prejudice it will suﬀer
                   8053                                          thus, Plaintiﬀs cannot respond.
25                                     FRE 401, 402, 403, 802,
      Ps’   239*   INDEPENDENCIA                                 (802) Person that prepared exhibit
                                       lacks foundation
26                 2017                                          will testify at trial. Foundation will
                                                                 be established at trial through live
27                                                               witness. Additionally, under the
                                                                 Court’s Scheduling Order, parties
28
                                                 67
                                  PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 68 of 110 Page ID
                                      #:3157



 1                                                                    cannot “submit blanket or
                                                                      boilerplate objections . . . to
 2                                                                    exhibits. Xese will be disregarded
 3                                                                    and overruled.”

 4                                                                    (401, 402) Relevant for damages.
                                                                      (403) Defendant does not explain
 5
                                                                      what type of prejudice it will suﬀer
 6                                                                    thus, Plaintiﬀs cannot respond.
                                                                      (802) Person that prepared exhibit
 7                                                                    will testify at trial. Foundation will
                   8073-8364 Reports 2016   FRE 401, 402, 403, 802,
      Ps’   240*                                                      be established at trial through live
 8                 AVSA                     lacks foundation
                                                                      witness. Additionally, under the
 9                                                                    Court’s Scheduling Order, parties
                                                                      cannot “submit blanket or
10                                                                    boilerplate objections . . . to
                                                                      exhibits. Xese will be disregarded
11
                                                                      and overruled.”
12                                                                    (401, 402) Relevant for damages.
                                                                      (403) Defendant does not explain
13                                                                    what type of prejudice it will suﬀer
                                                                      thus, Plaintiﬀs cannot respond.
14
                                                                      (802) Person that prepared exhibit
15                 8365-8415 REPORTE                                  will testify at trial. Foundation will
                                            FRE 401, 402, 403, 802,
      Ps’   241*   DE PROCESO 2014 -                                  be established at trial through live
16                                          lacks foundation
                   2018 FINAL                                         witness. Additionally, under the
17                                                                    Court’s Scheduling Order, parties
                                                                      cannot “submit blanket or
18                                                                    boilerplate objections . . . to
                                                                      exhibits. Xese will be disregarded
19                                                                    and overruled.”
20                                                                    (401, 402) Relevant for damages.
                                                                      (403) Defendant does not explain
21                                                                    what type of prejudice it will suﬀer
                                                                      thus, Plaintiﬀs cannot respond.
22
                                                                      (802) Person that prepared exhibit
23                 8416-8453 REPORTE                                  will testify at trial. Foundation will
                                            FRE 401, 402, 403, 802,
      Ps’   242*   DE PROCESO 2014-                                   be established at trial through live
24                                          lacks foundation
                   2018                                               witness. Additionally, under the
                                                                      Court’s Scheduling Order, parties
25
                                                                      cannot “submit blanket or
26                                                                    boilerplate objections . . . to
                                                                      exhibits. Xese will be disregarded
27                                                                    and overruled.”
28
                                                      68
                                    PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 69 of 110 Page ID
                                      #:3158



 1                                                                     (401, 402) Relevant for damages.
                                                                       (403) Defendant does not explain
 2                                                                     what type of prejudice it will suﬀer
 3                                                                     thus, Plaintiﬀs cannot respond.
                                                                       (802) Person that prepared exhibit
 4                 8523-8575 Registro de                               will testify at trial. Foundation will
                                             FRE 401, 402, 403, 802,
      Ps’   243*   Ventas de Exportaciones                             be established at trial through live
 5                                           lacks foundation
                   Holantao - 2016                                     witness. Additionally, under the
 6                                                                     Court’s Scheduling Order, parties
                                                                       cannot “submit blanket or
 7                                                                     boilerplate objections . . . to
                                                                       exhibits. Xese will be disregarded
 8                                                                     and overruled.”
 9                                                                     (401, 402) Relevant for damages.
                                                                       (403) Defendant does not explain
10                                                                     what type of prejudice it will suﬀer
                                                                       thus, Plaintiﬀs cannot respond.
11
                                                                       (802) Person that prepared exhibit
12                                                                     will testify at trial. Foundation will
                   8576-9055 AVSA 2016       FRE 401, 402, 403, 802,
      Ps’   245*                                                       be established at trial through live
13                 Export Invoices           lacks foundation
                                                                       witness. Additionally, under the
                                                                       Court’s Scheduling Order, parties
14
                                                                       cannot “submit blanket or
15                                                                     boilerplate objections . . . to
                                                                       exhibits. Xese will be disregarded
16                                                                     and overruled.”
17                                                                     (401, 402) Relevant for damages.
                                                                       (403) Defendant does not explain
18                                                                     what type of prejudice it will suﬀer
                                                                       thus, Plaintiﬀs cannot respond.
19                                                                     (802) Person that prepared exhibit
20                                                                     will testify at trial. Foundation will
                   9056-9058 HOJA DE         FRE 401, 402, 403, 802,
      Ps’   246*                                                       be established at trial through live
                   CALCULO 2015-2017         lacks foundation
21                                                                     witness. Additionally, under the
                                                                       Court’s Scheduling Order, parties
22                                                                     cannot “submit blanket or
23                                                                     boilerplate objections . . . to
                                                                       exhibits. Xese will be disregarded
24                                                                     and overruled.”
                                                                       (401, 402) Relevant for damages.
25
                                                                       (403) Defendant does not explain
26                 9059-9064 CAJAS           FRE 401, 402, 403, 802,   what type of prejudice it will suﬀer
      Ps’   247*
                   EXPORTADAS                lacks foundation          thus, Plaintiﬀs cannot respond.
27                                                                     (802) Person that prepared exhibit
                                                                       will testify at trial. Foundation will
28
                                                       69
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 70 of 110 Page ID
                                      #:3159



 1                                                                be established at trial through live
                                                                  witness. Additionally, under the
 2                                                                Court’s Scheduling Order, parties
 3                                                                cannot “submit blanket or
                                                                  boilerplate objections . . . to
 4                                                                exhibits. Xese will be disregarded
                                                                  and overruled.”
 5                                                                (401, 402) Relevant for damages.
 6                                                                (403) Defendant does not explain
                                                                  what type of prejudice it will suﬀer
 7                                                                thus, Plaintiﬀs cannot respond.
                                                                  (802) Person that prepared exhibit
 8
                   9065 DETALLE DE                                will testify at trial. Foundation will
                                        FRE 401, 402, 403, 802,
 9    Ps’   248*   PAGOS FLAMINGO                                 be established at trial through live
                                        lacks foundation
                   2016                                           witness. Additionally, under the
10                                                                Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or
11
                                                                  boilerplate objections . . . to
12                                                                exhibits. Xese will be disregarded
                                                                  and overruled.”
13                                                                (401, 402) Relevant for damages.
                                                                  (403) Defendant does not explain
14
                                                                  what type of prejudice it will suﬀer
15                                                                thus, Plaintiﬀs cannot respond.
                                                                  (802) Person that prepared exhibit
16                                                                will testify at trial. Foundation will
                   9066-9128 FACTURAS   FRE 401, 402, 403, 802,
17    Ps’   249*                                                  be established at trial through live
                   2015 -1              lacks foundation
                                                                  witness. Additionally, under the
18                                                                Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or
19                                                                boilerplate objections . . . to
20                                                                exhibits. Xese will be disregarded
                                                                  and overruled.”
21                                                                (401, 402) Relevant for damages.
                                                                  (403) Defendant does not explain
22
                                                                  what type of prejudice it will suﬀer
23                                                                thus, Plaintiﬀs cannot respond.
                                                                  (802) Person that prepared exhibit
                   9129-9214 FACTURAS   FRE 401, 402, 403, 802,
24    Ps’   250*                                                  will testify at trial. Foundation will
                   2015 -2              lacks foundation
                                                                  be established at trial through live
25
                                                                  witness. Additionally, under the
26                                                                Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or
27                                                                boilerplate objections . . . to
28
                                                  70
                                 PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 71 of 110 Page ID
                                      #:3160



 1                                                                exhibits. Xese will be disregarded
                                                                  and overruled.”
 2                                                                (401, 402) Relevant for damages.
 3                                                                (403) Defendant does not explain
                                                                  what type of prejudice it will suﬀer
 4                                                                thus, Plaintiﬀs cannot respond.
                                                                  (802) Person that prepared exhibit
 5                 9215-9235 FACTURAS                             will testify at trial. Foundation will
                                        FRE 401, 402, 403, 802,
 6    Ps’   251*   AYCO 2015 FOB                                  be established at trial through live
                                        lacks foundation
                   MAYOR A 15 USD                                 witness. Additionally, under the
 7                                                                Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or
 8
                                                                  boilerplate objections . . . to
 9                                                                exhibits. Xese will be disregarded
                                                                  and overruled.”
10                                                                (401, 402) Relevant for damages.
                                                                  (403) Defendant does not explain
11
                                                                  what type of prejudice it will suﬀer
12                                                                thus, Plaintiﬀs cannot respond.
                                                                  (802) Person that prepared exhibit
13                 9236-9242 PRECIOS                              will testify at trial. Foundation will
                                        FRE 401, 402, 403, 802,
      Ps’   252*   CLIENTES FOB $20,                              be established at trial through live
14                                      lacks foundation
                   IDS                                            witness. Additionally, under the
15                                                                Court’s Scheduling Order, parties
                                                                  cannot “submit blanket or
16                                                                boilerplate objections . . . to
17                                                                exhibits. Xese will be disregarded
                                                                  and overruled.”
18
                                                                  (401, 402) Relevant for damages.
19                                                                (403) Defendant does not explain
20                                                                what type of prejudice it will suﬀer
                                                                  thus, Plaintiﬀs cannot respond.
21                                                                (802) Person that prepared exhibit
                                                                  will testify at trial. Foundation will
22                 9243-9298 CRYSTAL    FRE 401, 402, 403, 802,
      Ps’   253*                                                  be established at trial through live
                   credit notes         lacks foundation
23                                                                witness. Additionally, under the
                                                                  Court’s Scheduling Order, parties
24                                                                cannot “submit blanket or
                                                                  boilerplate objections . . . to
25
                                                                  exhibits. Xese will be disregarded
26                                                                and overruled.”
                                                                  (401, 402) Relevant for damages.
27                 9299-9304 DELICA     FRE 401, 402, 403, 802,
      Ps’   254*                                                  (403) Defendant does not explain
                   credit notes         lacks foundation
                                                                  what type of prejudice it will suﬀer
28
                                                  71
                                  PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 72 of 110 Page ID
                                      #:3161



 1                                                                   thus, Plaintiﬀs cannot respond.
                                                                     (802) Person that prepared exhibit
 2                                                                   will testify at trial. Foundation will
 3                                                                   be established at trial through live
                                                                     witness. Additionally, under the
 4                                                                   Court’s Scheduling Order, parties
                                                                     cannot “submit blanket or
 5                                                                   boilerplate objections . . . to
 6                                                                   exhibits. Xese will be disregarded
                                                                     and overruled.”
 7                                                                   (401, 402) Relevant for damages.
                                                                     (403) Defendant does not explain
 8
                                                                     what type of prejudice it will suﬀer
 9                                                                   thus, Plaintiﬀs cannot respond.
                                                                     (802) Person that prepared exhibit
10                                                                   will testify at trial. Foundation will
                   9305-9326 HARVEST       FRE 401, 402, 403, 802,
      Ps’   255*                                                     be established at trial through live
11                 credit notes            lacks foundation
                                                                     witness. Additionally, under the
12                                                                   Court’s Scheduling Order, parties
                                                                     cannot “submit blanket or
13                                                                   boilerplate objections . . . to
                                                                     exhibits. Xese will be disregarded
14
                                                                     and overruled.”
15                                                                   (401, 402) Relevant for damages.
                                                                     (403) Defendant does not explain
16                                                                   what type of prejudice it will suﬀer
17                                                                   thus, Plaintiﬀs cannot respond.
                                                                     (802) Person that prepared exhibit
18                                                                   will testify at trial. Foundation will
                   9327-9458 NORTH         FRE 401, 402, 403, 802,
      Ps’   256*                                                     be established at trial through live
19                 BAY credit notes        lacks foundation
                                                                     witness. Additionally, under the
20                                                                   Court’s Scheduling Order, parties
                                                                     cannot “submit blanket or
21                                                                   boilerplate objections . . . to
                                                                     exhibits. Xese will be disregarded
22                                                                   and overruled.”
23                                                                   (401, 402) Relevant for damages.
                                                                     (403) Defendant does not explain
24                                                                   what type of prejudice it will suﬀer
                   9459-9512                                         thus, Plaintiﬀs cannot respond.
25                                         FRE 401, 402, 403, 802,
      Ps’   257*   SOBIFRUITS credit                                 (802) Person that prepared exhibit
                                           lacks foundation
26                 notes                                             will testify at trial. Foundation will
                                                                     be established at trial through live
27                                                                   witness. Additionally, under the
                                                                     Court’s Scheduling Order, parties
28
                                                     72
                                      PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 73 of 110 Page ID
                                      #:3162



 1                                                                  cannot “submit blanket or
                                                                    boilerplate objections . . . to
 2                                                                  exhibits. Xese will be disregarded
 3                                                                  and overruled.”

 4                                                                  (401, 402) Relevant for damages.
                                                                    (403) Defendant does not explain
 5
                                                                    what type of prejudice it will suﬀer
 6                                                                  thus, Plaintiﬀs cannot respond.
                                                                    (802) Person that prepared exhibit
 7                                                                  will testify at trial. Foundation will
                   9513 RESUMEN DE        FRE 401, 402, 403, 802,
      Ps’   258*                                                    be established at trial through live
 8                 VENTAS EXT. 2016       lacks foundation
                                                                    witness. Additionally, under the
 9                                                                  Court’s Scheduling Order, parties
                                                                    cannot “submit blanket or
10                                                                  boilerplate objections . . . to
                                                                    exhibits. Xese will be disregarded
11
                                                                    and overruled.”
12                                                                  (401, 402) Relevant for damages.
                                                                    (403) Defendant does not explain
13                                                                  what type of prejudice it will suﬀer
                                                                    thus, Plaintiﬀs cannot respond.
14
                                                                    (802) Person that prepared exhibit
15                 9514-9536                                        will testify at trial. Foundation will
                                          FRE 401, 402, 403, 802,
      Ps’   259*   CONTRATO NORTH                                   be established at trial through live
16                                        lacks foundation
                   BAY PRODUCE, INC                                 witness. Additionally, under the
17                                                                  Court’s Scheduling Order, parties
                                                                    cannot “submit blanket or
18                                                                  boilerplate objections . . . to
                                                                    exhibits. Xese will be disregarded
19                                                                  and overruled.”
20                                                                  (401, 402) Relevant for damages.
                                                                    (403) Defendant does not explain
21                                                                  what type of prejudice it will suﬀer
                                                                    thus, Plaintiﬀs cannot respond.
22
                                                                    (802) Person that prepared exhibit
23                 9537-9552                                        will testify at trial. Foundation will
                                          FRE 401, 402, 403, 802,
      Ps’   260*   CONTRATO                                         be established at trial through live
24                                        lacks foundation
                   SOBIFRUITS S.A.                                  witness. Additionally, under the
                                                                    Court’s Scheduling Order, parties
25
                                                                    cannot “submit blanket or
26                                                                  boilerplate objections . . . to
                                                                    exhibits. Xese will be disregarded
27                                                                  and overruled.”
28
                                                    73
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 74 of 110 Page ID
                                      #:3163



 1                                                                        (401, 402) Relevant for damages.
                                                                          (403) Defendant does not explain
 2                                                                        what type of prejudice it will suﬀer
 3                                                                        thus, Plaintiﬀs cannot respond.
                                                                          (802) Person that prepared exhibit
 4                 9553-9569                                              will testify at trial. Foundation will
                                           FRE 401, 402, 403, 802,
      Ps’   261*   SOBIFRUITS -                                           be established at trial through live
 5                                         lacks foundation
                   CONTRATO 2016                                          witness. Additionally, under the
 6                                                                        Court’s Scheduling Order, parties
                                                                          cannot “submit blanket or
 7                                                                        boilerplate objections . . . to
                                                                          exhibits. Xese will be disregarded
 8                                                                        and overruled.”
 9                                                                        (401, 402) Relevant for damages.
                                                                          (403) Defendant does not explain
10                                                                        what type of prejudice it will suﬀer
                                                                          thus, Plaintiﬀs cannot respond.
11
                                                                          (802) Person that prepared exhibit
12                 9570-9577                                              will testify at trial. Foundation will
                                           FRE 401, 402, 403, 802,
      Ps’   262*   SOBIFRUITS -                                           be established at trial through live
13                                         lacks foundation
                   CONTRATO 2017                                          witness. Additionally, under the
                                                                          Court’s Scheduling Order, parties
14
                                                                          cannot “submit blanket or
15                                                                        boilerplate objections . . . to
                                                                          exhibits. Xese will be disregarded
16                                                                        and overruled.”
17                                                                        (401, 402) Relevant for damages.
                                                                          (403) Defendant does not explain
18                                                                        what type of prejudice it will suﬀer
                                                                          thus, Plaintiﬀs cannot respond.
19                                                                        (802) Person that prepared exhibit
20                 9578-9592                                              will testify at trial. Foundation will
                                           FRE 401, 402, 403, 802,
      Ps’   263*   SOBIFRUITS - MEMO                                      be established at trial through live
                                           lacks foundation
21                 2018                                                   witness. Additionally, under the
                                                                          Court’s Scheduling Order, parties
22                                                                        cannot “submit blanket or
23                                                                        boilerplate objections . . . to
                                                                          exhibits. Xese will be disregarded
24                                                                        and overruled.”

25
                                           FRE 401, 402, 403, 802,        (401, 402) Relevant for damages.
26                                         lacks foundation. Summaries    (403) Defendant does not explain
                   9593-9600 Cuyuma
      Ps’   264*                           of evidence are not            what type of prejudice it will suﬀer
27                 Damage Report
                                           admissible. United States v.   thus, Plaintiﬀs cannot respond.
                                           Milkiewicz, 470 F.3d 390,      (802) Person that prepared exhibit
28
                                                     74
                                      PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 75 of 110 Page ID
                                      #:3164



 1                                       397 (3rd Cir. 2020). In           will testify at trial. Foundation will
                                         addition, Plaintiﬀs have not      be established at trial through live
 2                                       identiﬁed any witnesses that      witness. Additionally, under the
 3                                       will lay the foundation for the   Court’s Scheduling Order, parties
                                         information in the table and      cannot “submit blanket or
 4                                       therefore is inadmissible.        boilerplate objections . . . to
                                         United States v. Boesen, 541      exhibits. Xese will be disregarded
 5                                       F.3d 838, 848.                    and overruled.”
 6
                                                                           Further, the subject Exhibits are
 7                                                                         reports prepared by the Plaintiﬀ
                                                                           and are evidence—not “summary
 8                                                                         of evidence.”
 9
                                                                           (401, 402) Relevant for damages.
10                                                                         (403) Defendant does not explain
                                                                           what type of prejudice it will suﬀer
11
                                                                           thus, Plaintiﬀs cannot respond.
12                                                                         (802) Person that prepared exhibit
                                                                           will testify at trial. Foundation will
13                 9604-9615 ANALISIS    FRE 401, 402, 403, 802,
      Ps’   265*                                                           be established at trial through live
                   SEMILLA               lacks foundation
                                                                           witness. Additionally, under the
14
                                                                           Court’s Scheduling Order, parties
15                                                                         cannot “submit blanket or
                                                                           boilerplate objections . . . to
16                                                                         exhibits. Xese will be disregarded
17                                                                         and overruled.”
                                                                           (401, 402) Relevant for damages.
18                                                                         (403) Defendant does not explain
                                                                           what type of prejudice it will suﬀer
19                                                                         thus, Plaintiﬀs cannot respond.
20                                                                         (802) Person that prepared exhibit
                                                                           will testify at trial. Foundation will
                   9623-9626 INIA        FRE 401, 402, 403, 802,
21    Ps’   266*                                                           be established at trial through live
                   RESULTADOS            lacks foundation
                                                                           witness. Additionally, under the
22
                                                                           Court’s Scheduling Order, parties
23                                                                         cannot “submit blanket or
                                                                           boilerplate objections . . . to
24                                                                         exhibits. Xese will be disregarded
                                                                           and overruled.”
25
                                                                           (401, 402) Relevant for damages.
26                 9627-9631 SALIDAS                                       (403) Defendant does not explain
                                         FRE 401, 402, 403, 802,
      Ps’   267*   SEMILLAS                                                what type of prejudice it will suﬀer
27                                       lacks foundation
                   CASCADIA 2016                                           thus, Plaintiﬀs cannot respond.
                                                                           (802) Person that prepared exhibit
28
                                                    75
                                    PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 76 of 110 Page ID
                                      #:3165



 1                                                                     will testify at trial. Foundation will
                                                                       be established at trial through live
 2                                                                     witness. Additionally, under the
 3                                                                     Court’s Scheduling Order, parties
                                                                       cannot “submit blanket or
 4                                                                     boilerplate objections . . . to
                                                                       exhibits. Xese will be disregarded
 5                                                                     and overruled.”
 6                                                                     (401, 402) Relevant for damages.
                                                                       (403) Defendant does not explain
 7                                                                     what type of prejudice it will suﬀer
                                                                       thus, Plaintiﬀs cannot respond.
 8
                                                                       (802) Person that prepared exhibit
 9                 9632-9636 SALIDAS                                   will testify at trial. Foundation will
                                             FRE 401, 402, 403, 802,
      Ps’   268*   SEMILLAS OREGON                                     be established at trial through live
10                                           lacks foundation
                   2016                                                witness. Additionally, under the
                                                                       Court’s Scheduling Order, parties
11
                                                                       cannot “submit blanket or
12                                                                     boilerplate objections . . . to
                                                                       exhibits. Xese will be disregarded
13                                                                     and overruled.”
                                                                       (401, 402) Relevant for damages.
14
                                                                       (403) Defendant does not explain
15                                                                     what type of prejudice it will suﬀer
                                                                       thus, Plaintiﬀs cannot respond.
16                                                                     (802) Person that prepared exhibit
17                                                                     will testify at trial. Foundation will
                   9637-9672 Cuyuma          FRE 401, 402, 403, 802,
      Ps’   269*                                                       be established at trial through live
                   Seed Import               lacks foundation
18                                                                     witness. Additionally, under the
                                                                       Court’s Scheduling Order, parties
19                                                                     cannot “submit blanket or
20                                                                     boilerplate objections . . . to
                                                                       exhibits. Xese will be disregarded
21                                                                     and overruled.”

22
                                                                       (401, 402) Relevant for damages.
23                                                                     (403) Defendant does not explain
                                                                       what type of prejudice it will suﬀer
24                 9673-9676 Documentos
                                                                       thus, Plaintiﬀs cannot respond.
                   de uso de agroquimicos
                                             FRE 401, 402, 403, 802,   (802) Person that prepared exhibit
25    Ps’   270*   fertilizantes y labores
                                             lacks foundation          will testify at trial. Foundation will
                   FVAH Camp 2016-
26                                                                     be established at trial through live
                   Costos y actividades
                                                                       witness. Additionally, under the
27                                                                     Court’s Scheduling Order, parties
                                                                       cannot “submit blanket or
28
                                                       76
                                      PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 77 of 110 Page ID
                                      #:3166



 1                                                                     boilerplate objections . . . to
                                                                       exhibits. Xese will be disregarded
 2                                                                     and overruled.”
 3                                                                     (401, 402) Relevant for damages.
                                                                       (403) Defendant does not explain
 4                                                                     what type of prejudice it will suﬀer
                                                                       thus, Plaintiﬀs cannot respond.
 5                 9677-9680 Documentos                                (802) Person that prepared exhibit
 6                 de uso de agroquimicos                              will testify at trial. Foundation will
                                             FRE 401, 402, 403, 802,
      Ps’   271*   fertilizantes y labores                             be established at trial through live
                                             lacks foundation
 7                 FVAH Camp 2016-                                     witness. Additionally, under the
                   Programa siembra                                    Court’s Scheduling Order, parties
 8
                                                                       cannot “submit blanket or
 9                                                                     boilerplate objections . . . to
                                                                       exhibits. Xese will be disregarded
10                                                                     and overruled.”
                                                                       (401, 402) Relevant for damages.
11
                                                                       (403) Defendant does not explain
12                                                                     what type of prejudice it will suﬀer
                                                                       thus, Plaintiﬀs cannot respond.
13                                                                     (802) Person that prepared exhibit
                   9681-9692 INFORME                                   will testify at trial. Foundation will
14                                           FRE 401, 402, 403, 802,
      Ps’   272*   CULTIVO                                             be established at trial through live
                                             lacks foundation
15                 HOLANTAO 2016                                       witness. Additionally, under the
                                                                       Court’s Scheduling Order, parties
16                                                                     cannot “submit blanket or
17                                                                     boilerplate objections . . . to
                                                                       exhibits. Xese will be disregarded
18                                                                     and overruled.”

19                                                                     (401, 402) Relevant for damages.
20                                                                     (403) Defendant does not explain
                                                                       what type of prejudice it will suﬀer
21                                                                     thus, Plaintiﬀs cannot respond.
                                                                       (802) Person that prepared exhibit
22
                                                                       will testify at trial. Foundation will
                   9694-9695 Estado de       FRE 401, 402, 403, 802,
23    Ps’   273*                                                       be established at trial through live
                   Resultados 2015           lacks foundation
                                                                       witness. Additionally, under the
24                                                                     Court’s Scheduling Order, parties
                                                                       cannot “submit blanket or
25
                                                                       boilerplate objections . . . to
26                                                                     exhibits. Xese will be disregarded
                                                                       and overruled.”
27                 9696-9697 Estado de       FRE 401, 402, 403, 802,   (401, 402) Relevant for damages.
      Ps’   274*
                   Resultados 2016           lacks foundation          (403) Defendant does not explain
28
                                                       77
                                      PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 78 of 110 Page ID
                                      #:3167



 1                                                                  what type of prejudice it will suﬀer
                                                                    thus, Plaintiﬀs cannot respond.
 2                                                                  (802) Person that prepared exhibit
 3                                                                  will testify at trial. Foundation will
                                                                    be established at trial through live
 4                                                                  witness. Additionally, under the
                                                                    Court’s Scheduling Order, parties
 5                                                                  cannot “submit blanket or
 6                                                                  boilerplate objections . . . to
                                                                    exhibits. Xese will be disregarded
 7                                                                  and overruled.”
                                                                    (401, 402) Relevant for damages.
 8
                                                                    (403) Defendant does not explain
 9                                                                  what type of prejudice it will suﬀer
                                                                    thus, Plaintiﬀs cannot respond.
10                                                                  (802) Person that prepared exhibit
                                                                    will testify at trial. Foundation will
11                 9698-9699 Estado de    FRE 401, 402, 403, 802,
      Ps’   275*                                                    be established at trial through live
                   Resultados 2017        lacks foundation
12                                                                  witness. Additionally, under the
                                                                    Court’s Scheduling Order, parties
13                                                                  cannot “submit blanket or
                                                                    boilerplate objections . . . to
14
                                                                    exhibits. Xese will be disregarded
15                                                                  and overruled.”
                                                                    (401, 402) Relevant for damages.
16                                                                  (403) Defendant does not explain
17                                                                  what type of prejudice it will suﬀer
                                                                    thus, Plaintiﬀs cannot respond.
18                                                                  (802) Person that prepared exhibit
                                                                    will testify at trial. Foundation will
19                 9700-9701 Estado de    FRE 401, 402, 403, 802,
      Ps’   276*                                                    be established at trial through live
                   Resultados 2018        lacks foundation
20                                                                  witness. Additionally, under the
                                                                    Court’s Scheduling Order, parties
21                                                                  cannot “submit blanket or
                                                                    boilerplate objections . . . to
22                                                                  exhibits. Xese will be disregarded
23                                                                  and overruled.”

24                                                                  (401, 402) Relevant for damages.
                                                                    (403) Defendant does not explain
25
                                                                    what type of prejudice it will suﬀer
                   9840-9844 COSECHA      FRE 401, 402, 403, 802,
26    Ps’   277*                                                    thus, Plaintiﬀs cannot respond.
                   DE HOLANTAO 2016       lacks foundation
                                                                    (802) Person that prepared exhibit
27                                                                  will testify at trial. Foundation will
                                                                    be established at trial through live
28
                                                    78
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 79 of 110 Page ID
                                      #:3168



 1                                                                 witness. Additionally, under the
                                                                   Court’s Scheduling Order, parties
 2                                                                 cannot “submit blanket or
 3                                                                 boilerplate objections . . . to
                                                                   exhibits. Xese will be disregarded
 4                                                                 and overruled.”
                                                                   (401, 402) Relevant for damages.
 5                                                                 (403) Defendant does not explain
 6                                                                 what type of prejudice it will suﬀer
                                                                   thus, Plaintiﬀs cannot respond.
 7                                                                 (802) Person that prepared exhibit
                   9845 COSECHA DE
                                                                   will testify at trial. Foundation will
 8                 HOLANTAO              FRE 401, 402, 403, 802,
      Ps’   278*                                                   be established at trial through live
                   HUARMEY -             lacks foundation
 9                                                                 witness. Additionally, under the
                   INCOMPLETE
                                                                   Court’s Scheduling Order, parties
10                                                                 cannot “submit blanket or
                                                                   boilerplate objections . . . to
11
                                                                   exhibits. Xese will be disregarded
12                                                                 and overruled.”
                                                                   (401, 402) Relevant for damages.
13                                                                 (403) Defendant does not explain
                                                                   what type of prejudice it will suﬀer
14
                                                                   thus, Plaintiﬀs cannot respond.
15                                                                 (802) Person that prepared exhibit
                   9846-9847 COSECHA                               will testify at trial. Foundation will
16                                       FRE 401, 402, 403, 802,
      Ps’   279*   DE HOLANTAO-                                    be established at trial through live
                                         lacks foundation
17                 CHIMBOTE copia                                  witness. Additionally, under the
                                                                   Court’s Scheduling Order, parties
18                                                                 cannot “submit blanket or
                                                                   boilerplate objections . . . to
19                                                                 exhibits. Xese will be disregarded
20                                                                 and overruled.”
                                                                   (401, 402) Relevant for damages.
21                                                                 (403) Defendant does not explain
                                                                   what type of prejudice it will suﬀer
22
                                                                   thus, Plaintiﬀs cannot respond.
23                                                                 (802) Person that prepared exhibit
                                                                   will testify at trial. Foundation will
                                         FRE 401, 402, 403, 802,
24    Ps’   280*   9848-9849 Cuyu Lots                             be established at trial through live
                                         lacks foundation
                                                                   witness. Additionally, under the
25
                                                                   Court’s Scheduling Order, parties
26                                                                 cannot “submit blanket or
                                                                   boilerplate objections . . . to
27                                                                 exhibits. Xese will be disregarded
                                                                   and overruled.”
28
                                                   79
                                    PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 80 of 110 Page ID
                                      #:3169



 1
                                                                  (401, 402) Relevant for damages.
 2                                                                (403) Defendant does not explain
 3                                                                what type of prejudice it will suﬀer
                                                                  thus, Plaintiﬀs cannot respond.
 4                                                                (802) Person that prepared exhibit
                                                                  will testify at trial. Foundation will
 5                 9868-9968 CRYSTAL    FRE 401, 402, 403, 802,
      Ps’   281*                                                  be established at trial through live
                   sales                lacks foundation
 6                                                                witness. Additionally, under the
                                                                  Court’s Scheduling Order, parties
 7                                                                cannot “submit blanket or
                                                                  boilerplate objections . . . to
 8
                                                                  exhibits. Xese will be disregarded
 9                                                                and overruled.”
                                                                  (401, 402) Relevant for damages.
10                                                                (403) Defendant does not explain
                                                                  what type of prejudice it will suﬀer
11
                                                                  thus, Plaintiﬀs cannot respond.
12                                                                (802) Person that prepared exhibit
                                                                  will testify at trial. Foundation will
13                 9969-10022 DELICA    FRE 401, 402, 403, 802,
      Ps’   282*                                                  be established at trial through live
                   sales                lacks foundation
                                                                  witness. Additionally, under the
14
                                                                  Court’s Scheduling Order, parties
15                                                                cannot “submit blanket or
                                                                  boilerplate objections . . . to
16                                                                exhibits. Xese will be disregarded
17                                                                and overruled.”
                                                                  (401, 402) Relevant for damages.
18                                                                (403) Defendant does not explain
                                                                  what type of prejudice it will suﬀer
19                                                                thus, Plaintiﬀs cannot respond.
20                                                                (802) Person that prepared exhibit
                                                                  will testify at trial. Foundation will
                   10023-10029          FRE 401, 402, 403, 802,
21    Ps’   283*                                                  be established at trial through live
                   HARVEST sales        lacks foundation
                                                                  witness. Additionally, under the
22
                                                                  Court’s Scheduling Order, parties
23                                                                cannot “submit blanket or
                                                                  boilerplate objections . . . to
24                                                                exhibits. Xese will be disregarded
                                                                  and overruled.”
25
                                                                  (401, 402) Relevant for damages.
26                                                                (403) Defendant does not explain
                   10030-10092 NORTH    FRE 401, 402, 403, 802,
      Ps’   284*                                                  what type of prejudice it will suﬀer
27                 BAY sales            lacks foundation
                                                                  thus, Plaintiﬀs cannot respond.
                                                                  (802) Person that prepared exhibit
28
                                                  80
                                   PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 81 of 110 Page ID
                                      #:3170



 1                                                                   will testify at trial. Foundation will
                                                                     be established at trial through live
 2                                                                   witness. Additionally, under the
 3                                                                   Court’s Scheduling Order, parties
                                                                     cannot “submit blanket or
 4                                                                   boilerplate objections . . . to
                                                                     exhibits. Xese will be disregarded
 5                                                                   and overruled.”
 6                                                                   (401, 402) Relevant for damages.
                                                                     (403) Defendant does not explain
 7                                                                   what type of prejudice it will suﬀer
                                                                     thus, Plaintiﬀs cannot respond.
 8
                                                                     (802) Person that prepared exhibit
 9                                                                   will testify at trial. Foundation will
                   10093-10147             FRE 401, 402, 403, 802,
      Ps’   285                                                      be established at trial through live
10                 SOBIFRUITS sales        lacks foundation
                                                                     witness. Additionally, under the
                                                                     Court’s Scheduling Order, parties
11
                                                                     cannot “submit blanket or
12                                                                   boilerplate objections . . . to
                                                                     exhibits. Xese will be disregarded
13                                                                   and overruled.”
                                                                     (401, 402) Relevant for damages.
14
                                                                     (403) Defendant does not explain
15                                                                   what type of prejudice it will suﬀer
                                                                     thus, Plaintiﬀs cannot respond.
16                                                                   (802) Person that prepared exhibit
17                                                                   will testify at trial. Foundation will
                   10148 RESUMEN DE        FRE 401, 402, 403, 802,
      Ps’   286*                                                     be established at trial through live
                   VENTAS EXT. 2016        lacks foundation
18                                                                   witness. Additionally, under the
                                                                     Court’s Scheduling Order, parties
19                                                                   cannot “submit blanket or
20                                                                   boilerplate objections . . . to
                                                                     exhibits. Xese will be disregarded
21                                                                   and overruled.”
                                                                     (401, 402) Relevant for damages.
22
                                                                     (403) Defendant does not explain
23                                                                   what type of prejudice it will suﬀer
                                                                     thus, Plaintiﬀs cannot respond.
24                                                                   (802) Person that prepared exhibit
                   10149-10150 VTA         FRE 401, 402, 403, 802,
      Ps’   287*                                                     will testify at trial. Foundation will
25                 NACIONAL                lacks foundation
                                                                     be established at trial through live
26                                                                   witness. Additionally, under the
                                                                     Court’s Scheduling Order, parties
27                                                                   cannot “submit blanket or
                                                                     boilerplate objections . . . to
28
                                                     81
                                      PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 82 of 110 Page ID
                                      #:3171



 1                                                                               exhibits. Xese will be disregarded
                                                                                 and overruled.”
 2                                                                               (401, 402) Relevant for damages.
 3                                                                               (403) Defendant does not explain
                                                                                 what type of prejudice it will suﬀer
 4                                                                               thus, Plaintiﬀs cannot respond.
                                                                                 (802) Person that prepared exhibit
 5                                                                               will testify at trial. Foundation will
                   10151-10152 Data Sist      FRE 401, 402, 403, 802,
 6    Ps’   288*                                                                 be established at trial through live
                   Expo Arveja 2016           lacks foundation
                                                                                 witness. Additionally, under the
 7                                                                               Court’s Scheduling Order, parties
                                                                                 cannot “submit blanket or
 8
                                                                                 boilerplate objections . . . to
 9                                                                               exhibits. Xese will be disregarded
                                                                                 and overruled.”
10                                                                               (401, 402) Relevant for damages.
                                                                                 (403) Defendant does not explain
11
                                                                                 what type of prejudice it will suﬀer
12                                                                               thus, Plaintiﬀs cannot respond.
                                                                                 (802) Person that prepared exhibit
13                 10163-10443 Corona                                            will testify at trial. Foundation will
                                              FRE 401, 402, 403, 802,
      Ps’   289*   Communications 001 -                                          be established at trial through live
14                                            lacks foundation
                   281                                                           witness. Additionally, under the
15                                                                               Court’s Scheduling Order, parties
                                                                                 cannot “submit blanket or
16                                                                               boilerplate objections . . . to
17                                                                               exhibits. Xese will be disregarded
                                                                                 and overruled.”
18                 10454 Peru Location
      Ps’   290
                   Maps
19
20    Ds’   291
      Ds    292
21    Ds    293
      Ds    294
22
      Ds    295
23    Ds    296
                                              Plaintiﬀs object in as much as     Defendants’ expert Steve Koike’s
24                                            Mr. Koike’s deposition             report discussed that germination
25                                            testimony contains new             is aﬀected by a number of factors
                   Transcript of deposition
                                              theories not disclosed in his      including proper ground and soil
      Ds    297    testimony of Steve
26                                            December 1, 2019, report.          preparation. High salinity in the
                   Koike
                                              Speciﬁcally, any theory based      soils is part of proper ground and
27
                                              on salinity of soils or botrytis   soil preparation. In addition, Mr.
28                                            disease, not priorly disclosed.    Koike’s report noted that the
                                                         82
                                       PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 83 of 110 Page ID
                                      #:3172



 1                                           Defendants’ late disclosure is   alleged “brown stains” are
                                             not compliant with this          symptoms that can be caused by a
 2                                           Court’s Scheduling Order         number of factors including
 3                                           [ECF 45]                         pathogens and abiotic factors
                                                                              which would include Botrytis.
 4                                           Plaintiﬀs object to Mr.
                                             Koike’s “reliance materials”     Defendants’ expert Steve Koike’s
 5                                           as trial Exhibit to the extent   report discussed that germination
 6                                           such materials were not          is aﬀected by a number of factors
                                             disclosed in his December 1,     including proper ground and soil
 7                                           2019, and are thus untimely.     preparation. High salinity in the
                                             Ps’ object also to the extent    soils is part of proper ground and
 8                Steve Koike reliance
      Ds    298                              the disclosure of this late      soil preparation. In addition, Mr.
                  materials
 9                                           documents is incomplete and      Koike’s report noted that the
                                             did not form the basis of his    alleged “brown stains” are
10                                           original expert opinion.         symptoms that can be caused by a
                                             Defendants’ late disclosure is   number of factors including
11
                                             not compliant with this          pathogens and abiotic factors
12                                           Court’s Scheduling Order         which would include Botrytis.
                                             [ECF 45]
13    Ds    299
      Ds    300
14
                  Demonstrative exhibit      Objection, Not Disclosed to
      Ds    301
15                (reserved)                 Plaintiﬀs.
                  Demonstrative exhibit      Objection, Not Disclosed to
16    Ds    302
                  (reserved)                 Plaintiﬀs.
17                Demonstrative exhibit      Objection, Not Disclosed to
      Ds    303
                  (reserved)                 Plaintiﬀs.
18                Demonstrative exhibit      Objection, Not Disclosed to
      Ds    304
                  (reserved)                 Plaintiﬀs.
19
                  Demonstrative exhibit      Objection, Not Disclosed to
      Ds    305
20                (reserved)                 Plaintiﬀs.

21                Transcript of deposition
22    Ps    330   testimony of Oscar
                  Alvan.
23                Transcript of deposition
      Ps    331   of Guillermo de los
24                Rios.
25                Transcript of deposition
      Ps    332   testimony of Angello
26                Flores Vol. I
                  Transcript of deposition
27
      Ps    333   testimony of Angello
28                Flores Vol. II
                                                       83
                                      PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 84 of 110 Page ID
                                      #:3173



 1                Transcript of deposition
      Ps    334   testimony of Erick
 2                Sanchez.
 3                Transcript of deposition
      Ps    335   testimony of Edwin
 4                Maldonado.
                  Transcript of deposition
 5
      Ps    336   testimony of Mike
 6                Newman.
                  Transcript of deposition
 7    Ps    337   testimony of Andy
                  Johnson.
 8
                  Transcript of the
      Ps    338
 9                Deposition of SGS.
                                                                              (401, 402) Relevant to Corona’s
10                                                                            defense that Seeds were
11                                                                            contaminated in Peru. Foundation
                                                                              will be established at trial.
12                                                                            Additionally, under the Court’s
                                                                              Scheduling Order, parties cannot
13                                                                            “submit blanket or boilerplate
14                                                                            objections . . . to exhibits. Xese
                                                                              will be disregarded and overruled.”
15
                                                                               Further, the tests are admissible
16                                                                            and do not lack foundation because
                                             FRE 401, 402, 403, 802,
17                                                                            they are not hearsay. These tests
                                             lacks foundation. Xe Iowa
                                                                              were produced by the Defendants.
                                             State University tests lack
18                COR360 - Corona’s                                           Statements offered against an
                                             foundation because Plaintiﬀs
      Ps    339   Iowa State University                                       opposing party which (1) the party
19                                           have not identiﬁed any
                  tests                                                       manifested that it adopted or
                                             witnesses that will testify as
20                                                                            believed to be true; (2) were made
                                             to the methodology of the
                                                                              by a person whom the party
21                                           testing.
                                                                              authorized to make a statement on
                                                                              the subject; or (3) were made by
22
                                                                              the party’s agent or employee on a
23                                                                            matter within the scope of that
                                                                              relationship and while it existed,
24                                                                            are not hearsay. FRE 801(d)(2)(B-
                                                                              D). Ds adopted the results and
25
                                                                              believed them to be true when they
26                                                                            marketed their seeds’ germination
                                                                              rates; they authorized Iowas State
27                                                                            University to test and release the
                                                                              results of the test of the seeds’
28
                                                        84
                                      PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 85 of 110 Page ID
                                      #:3174



 1                                                                      germination rate; and they had an
                                                                        agent relationship with Iowa State
 2                                                                      University about testing their
 3                                                                      seeds’ germination rate which
                                                                        Iowa State University would have
 4                                                                      complete knowledge about since
                                                                        they conducted the test on behalf
 5                                                                      of Corona Seeds.
 6                                                                      (401, 402) Relevant to Corona’s
                                                                        defense that Seeds were
 7                                                                      contaminated in Peru. Foundation
                                                                        will be established at trial.
 8
                                                                        Additionally, under the Court’s
 9                                                                      Scheduling Order, parties cannot
                                                                        “submit blanket or boilerplate
10                                                                      objections . . . to exhibits. Xese
                                                                        will be disregarded and overruled.”
11

12                                                                       Further, the tests are admissible
                                                                        and do not lack foundation because
13                                                                      they are not hearsay. These tests
                                                                        were produced by the Defendants.
14
                                                                        Statements offered against an
15                                       FRE 401, 402, 403, 802,        opposing party which (1) the party
                                         lacks foundation. Xe           manifested that it adopted or
16                                       Ransom tests lack foundation   believed to be true; (2) were made
                  COR361-62 - Corona’s
      Ps    340                          because Plaintiﬀs have not     by a person whom the party
17                Ramson Test
                                         identiﬁed any witnesses that   authorized to make a statement on
18                                       will testify as to the         the subject; or (3) were made by
                                         methodology of the testing.    the party’s agent or employee on a
19                                                                      matter within the scope of that
20                                                                      relationship and while it existed,
                                                                        are not hearsay. FRE 801(d)(2)(B-
21                                                                      D). Ds adopted the results and
                                                                        believed them to be true when they
22                                                                      marketed their seeds’ germination
23                                                                      rates; they authorized Iowas State
                                                                        University to test and release the
24                                                                      results of the test of the seeds’
                                                                        germination rate; and they had an
25                                                                      agent relationship with Iowa State
26                                                                      University about testing their
                                                                        seeds’ germination rate which
27                                                                      Iowa State University would have
                                                                        complete knowledge about since
28
                                                   85
                                   PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 86 of 110 Page ID
                                      #:3175



 1                                                                        they conducted the test on behalf
                                                                          of Corona Seeds.
 2
 3                                                                        Further, Corona’s owner, Mr.
                                                                          Mike Newman testified in his
 4                                                                        deposition that he ordered the in
                                                                          Exhibit 340.
 5
 6                                                                        (401, 402) Relevant for
                                                                          Defendants’ defenses and the
 7                                                                        conditions of the seeds. Xese tests
                                                                          were produced by Corona—not
 8
                                                                          Plaintiﬀs. (403) Defendant does
 9                                                                        not explain what type of prejudice
                                                                          it will suﬀer thus, Plaintiﬀs cannot
10                                       FRE 401, 402, 403, 702-705       respond. It is an oﬃcial document.
                                         ((improper basis, ultimate       Foundation will be established at
11
                                         issue), 802, lacks foundation.   trial through live witness,
12                                       Xe UNALM tests lack              including Mr. Koike and Mr.
                  CUAV66 - UNALM
      Ps    341                          foundation because Plaintiﬀs     Coﬀey. Additionally, under the
13                tests
                                         have not identiﬁed any           Court’s Scheduling Order, parties
                                         witnesses that will testify as   cannot “submit blanket or
14
                                         to the methodology of the        boilerplate objections . . . to
15                                       testing.                         exhibits. Xese will be disregarded
                                                                          and overruled.”
16
                                                                          Further, Exhibit 341 is admissible
17
                                                                          under the public records exception
18                                                                        of rule 803. as these tests were
                                                                          issued by Peruvian oﬃcials.
19
20                                                                        (401, 402) Relevant for
                                                                          Defendants’ defenses and the
21                                                                        conditions of the seeds. Xese tests
                                         FRE 401, 402, 403, 702-705
                                                                          were produced by Corona—not
22                                       ((improper basis, ultimate
                                                                          Plaintiﬀs. (403) Defendant does
                                         issue), 802, lacks foundation.
23                                                                        not explain what type of prejudice
                                         Xe INIA tests lack
                                                                          it will suﬀer thus, Plaintiﬀs cannot
      Ps    342   CUAV65 - INIA tests.   foundation because Plaintiﬀs
24                                                                        respond. It is an oﬃcial document.
                                         have not identiﬁed any
                                                                          Foundation will be established at
25                                       witnesses that will testify as
                                                                          trial through live witness including
                                         to the methodology of the
26                                                                        Mr. Koike and Mr. Coﬀey.
                                         testing.
                                                                          Additionally, under the Court’s
27                                                                        Scheduling Order, parties cannot
                                                                          “submit blanket or boilerplate
28
                                                   86
                                   PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 87 of 110 Page ID
                                      #:3176



 1                                                                           objections . . . to exhibits. Xese
                                                                             will be disregarded and overruled.”
 2
 3                                                                           Further, Exhibit 342 is admissible
                                                                             under the public records exception
 4                                                                           of rule 803 as these tests were
                                                                             issued by Peruvian oﬃcials.
 5                                                                           (401, 402) Relevant for
 6                                                                           Defendants’ defenses and the
                                                                             conditions of the seeds. Xese tests
 7                                                                           were produced by Corona—not
                                                                             Plaintiﬀs. (403) Defendant does
 8
                                                                             not explain what type of prejudice
                                            FRE 401, 402, 403, 702-705
 9                                                                           it will suﬀer thus, Plaintiﬀs cannot
                                            (improper basis, ultimate
                                                                             respond. It is an oﬃcial document.
10                                          issue), 802, lacks foundation.
                                                                             Foundation will be established at
                                            Xe INIA tests lack
                                                                             trial through live witness.
11    Ps    343   CUAV70 - INIA tests.      foundation because Plaintiﬀs
                                                                             Additionally, under the Court’s
                                            have not identiﬁed any
12                                                                           Scheduling Order, parties cannot
                                            witnesses that will testify as
                                                                             “submit blanket or boilerplate
13                                          to the methodology of the
                                                                             objections . . . to exhibits. Xese
                                            testing.
                                                                             will be disregarded and overruled.”
14
15                                                                           Further, Exhibit 343 is admissible
                                                                             under the public records exception
16                                                                           of rule 803 as these tests were
                                                                             issued by Peruvian oﬃcials.
17
                                                                             (401, 402) Relevant to the contract
                                            FRE 401, 402, 403, 702-705
18                                                                           and the conditions of the Seeds.
                                            (improper basis, ultimate
                                                                             (403) Defendants have not
19                                          issue), 802, lacks foundation.
                                                                             described what type of prejudice
                                            Dr. Calderon’s report lacks
20                                                                           they will suﬀer and thus, Plaintiﬀs
                                            foundation because she has
                                                                             cannot respond. (702-705)
                                            not testiﬁed as to her
21                                                                           Inapplicable. Impossible to reply
                                            methodology of testing. In
                                                                             without more. (802) Parties to
22                                          addition, Plaintiﬀ’s liability
                  CUAV1516-27 - Dr.                                          communications will be available
      Ps    344                             expert Michael Coﬀey
23                Mattos Calderon report.                                    at trial. Admissible under 803(6).
                                            testiﬁed that none of the
                                                                             Additionally, under the Court’s
                                            pathogens identiﬁed in the
24                                                                           Scheduling Order, parties cannot
                                            report caused any of the
                                                                             “submit blanket or boilerplate
25                                          damage to the subject seeds
                                                                             objections . . . to exhibits. Xese
                                            or plants. Xerefore, it is not
26                                                                           will be disregarded and overruled.”
                                            relevant in this case. Any
27                                          probative value is
                                                                             Further, Ds mischaracterize Dr.
                                            outweighed by prejudice in
                                                                             Coﬀey’s opinion. In fact, Mr.
28
                                                      87
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 88 of 110 Page ID
                                      #:3177



 1                                   that it will just confuse and    Coﬀey’s report takes a wholistic
                                     mislead the jury.                approach to the issue an provides
 2                                                                    an opinion on the seeds based on
 3                                                                    its age, germination and the
                                                                      pathogens found—including the
 4                                                                    Matos Report. Coﬀey Supp.
                                                                      Report at p.3.
 5
 6                                                                    Mr. Koike, D’s expert, does the
                                                                      same thing. In fact, he states that
 7                                                                    the Matos tests “did not conﬁrm
                                                                      the presence of pathogenic
 8                                                                    bacterium.” Koike Report, p.3.
 9
                                                                      As seen by the opinion of both
10                                                                    experts, the evidence is clearly
                                                                      relevant, and no apparent prejudice
11
                                                                      exists. Xe test is not “confusing”
12                                                                    but informative. It states that
                                                                      pathogen X was found. Xe
13                                                                    technical nature of the pathogen’s
                                                                      name is inconsequential.
14
15                                                                    (401, 402) Relevant to the contract
                                     FRE 401, 402, 403, 702-705       and the conditions of the Seeds.
16                                   ((improper basis, ultimate       (403) Defendants have not
                                     issue), 802, lacks foundation.   described what type of prejudice
17
                                     Xe SENASA report lacks           they will suﬀer and thus, Plaintiﬀs
18                                   foundation because Plaintiﬀs     cannot respond. (702-705)
                                     have not identiﬁed witnesses     Inapplicable. Impossible to reply
19                                   to testify about the             without more. (802) Parties to
20                                   methodology of testing. In       communications will be available
                                     addition, Plaintiﬀ’s liability   at trial. Admissible under 803(6).
21                CUAV69 - SENASA    expert Michael Coﬀey             Additionally, under the Court’s
      Ps    345
                  tests.             testiﬁed that none of the        Scheduling Order, parties cannot
22                                   pathogens identiﬁed in the       “submit blanket or boilerplate
23                                   report caused any of the         objections . . . to exhibits. Xese
                                     damage to the subject seeds      will be disregarded and overruled.”
24                                   or plants. Xerefore, it is not
                                     relevant in this case. Any       Further, Ds mischaracterize Dr.
25                                   probative value is               Coﬀey’s opinion. In fact, Mr.
26                                   outweighed by prejudice in       Coﬀey’s report takes a wholistic
                                     that it will just confuse and    approach to the issue an provides
27                                   mislead the jury.                an opinion on the seeds based on
                                                                      its age, germination and the
28
                                                88
                                PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 89 of 110 Page ID
                                      #:3178



 1                                                                    pathogens found—including the
                                                                      SENASA test. Coﬀey Supp.
 2                                                                    Report at p.3.
 3
                                                                      Mr. Koike, D’s expert, does the
 4                                                                    same thing. In fact, he states that
                                                                      “the SENASA lab reports
 5                                                                    demonstrate that no pathogenic
 6                                                                    fungi or bacteria were present in
                                                                      the sapphire seed.” Koike Report,
 7                                                                    p.2.

 8                                                                    As seen by the opinion of both
 9                                                                    experts, the evidence is clearly
                                                                      relevant, and no apparent prejudice
10                                                                    exists. Xe test is not “confusing”
                                                                      but informative. It states that
11
                                                                      pathogen X was found. Xe
12                                                                    technical nature of the pathogen’s
                                                                      name is inconsequential.
13
                                                                      (401, 402) Relevant to the contract
14
                                                                      and the conditions of the Seeds.
                                     FRE 401, 402, 403, 702-705
15                                                                    (702-705) Inapplicable. Impossible
                                     ((improper basis, ultimate
                                                                      to reply without more. (802)
16                                   issue), 802, lacks foundation.
                                                                      Parties to communications will be
                                     Xe SENASA report lacks
                                                                      available at trial. Admissible under
17                                   foundation because Plaintiﬀs
                                                                      803(6). Additionally, under the
                                     have not identiﬁed witnesses
18                                                                    Court’s Scheduling Order, parties
                                     to testify about the
                                                                      cannot “submit blanket or
19                                   methodology of testing. In
                                                                      boilerplate objections . . . to
                                     addition, Plaintiﬀ’s liability
20                                                                    exhibits. Xese will be disregarded
                  CUAV68 - SENASA    expert Michael Coﬀey
      Ps    346                                                       and overruled.”
                  tests.             testiﬁed that none of the
21
                                     pathogens identiﬁed in the
                                                                      Further, Ds mischaracterize Dr.
22                                   report caused any of the
                                                                      Coﬀey’s opinion. In fact, Mr.
                                     damage to the subject seeds
23                                                                    Coﬀey’s report takes a wholistic
                                     or plants. Xerefore, it is not
                                                                      approach to the issue an provides
                                     relevant in this case. Any
24                                                                    an opinion on the seeds based on
                                     probative value is
                                                                      its age, germination and the
25                                   outweighed by prejudice in
                                                                      pathogens found—including the
                                     that it will just confuse and
26                                                                    SENASA test. Coﬀey Supp.
                                     mislead the jury.
                                                                      Report at p.3.
27
28
                                               89
                                PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 90 of 110 Page ID
                                      #:3179



 1                                                                       Mr. Koike, D’s expert, does the
                                                                         same thing. In fact, he states that
 2                                                                       “the SENASA lab reports
 3                                                                       demonstrate that no pathogenic
                                                                         fungi or bacteria were present in
 4                                                                       the sapphire seed.” Koike Report,
                                                                         p.2.
 5
 6                                                                       (403) As seen by the opinion of
                                                                         both experts, the evidence is
 7                                                                       clearly relevant, and no apparent
                                                                         prejudice exists. Xe test is not
 8                                                                       “confusing” but informative. It
 9                                                                       states that pathogen X was found.
                                                                         Xe technical nature of the
10                                                                       pathogen’s name is
                                                                         inconsequential.
11

12                                                                       (401, 402) Relevant to the contract
                                                                         and the conditions of the Seeds.
13                                                                       (702-705) Inapplicable. Impossible
                                                                         to reply without more. (802)
14                                      FRE 401, 402, 403, 702-705
                                                                         Parties to communications will be
                                        ((improper basis, ultimate
15                                                                       available at trial. Admissible under
                                        issue), 802, lacks foundation.
                                                                         803(6). Additionally, under the
16                                      Xe SENASA report lacks
                                                                         Court’s Scheduling Order, parties
                                        foundation because Plaintiﬀs
                                                                         cannot “submit blanket or
17                                      have not identiﬁed witnesses
                                                                         boilerplate objections . . . to
                                        to testify about the
18                                                                       exhibits. Xese will be disregarded
                                        methodology of testing. In
                                                                         and overruled.”
19                                      addition, Plaintiﬀ’s liability
                  CUAV61528-29 -        expert Michael Coﬀey
20    Ps    347                                                          Further, Ds mischaracterize Dr.
                  SENASA tests.         testiﬁed that none of the
                                                                         Coﬀey’s opinion. In fact, Mr.
                                        pathogens identiﬁed in the
21                                                                       Coﬀey’s report takes a wholistic
                                        report caused any of the
                                                                         approach to the issue an provides
22                                      damage to the subject seeds
                                                                         an opinion on the seeds based on
                                        or plants. Xerefore, it is not
23                                                                       its age, germination and the
                                        relevant in this case. Any
                                                                         pathogens found—including the
                                        probative value is
24                                                                       SENASA test. Coﬀey Supp.
                                        outweighed by prejudice in
                                                                         Report at p.3.
25                                      that it will just confuse and
                                        mislead the jury.
26                                                                       Mr. Koike, D’s expert, does the
                                                                         same thing. In fact, he states that
27                                                                       “the SENASA lab reports
                                                                         demonstrate that no pathogenic
28
                                                  90
                                   PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 91 of 110 Page ID
                                      #:3180



 1                                                                       fungi or bacteria were present in
                                                                         the sapphire seed.” Koike Report,
 2                                                                       p.2.
 3
                                                                         (403) As seen by the opinion of
 4                                                                       both experts, the evidence is
                                                                         clearly relevant, and no apparent
 5                                                                       prejudice exists. Xe test is not
 6                                                                       “confusing” but informative. It
                                                                         states that pathogen X was found.
 7                                                                       Xe technical nature of the
                                                                         pathogen’s name is
 8                                                                       inconsequential.
 9
                                                                         (401, 402) Relevant to the contract
10                                                                       and the conditions of the Seeds.
                                                                         (702-705) Inapplicable. Impossible
11
                                                                         to reply without more. (802)
12                                                                       Parties to communications will be
                                                                         available at trial. Admissible under
13                                      FRE 401, 402, 403, 702-705
                                                                         803(6). Additionally, under the
                                        ((improper basis, ultimate
                                                                         Court’s Scheduling Order, parties
14                                      issue), 802, lacks foundation.
                                                                         cannot “submit blanket or
                                        Xe SENASA report lacks
15                                                                       boilerplate objections . . . to
                                        foundation because Plaintiﬀs
                                                                         exhibits. Xese will be disregarded
16                                      have not identiﬁed witnesses
                                                                         and overruled.”
                                        to testify about the
17                                      methodology of testing. In
                                                                         Further, Ds mischaracterize Dr.
                                        addition, Plaintiﬀ’s liability
18                                                                       Coﬀey’s opinion. In fact, Mr.
                  CUAV61530-31 -        expert Michael Coﬀey
      Ps    348                                                          Coﬀey’s report takes a wholistic
19                SENASA tests.         testiﬁed that none of the
                                                                         approach to the issue an provides
                                        pathogens identiﬁed in the
20                                                                       an opinion on the seeds based on
                                        report caused any of the
                                                                         its age, germination and the
                                        damage to the subject seeds
21                                                                       pathogens found—including the
                                        or plants. Xerefore, it is not
                                                                         SENASA test. Coﬀey Supp.
22                                      relevant in this case. Any
                                                                         Report at p.3.
                                        probative value is
23                                      outweighed by prejudice in
                                                                         Mr. Koike, D’s expert, does the
                                        that it will just confuse and
24                                                                       same thing. In fact, he states that
                                        mislead the jury.
                                                                         “the SENASA lab reports
25                                                                       demonstrate that no pathogenic
26                                                                       fungi or bacteria were present in
                                                                         the sapphire seed.” Koike Report,
27                                                                       p.2.

28
                                                  91
                                   PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 92 of 110 Page ID
                                      #:3181



 1                                                                        (403) As seen by the opinion of
                                                                          both experts, the evidence is
 2                                                                        clearly relevant, and no apparent
 3                                                                        prejudice exists. Xe test is not
                                                                          “confusing” but informative. It
 4                                                                        states that pathogen X was found.
                                                                          Xe technical nature of the
 5                                                                        pathogen’s name is
 6                                                                        inconsequential.

 7                                                                        (401, 402) Relevant for
                                                                          Defendants’ defenses and the
 8
                                                                          conditions of the seeds. Xese tests
 9                                                                        were produced by Corona—not
                                                                          Plaintiﬀs. (702-705) Inapplicable.
10                                                                        Impossible to reply without more.
                                                                          (403) Defendant does not explain
11
                                         FRE 401, 402, 403, 702-705       what type of prejudice it will suﬀer
12                                       ((improper basis, ultimate       thus, Plaintiﬀs cannot respond. It is
                                         issue), 802, lacks foundation.   an oﬃcial document. Foundation
13                CUAV1513 - INIA        Xe INIA report lacks             will be established at trial through
      Ps    349
                  tests.                 foundation because Plaintiﬀs     live witness. Additionally, under
14
                                         have not identiﬁed witnesses     the Court’s Scheduling Order,
15                                       to testify about the testing     parties cannot “submit blanket or
                                         methodology.                     boilerplate objections . . . to
16                                                                        exhibits. Xese will be disregarded
                                                                          and overruled.”
17
18                                                                        Further, Exhibit 343 is admissible
                                                                          under the public records exception
19                                                                        of rule 803 as these tests were
20                                                                        issued by Peruvian oﬃcials.
                                         FRE 401, 402, 403, 702-705       (401, 402) Relevant to the contract
21                                       ((improper basis, ultimate       and the conditions of the Seeds.
                                         issue), 802, lacks foundation.   (403) Defendants have not
22                                       Dr. Calderon’s report lacks      described what type of prejudice
23                                       foundation because she has       they will suﬀer and thus, Plaintiﬀs
                                         not testiﬁed as to her           cannot respond. (702-705)
                  CUAV1552-60 – Matos
24    Ps    350                          methodology of testing. In       Inapplicable. Impossible to reply
                  Report.
                                         addition, Plaintiﬀ’s liability   without more. (802) Parties to
25
                                         expert Michael Coﬀey             communications will be available
26                                       testiﬁed that none of the        at trial. Admissible under 803(6).
                                         pathogens identiﬁed in the       Additionally, under the Court’s
27                                       report caused any of the         Scheduling Order, parties cannot
                                         damage to the subject seeds      “submit blanket or boilerplate
28
                                                   92
                                    PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 93 of 110 Page ID
                                      #:3182



 1                                    or plants. Xerefore, it is not   objections . . . to exhibits. Xese
                                      relevant in this case. Any       will be disregarded and overruled.”
 2                                    probative value is
 3                                    outweighed by prejudice in       Further, Ds mischaracterize Dr.
                                      that it will just confuse and    Coﬀey’s opinion. In fact, Mr.
 4                                    mislead the jury.                Coﬀey’s report takes a wholistic
                                                                       approach to the issue an provides
 5                                                                     an opinion on the seeds based on
 6                                                                     its age, germination and the
                                                                       pathogens found—including the
 7                                                                     Matos Report. Coﬀey Supp.
                                                                       Report at p.3.
 8
 9                                                                     Mr. Koike, D’s expert, does the
                                                                       same thing. In fact, he states that
10                                                                     the Matos tests “did not conﬁrm
                                                                       the presence of pathogenic
11
                                                                       bacterium.” Koike Report, p.3.
12
                                                                       As seen by the opinion of both
13                                                                     experts, the evidence is clearly
                                                                       relevant, and no apparent prejudice
14
                                                                       exists. Xe test is not “confusing”
15                                                                     but informative. It states that
                                                                       pathogen X was found. Xe
16                                                                     technical nature of the pathogen’s
                                                                       name is inconsequential.
17
18
                                                                       The admissibility of demonstrative
19                                                                     evidence lies largely within the
20                                                                     discretion of the trial court. Rogers
                                                                       v. Raymark Indus., Inc., 922 F.2d
21                                                                     1426, 1429 (9th Cir. 1991) (citing
                                      Demonstratives are generally
                                                                       Lies v. Farrell Lines, Inc., 641
22                                    not admitted into evidence.
                                                                       F.2d 765, 773 n.9 (9th Cir. 1981)).
                  Demonstrative       United States v. Cox, 633
23                                                                     Because demonstrative evidence is
      Ps    360   (CUAV002018; Ex.    F.2d 871, 874 (9th Cir. 1980).
                                                                       simply used as a testimonial aid, it
                  101)                Also, its probative value is
24                                                                     is generally not admitted into the
                                      outweighed by prejudice.
                                                                       evidentiary record. Robert E. Jones
25                                    Evidence Code 403.
                                                                       et al., Rutter Group Prac. Guide:
26                                                                     Fed. Civ. Trials & Ev. ¶ 8:641.
                                                                       However, charts summarizing
27                                                                     evidence presented at trial may be
                                                                       used to illustrate a witness's
28
                                                 93
                                 PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 94 of 110 Page ID
                                      #:3183



 1                                                                     testimony if they are based on and
                                                                       fairly represent competent
 2                                                                     evidence.
 3
                                                                       Here, the demonstrative is simply
 4                                                                     a larger version of an otherwise
                                                                       admissible test produced by the
 5                                                                     defendant. It will clearly assist the
 6                                                                     jury visually.

 7                                                                     The admissibility of demonstrative
                                                                       evidence lies largely within the
 8
                                                                       discretion of the trial court. Rogers
 9                                                                     v. Raymark Indus., Inc., 922 F.2d
                                                                       1426, 1429 (9th Cir. 1991) (citing
10                                                                     Lies v. Farrell Lines, Inc., 641
                                                                       F.2d 765, 773 n.9 (9th Cir. 1981)).
11
                                                                       Because demonstrative evidence is
12                                                                     simply used as a testimonial aid, it
                                                                       is generally not admitted into the
13                                    Demonstratives are generally
                                                                       evidentiary record. Robert E. Jones
                                      not admitted into evidence.
                                                                       et al., Rutter Group Prac. Guide:
14                Demonstrative       United States v. Cox, 633
                                                                       Fed. Civ. Trials & Ev. ¶ 8:641.
      Ps    361   (CUAV002019; Ex.    F.2d 871, 874 (9th Cir. 1980).
15                                                                     However, charts summarizing
                  101)                Also, its probative value is
                                                                       evidence presented at trial may be
16                                    outweighed by prejudice.
                                                                       used to illustrate a witness's
                                      Evidence Code 403.
                                                                       testimony if they are based on and
17
                                                                       fairly represent competent
18                                                                     evidence.

19                                                                     Here, the demonstrative is simply
20                                                                     a larger version of an otherwise
                                                                       admissible test produced by the
21                                                                     defendant. It will clearly assist the
                                                                       jury visually.
22
23                                                                     The admissibility of demonstrative
                                      Demonstratives are generally     evidence lies largely within the
24                                    not admitted into evidence.      discretion of the trial court. Rogers
                  Demonstrative       United States v. Cox, 633        v. Raymark Indus., Inc., 922 F.2d
25
      Ps    362   (CUAV002020; Ex.    F.2d 871, 874 (9th Cir. 1980).   1426, 1429 (9th Cir. 1991) (citing
26                101)                Also, its probative value is     Lies v. Farrell Lines, Inc., 641
                                      outweighed by prejudice.         F.2d 765, 773 n.9 (9th Cir. 1981)).
27                                    Evidence Code 403.               Because demonstrative evidence is
                                                                       simply used as a testimonial aid, it
28
                                                94
                                 PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 95 of 110 Page ID
                                      #:3184



 1                                                                          is generally not admitted into the
                                                                            evidentiary record. Robert E. Jones
 2                                                                          et al., Rutter Group Prac. Guide:
 3                                                                          Fed. Civ. Trials & Ev. ¶ 8:641.
                                                                            However, charts summarizing
 4                                                                          evidence presented at trial may be
                                                                            used to illustrate a witness's
 5                                                                          testimony if they are based on and
 6                                                                          fairly represent competent
                                                                            evidence.
 7
                                                                            Here, the demonstrative is simply
 8                                                                          a larger version of an otherwise
 9                                                                          admissible test produced by the
                                                                            defendant. It will clearly assist the
10                                                                          jury visually.

11
                                                                            The admissibility of demonstrative
12                                                                          evidence lies largely within the
                                                                            discretion of the trial court. Rogers
13                                                                          v. Raymark Indus., Inc., 922 F.2d
                                                                            1426, 1429 (9th Cir. 1991) (citing
14
                                                                            Lies v. Farrell Lines, Inc., 641
15                                                                          F.2d 765, 773 n.9 (9th Cir. 1981)).
                                                                            Because demonstrative evidence is
16                                                                          simply used as a testimonial aid, it
                                                                            is generally not admitted into the
17                                         Demonstratives are generally
                                                                            evidentiary record. Robert E. Jones
                                           not admitted into evidence.
18                                                                          et al., Rutter Group Prac. Guide:
                  Demonstrative            United States v. Cox, 633
                                                                            Fed. Civ. Trials & Ev. ¶ 8:641.
19    Ps    364   (CUAV002021; Ex.         F.2d 871, 874 (9th Cir. 1980).
                                                                            However, charts summarizing
                  101)                     Also, its probative value is
20                                                                          evidence presented at trial may be
                                           outweighed by prejudice.
                                                                            used to illustrate a witness's
                                           Evidence Code 403.
21                                                                          testimony if they are based on and
                                                                            fairly represent competent
22                                                                          evidence.
23
                                                                            Here, the demonstrative is simply
24                                                                          a larger version of an otherwise
                                                                            admissible test produced by the
25                                                                          defendant. It will clearly assist the
26                                                                          jury visually.

27                Arveja, Pudricion        P’s object on relevance. Ex.     Relevant as to the good
      Ds    364
                  Radicular                365 is a 2004 pamphlet full      agricultural practices in Peru for
28
                                                     95
                                      PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 96 of 110 Page ID
                                      #:3185



 1                                       of generalities and               the planting, storage and
                                         recommendations diﬀerent          harvesting of peas.
 2                                       areas than the ones at issue in
 3                                       this case. P’s further object
                                         on hearsay and lack of proper
 4                                       foundation.
                                         P’s object on relevance. Ex.
 5                                       365 is a 2001 pamphlet full
                                                                           Relevant as to the good
 6                                       of generalities and
                                                                           agricultural practices in Peru for
      Ds    365   Arvejo, Cultivo        recommendations for growers
                                                                           the planting, storage and
 7                                       in 2001. P’s further object on
                                                                           harvesting of peas.
                                         hearsay and lack of proper
 8
                                         foundation.
 9                                       P’s object on relevance. Ex.
                                                                           Relevant as to the good
                                         366 is an internet article
10                                                                         agricultural practices for the
      Ds    366   ManchaCafeAGExport     about peas in Guatemala. P’s
                                                                           planting, storage and harvesting of
                                         further object on hearsay and
11                                                                         peas.
                                         lack of proper foundation.
12                                                                         The admissibility of demonstrative
                                                                           evidence lies largely within the
13                                                                         discretion of the trial court. Rogers
                                                                           v. Raymark Indus., Inc., 922 F.2d
14
                                                                           1426, 1429 (9th Cir. 1991) (citing
15                                                                         Lies v. Farrell Lines, Inc., 641
                                                                           F.2d 765, 773 n.9 (9th Cir. 1981)).
16                                                                         Because demonstrative evidence is
17                                                                         simply used as a testimonial aid, it
                                         Demonstratives are generally      is generally not admitted into the
18                                       not admitted into evidence.       evidentiary record. Robert E. Jones
                  Demonstrative          United States v. Cox, 633         et al., Rutter Group Prac. Guide:
19    Ps    367   (CUAV002022; Ex.       F.2d 871, 874 (9th Cir. 1980).    Fed. Civ. Trials & Ev. ¶ 8:641.
20                101)                   Also, its probative value is      However, charts summarizing
                                         outweighed by prejudice.          evidence presented at trial may be
21                                       Evidence Code 403.                used to illustrate a witness's
                                                                           testimony if they are based on and
22
                                                                           fairly represent competent
23                                                                         evidence.

24                                                                         Here, the demonstrative is simply
                                                                           a larger version of an otherwise
25
                                                                           admissible test produced by the
26                                                                         defendant. It will clearly assist the
                                                                           jury visually.
27
28
                                                    96
                                    PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 97 of 110 Page ID
                                      #:3186



 1                                                                     The admissibility of demonstrative
                                                                       evidence lies largely within the
 2                                                                     discretion of the trial court. Rogers
 3                                                                     v. Raymark Indus., Inc., 922 F.2d
                                                                       1426, 1429 (9th Cir. 1991) (citing
 4                                                                     Lies v. Farrell Lines, Inc., 641
                                                                       F.2d 765, 773 n.9 (9th Cir. 1981)).
 5                                                                     Because demonstrative evidence is
 6                                                                     simply used as a testimonial aid, it
                                      Demonstratives are generally     is generally not admitted into the
 7                                    not admitted into evidence.      evidentiary record. Robert E. Jones
                  Demonstrative       United States v. Cox, 633        et al., Rutter Group Prac. Guide:
 8    Ps    368   (CUAV002023; Ex.    F.2d 871, 874 (9th Cir. 1980).   Fed. Civ. Trials & Ev. ¶ 8:641.
 9                101)                Also, its probative value is     However, charts summarizing
                                      outweighed by prejudice.         evidence presented at trial may be
10                                    Evidence Code 403.               used to illustrate a witness's
                                                                       testimony if they are based on and
11
                                                                       fairly represent competent
12                                                                     evidence.

13                                                                     Here, the demonstrative is simply
                                                                       a larger version of an otherwise
14
                                                                       admissible test produced by the
15                                                                     defendant. It will clearly assist the
                                                                       jury visually.
16                                                                     The admissibility of demonstrative
                                                                       evidence lies largely within the
17
                                                                       discretion of the trial court. Rogers
18                                                                     v. Raymark Indus., Inc., 922 F.2d
                                                                       1426, 1429 (9th Cir. 1991) (citing
19                                                                     Lies v. Farrell Lines, Inc., 641
20                                                                     F.2d 765, 773 n.9 (9th Cir. 1981)).
                                      Demonstratives are generally
                                                                       Because demonstrative evidence is
                                      not admitted into evidence.
21                                                                     simply used as a testimonial aid, it
                  Demonstrative       United States v. Cox, 633
                                                                       is generally not admitted into the
22    Ps    369   (CUAV002024; Ex.    F.2d 871, 874 (9th Cir. 1980).
                                                                       evidentiary record. Robert E. Jones
                  101)                Also, its probative value is
23                                                                     et al., Rutter Group Prac. Guide:
                                      outweighed by prejudice.
                                                                       Fed. Civ. Trials & Ev. ¶ 8:641.
                                      Evidence Code 403.
24                                                                     However, charts summarizing
                                                                       evidence presented at trial may be
25                                                                     used to illustrate a witness's
26                                                                     testimony if they are based on and
                                                                       fairly represent competent
27                                                                     evidence.

28
                                                97
                                 PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 98 of 110 Page ID
                                      #:3187



 1                                                                     Here, the demonstrative is simply
                                                                       a larger version of an otherwise
 2                                                                     admissible test produced by the
 3                                                                     defendant. It will clearly assist the
                                                                       jury visually.
 4                                                                     The admissibility of demonstrative
                                                                       evidence lies largely within the
 5                                                                     discretion of the trial court. Rogers
 6                                                                     v. Raymark Indus., Inc., 922 F.2d
                                                                       1426, 1429 (9th Cir. 1991) (citing
 7                                                                     Lies v. Farrell Lines, Inc., 641
                                                                       F.2d 765, 773 n.9 (9th Cir. 1981)).
 8
                                                                       Because demonstrative evidence is
 9                                                                     simply used as a testimonial aid, it
                                      Demonstratives are generally     is generally not admitted into the
10                                    not admitted into evidence.      evidentiary record. Robert E. Jones
                  Demonstrative       United States v. Cox, 633        et al., Rutter Group Prac. Guide:
11
      Ps    370   (CUAV002025; Ex.    F.2d 871, 874 (9th Cir. 1980).   Fed. Civ. Trials & Ev. ¶ 8:641.
12                101)                Also, its probative value is     However, charts summarizing
                                      outweighed by prejudice.         evidence presented at trial may be
13                                    Evidence Code 403.               used to illustrate a witness's
                                                                       testimony if they are based on and
14
                                                                       fairly represent competent
15                                                                     evidence.

16                                                                     Here, the demonstrative is simply
                                                                       a larger version of an otherwise
17
                                                                       admissible test produced by the
18                                                                     defendant. It will clearly assist the
                                                                       jury visually.
19                                                                     The admissibility of demonstrative
20                                                                     evidence lies largely within the
                                                                       discretion of the trial court. Rogers
21                                                                     v. Raymark Indus., Inc., 922 F.2d
                                      Demonstratives are generally     1426, 1429 (9th Cir. 1991) (citing
22                                    not admitted into evidence.      Lies v. Farrell Lines, Inc., 641
23                Demonstrative       United States v. Cox, 633        F.2d 765, 773 n.9 (9th Cir. 1981)).
      Ps    371   (CUAV002032; Ex.    F.2d 871, 874 (9th Cir. 1980).   Because demonstrative evidence is
24                101)                Also, its probative value is     simply used as a testimonial aid, it
                                      outweighed by prejudice.         is generally not admitted into the
25
                                      Evidence Code 403.               evidentiary record. Robert E. Jones
26                                                                     et al., Rutter Group Prac. Guide:
                                                                       Fed. Civ. Trials & Ev. ¶ 8:641.
27                                                                     However, charts summarizing
                                                                       evidence presented at trial may be
28
                                                98
                                 PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 99 of 110 Page ID
                                      #:3188



 1                                                                         used to illustrate a witness's
                                                                           testimony if they are based on and
 2                                                                         fairly represent competent
 3                                                                         evidence.

 4                                                                         Here, the demonstrative is simply
                                                                           a larger version of an otherwise
 5                                                                         admissible test produced by the
 6                                                                         defendant. It will clearly assist the
                                                                           jury visually.
 7                                                                         The admissibility of demonstrative
                                                                           evidence lies largely within the
 8
                                                                           discretion of the trial court. Rogers
 9                                                                         v. Raymark Indus., Inc., 922 F.2d
                                                                           1426, 1429 (9th Cir. 1991) (citing
10                                                                         Lies v. Farrell Lines, Inc., 641
                                                                           F.2d 765, 773 n.9 (9th Cir. 1981)).
11
                                                                           Because demonstrative evidence is
12                                                                         simply used as a testimonial aid, it
                                          Demonstratives are generally     is generally not admitted into the
13                                        not admitted into evidence.      evidentiary record. Robert E. Jones
                  Demonstrative           United States v. Cox, 633        et al., Rutter Group Prac. Guide:
14
      Ps    372   (CUAV002033; Ex.        F.2d 871, 874 (9th Cir. 1980).   Fed. Civ. Trials & Ev. ¶ 8:641.
15                101)                    Also, its probative value is     However, charts summarizing
                                          outweighed by prejudice.         evidence presented at trial may be
16                                        Evidence Code 403.               used to illustrate a witness's
                                                                           testimony if they are based on and
17
                                                                           fairly represent competent
18                                                                         evidence.

19                                                                         Here, the demonstrative is simply
20                                                                         a larger version of an otherwise
                                                                           admissible test produced by the
21                                                                         defendant. It will clearly assist the
                                                                           jury visually.
22                                        Demonstratives are generally
23                                        not admitted into evidence.
                                          United States v. Cox, 633
                  Demonstrative (Test                                      Xe court already ruled on this
24    Ps    373                           F.2d 871, 874 (9th Cir. 1980).
                  Summary Charts)                                          issue. See ECF 147.
                                          Also, its probative value is
25
                                          outweighed by prejudice.
26                                        Evidence Code 403.
                                          Demonstratives are generally     The admissibility of demonstrative
27                Demonstrative (Crites
      Ps    374                           not admitted into evidence.      evidence lies largely within the
                  000004; Ex. 30)
                                          United States v. Cox, 633        discretion of the trial court. Rogers
28
                                                    99
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 100 of 110 Page ID
                                       #:3189



 1                                        F.2d 871, 874 (9th Cir. 1980).   v. Raymark Indus., Inc., 922 F.2d
                                          Also, its probative value is     1426, 1429 (9th Cir. 1991) (citing
 2                                        outweighed by prejudice.         Lies v. Farrell Lines, Inc., 641
 3                                        Evidence Code 403.               F.2d 765, 773 n.9 (9th Cir. 1981)).
                                                                           Because demonstrative evidence is
 4                                                                         simply used as a testimonial aid, it
                                                                           is generally not admitted into the
 5                                                                         evidentiary record. Robert E. Jones
 6                                                                         et al., Rutter Group Prac. Guide:
                                                                           Fed. Civ. Trials & Ev. ¶ 8:641.
 7                                                                         However, charts summarizing
                                                                           evidence presented at trial may be
 8                                                                         used to illustrate a witness's
 9                                                                         testimony if they are based on and
                                                                           fairly represent competent
10                                                                         evidence.

11
                                                                           Here, the demonstrative is simply
12                                                                         a larger version of an otherwise
                                                                           admissible test produced by the
13                                                                         defendant. It will clearly assist the
                                                                           jury and witnesses visually.
14
                                                                           The admissibility of demonstrative
15                                                                         evidence lies largely within the
                                                                           discretion of the trial court. Rogers
16                                                                         v. Raymark Indus., Inc., 922 F.2d
                                                                           1426, 1429 (9th Cir. 1991) (citing
17
                                                                           Lies v. Farrell Lines, Inc., 641
18                                                                         F.2d 765, 773 n.9 (9th Cir. 1981)).
                                                                           Because demonstrative evidence is
19                                        Demonstratives are generally     simply used as a testimonial aid, it
20                                        not admitted into evidence.      is generally not admitted into the
                                          United States v. Cox, 633        evidentiary record. Robert E. Jones
                   Demonstrative (Maps,
21     Ps    375                          F.2d 871, 874 (9th Cir. 1980).   et al., Rutter Group Prac. Guide:
                   Ex. 290)
                                          Also, its probative value is     Fed. Civ. Trials & Ev. ¶ 8:641.
22                                        outweighed by prejudice.         However, charts summarizing
23                                        Evidence Code 403.               evidence presented at trial may be
                                                                           used to illustrate a witness's
24                                                                         testimony if they are based on and
                                                                           fairly represent competent
25                                                                         evidence.
26
                                                                           Here, the demonstrative is simply
27                                                                         a larger version of an otherwise
                                                                           admissible Exhibit 290. It will
28
                                                    100
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 101 of 110 Page ID
                                       #:3190



 1                                                                         assist the jury to locate the subject
                                                                           areas and the distances between
 2                                                                         them.
 3                                                                         The admissibility of demonstrative
                                                                           evidence lies largely within the
 4                                                                         discretion of the trial court. Rogers
                                                                           v. Raymark Indus., Inc., 922 F.2d
 5                                                                         1426, 1429 (9th Cir. 1991) (citing
 6                                                                         Lies v. Farrell Lines, Inc., 641
                                                                           F.2d 765, 773 n.9 (9th Cir. 1981)).
 7                                                                         Because demonstrative evidence is
                                                                           simply used as a testimonial aid, it
 8                                        Demonstratives are generally
                                                                           is generally not admitted into the
                                          not admitted into evidence.
 9                                                                         evidentiary record. Robert E. Jones
                                          United States v. Cox, 633
                                                                           et al., Rutter Group Prac. Guide:
10     Ps    376   Demonstrative (70-SGS) F.2d 871, 874 (9th Cir. 1980).
                                                                           Fed. Civ. Trials & Ev. ¶ 8:641.
                                          Also, its probative value is
                                                                           However, charts summarizing
11                                        outweighed by prejudice.
                                                                           evidence presented at trial may be
                                          Evidence Code 403.
12                                                                         used to illustrate a witness's
                                                                           testimony if they are based on and
13                                                                         fairly represent competent
                                                                           evidence.
14
15                                                                         Here, the demonstrative is simply
                                                                           a larger version of an otherwise
16                                                                         admissible test. It will visually
                                                                           assist witnesses and the jury.
17
                                                                           The admissibility of demonstrative
18                                                                         evidence lies largely within the
                                                                           discretion of the trial court. Rogers
19                                                                         v. Raymark Indus., Inc., 922 F.2d
20                                                                         1426, 1429 (9th Cir. 1991) (citing
                                          Demonstratives are generally     Lies v. Farrell Lines, Inc., 641
21                                        not admitted into evidence.      F.2d 765, 773 n.9 (9th Cir. 1981)).
                                          United States v. Cox, 633        Because demonstrative evidence is
22     Ps    377   Demonstrative (71-SGS) F.2d 871, 874 (9th Cir. 1980).   simply used as a testimonial aid, it
23                                        Also, its probative value is     is generally not admitted into the
                                          outweighed by prejudice.         evidentiary record. Robert E. Jones
24                                        Evidence Code 403.               et al., Rutter Group Prac. Guide:
                                                                           Fed. Civ. Trials & Ev. ¶ 8:641.
25
                                                                           However, charts summarizing
26                                                                         evidence presented at trial may be
                                                                           used to illustrate a witness's
27                                                                         testimony if they are based on and

28
                                                      101
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 102 of 110 Page ID
                                       #:3191



 1                                                                            fairly represent competent
                                                                              evidence.
 2
 3                                                                            Here, the demonstrative is simply
                                                                              a larger version of an otherwise
 4                                                                            admissible test. It will visually
                                                                              assist witnesses and the jury.
 5                                                                            The admissibility of demonstrative
 6                                                                            evidence lies largely within the
                                                                              discretion of the trial court. Rogers
 7                                                                            v. Raymark Indus., Inc., 922 F.2d
                                                                              1426, 1429 (9th Cir. 1991) (citing
 8
                                                                              Lies v. Farrell Lines, Inc., 641
 9                                                                            F.2d 765, 773 n.9 (9th Cir. 1981)).
                                                                              Because demonstrative evidence is
10                                                                            simply used as a testimonial aid, it
                                                                              is generally not admitted into the
11                                           Demonstratives are generally
                                                                              evidentiary record. Robert E. Jones
                                             not admitted into evidence.
12                                                                            et al., Rutter Group Prac. Guide:
                                             United States v. Cox, 633
                                                                              Fed. Civ. Trials & Ev. ¶ 8:641.
13     Ps    378   Demonstrative (Ex. 110)   F.2d 871, 874 (9th Cir. 1980).
                                                                              However, charts summarizing
                                             Also, its probative value is
                                                                              evidence presented at trial may be
14                                           outweighed by prejudice.
                                                                              used to illustrate a witness's
                                             Evidence Code 403.
15                                                                            testimony if they are based on and
                                                                              fairly represent competent
16                                                                            evidence.
17
                                                                              Here, the demonstrative is simply
18                                                                            a larger version of an otherwise
                                                                              admissible test. It will visually
19                                                                            assist witnesses and the jury. It
20                                                                            will help the jury see the type of
                                                                              peas promised.
21                                                                            The admissibility of demonstrative
                                                                              evidence lies largely within the
22                                                                            discretion of the trial court. Rogers
                                             Demonstratives are generally
23                                                                            v. Raymark Indus., Inc., 922 F.2d
                                             not admitted into evidence.
                                                                              1426, 1429 (9th Cir. 1991) (citing
                                             United States v. Cox, 633
24                                                                            Lies v. Farrell Lines, Inc., 641
       Ps    379   Demonstrative (Ex. 111)   F.2d 871, 874 (9th Cir. 1980).
                                                                              F.2d 765, 773 n.9 (9th Cir. 1981)).
25                                           Also, its probative value is
                                                                              Because demonstrative evidence is
                                             outweighed by prejudice.
26                                                                            simply used as a testimonial aid, it
                                             Evidence Code 403.
                                                                              is generally not admitted into the
27                                                                            evidentiary record. Robert E. Jones
                                                                              et al., Rutter Group Prac. Guide:
28
                                                       102
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 103 of 110 Page ID
                                       #:3192



 1                                                                            Fed. Civ. Trials & Ev. ¶ 8:641.
                                                                              However, charts summarizing
 2                                                                            evidence presented at trial may be
 3                                                                            used to illustrate a witness's
                                                                              testimony if they are based on and
 4                                                                            fairly represent competent
                                                                              evidence.
 5
 6                                                                            Here, the demonstrative is simply
                                                                              a larger version of an otherwise
 7                                                                            admissible test. It will visually
                                                                              assist witnesses and the jury. It
 8                                                                            will help the jury see the type of
 9                                                                            peas promised.
                                                                              The admissibility of demonstrative
10                                                                            evidence lies largely within the
                                                                              discretion of the trial court. Rogers
11
                                                                              v. Raymark Indus., Inc., 922 F.2d
12                                                                            1426, 1429 (9th Cir. 1991) (citing
                                                                              Lies v. Farrell Lines, Inc., 641
13                                                                            F.2d 765, 773 n.9 (9th Cir. 1981)).
                                                                              Because demonstrative evidence is
14
                                                                              simply used as a testimonial aid, it
                                             Demonstratives are generally
15                                                                            is generally not admitted into the
                                             not admitted into evidence.
                                                                              evidentiary record. Robert E. Jones
16                                           United States v. Cox, 633
                                                                              et al., Rutter Group Prac. Guide:
       Ps    380   Demonstrative (Ex. 114)   F.2d 871, 874 (9th Cir. 1980).
                                                                              Fed. Civ. Trials & Ev. ¶ 8:641.
17                                           Also, its probative value is
                                                                              However, charts summarizing
                                             outweighed by prejudice.
18                                                                            evidence presented at trial may be
                                             Evidence Code 403.
                                                                              used to illustrate a witness's
19                                                                            testimony if they are based on and
20                                                                            fairly represent competent
                                                                              evidence.
21
                                                                              Here, the demonstrative is simply
22                                                                            a larger version of an otherwise
23                                                                            admissible test. It will visually
                                                                              assist witnesses and the jury.
24                                                                            Foundation will be established at
                                                                              trial by Plaintiﬀs’ expert Dr.
25
                   (Rebuttal) “An                                             Coﬀey. Defendants’ expert, Mr.
                                             FRE 401, 402, 403, 802,
26     Ps    381   Overview of Plant                                          Koike testiﬁed in his deposition
                                             lacks foundation
                   Immunity).                                                 that seeds don’t have immunity
27                                                                            systems (Koike Dep. 30:18-25;
                                                                              31:1-5), but rather just a “seed
28
                                                       103
                                       PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 104 of 110 Page ID
                                       #:3193



 1                                                                    coat.” Id. Scholarly articles are
                                                                      relevant to rebut Mr. Koike’s view
 2                                                                    that plants do not have immunity
 3                                                                    systems.

 4                                                                    Additionally, under the Court’s
                                                                      Scheduling Order, parties cannot
 5                                                                    “submit blanket or boilerplate
 6                                                                    objections . . . to exhibits. Xese
                                                                      will be disregarded and overruled.”
 7                                                                    Foundation will be established at
                                                                      trial by Plaintiﬀs’ expert Dr.
 8
                                                                      Coﬀey. Defendants’ expert, Mr.
 9                                                                    Koike testiﬁed in his deposition
                                                                      that seeds don’t have immunity
10                                                                    systems (Koike Dep. 30:18-25;
                                                                      31:1-5), but rather just a “seed
11
                                                                      coat.” Id. Scholarly articles are
                   (Rebuttal) “Xe Plant     FRE 401, 402, 403, 802,
12     Ps    382                                                      relevant to rebut Mr. Koike’s view
                   immunity system.”        lacks foundation
                                                                      that plants do not have immunity
13                                                                    systems.
14
                                                                      Additionally, under the Court’s
15                                                                    Scheduling Order, parties cannot
                                                                      “submit blanket or boilerplate
16                                                                    objections . . . to exhibits. Xese
                                                                      will be disregarded and overruled.”
17
                                                                      Foundation will be established at
18                                                                    trial by Plaintiﬀs’ expert Dr.
                                                                      Coﬀey. Defendants’ expert, Mr.
19                                                                    Koike testiﬁed in his deposition
20                                                                    that seeds don’t have immunity
                                                                      systems (Koike Dep. 30:18-25;
21                                                                    31:1-5), but rather just a “seed
                                                                      coat.” Id. Scholarly articles are
22                 (Rebuttal) “Generation   FRE 401, 402, 403, 802,
       Ps    383                                                      relevant to rebut Mr. Koike’s view
                   game.”                   lacks foundation
23                                                                    that plants do not have immunity
                                                                      systems.
24
                                                                      Additionally, under the Court’s
25
                                                                      Scheduling Order, parties cannot
26                                                                    “submit blanket or boilerplate
                                                                      objections . . . to exhibits. Xese
27                                                                    will be disregarded and overruled.”

28
                                                     104
                                      PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 105 of 110 Page ID
                                       #:3194



 1                                                                              Foundation will be established at
                                                                                trial by Plaintiﬀs’ expert Dr.
 2                                                                              Coﬀey. Defendants’ expert, Mr.
 3                                                                              Koike testiﬁed in his deposition
                                                                                that “Pythium is an example, one
                                             FRE 401, 402, 403, 802,
 4                                                                              that never makes it up into a seed
                                             lacks foundation. Plaintiﬀ’s
                                                                                that's being produced and
 5                                           liability expert Michael
                                                                                harvested.” Koike Dep. 98:18-19.
                                             Coﬀey testiﬁed that no
 6                 (Rebuttal) “Population                                       Xe SGS testing in this case found
                                             speciﬁc species of
                   Dynamics of                                                  pythium in the seed.
                                             pseudomonas was identiﬁed
 7                 Pseudomonas cepacian
       Ps    384                             that was pathogenic to peas
                   in the Pea Spermosphere                                      Xe scholarly article, which
 8                                           and therefore this is article is
                   in Relation to Biocontrol                                    describes pythium action inside
                                             not relevant. Any probative
 9                 of Pythium.”                                                 seeds, is relevant to rebut Mr.
                                             value is outweighed by
                                                                                Koike’s view that pythium “never
10                                           prejudice in that this will
                                                                                makes it up into a seed.”
                                             only confuse and mislead the
11                                           jury.
                                                                                Additionally, under the Court’s
12                                                                              Scheduling Order, parties cannot
                                                                                “submit blanket or boilerplate
13                                                                              objections . . . to exhibits. Xese
                                                                                will be disregarded and overruled.”
14
                                                                                Foundation will be established at
15                                                                              trial by Plaintiﬀs’ expert Dr.
                                                                                Coﬀey. Defendants’ expert, Mr.
16                                                                              Koike testiﬁed in his deposition
                                                                                that seeds don’t have immunity
17
                                                                                systems (Koike Dep. 30:18-25;
18                                                                              31:1-5), but rather just a “seed
                                                                                coat.” Id. Scholarly articles are
19                 (Rebuttal) “Plant           FRE 401, 402, 403, 802,
       Ps    385                                                                relevant to rebut Mr. Koike’s view
                   immunity and PRRs”          lacks foundation
20                                                                              that plants do not have immunity
                                                                                systems.
21
                                                                                Additionally, under the Court’s
22                                                                              Scheduling Order, parties cannot
23                                                                              “submit blanket or boilerplate
                                                                                objections . . . to exhibits. Xese
24                                                                              will be disregarded and overruled.”
                                                                                Foundation will be established at
25
                   “Electrical Conductivity                                     trial by Plaintiﬀs’ expert Dr.
26                 Vigour Test:                FRE 401, 402, 403, 802,          Coﬀey.
       Ps    386
                   Physiological Basis and     lacks foundation
27                 Use.”                                                        Defendants’ expert, Mr. Koike and
                                                                                other lay witnesses, have taken the
28
                                                         105
                                       PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 106 of 110 Page ID
                                       #:3195



 1                                                                             position that the life span of a
                                                                               seeds is relative and cannot be set
 2                                                                             at a deﬁnitive number of years.
 3                                                                             Plaintiﬀ in turn says that the life
                                                                               span of pea seeds is three years.
 4
                                                                               Defendants’ position is contrary to
 5                                                                             extensive research on pea seeds’
 6                                                                             life span and the connection
                                                                               between age and germination of
 7                                                                             seeds. One such expert is Stan
                                                                               Matthews. His article describes the
 8                                                                             electrical conductivity test as a
 9                                                                             method to measure seed vigor as it
                                                                               ages and its connection to
10                                                                             germination.

11
                                                                               Additionally, under the Court’s
12                                                                             Scheduling Order, parties cannot
                                                                               “submit blanket or boilerplate
13                                                                             objections . . . to exhibits. Xese
                                                                               will be disregarded and overruled.”
14
                   Article on Stemphylium
       Ds.   387
15                 Sarciniforme
                                                                               Defendants’ expert Steve Koike’s
16                                                                             report discussed that germination
                                            Plaintiﬀs object because this
17                                                                             is aﬀected by a number of factors
                                            article was not disclosed in
                                                                               including proper ground and soil
                                            the December 1, 2019, report.
18                                                                             preparation. High salinity in the
                                            Speciﬁcally, any theory based
                   Australian Journal of                                       soils is part of proper ground and
19                                          on salinity of soils or botrytis
       Ds    388   Crop Science regarding                                      soil preparation. In addition, Mr.
                                            disease, was not priorly
20                 salinity aﬀecting peas                                      Koike’s report noted that the
                                            disclosed. Defendants’ late
                                                                               alleged “brown stains” are
                                            disclosure is not compliant
21                                                                             symptoms that can be caused by a
                                            with this Court’s Scheduling
                                                                               number of factors including
22                                          Order [ECF 45]
                                                                               pathogens and abiotic factors
23                                                                             which would include Botrytis.
                                            Plaintiﬀs object because this      Defendants’ expert Steve Koike’s
24                                          article was not disclosed in       report discussed that germination
                   Crop Ecology,            the December 1, 2019, report.      is aﬀected by a number of factors
25
                   Management & Quality     Speciﬁcally, any theory based      including proper ground and soil
       Ds    389
26                 regarding salinity       on salinity of soils or botrytis   preparation. High salinity in the
                   aﬀecting peas            disease, was not priorly           soils is part of proper ground and
27                                          disclosed. Defendants’ late        soil preparation. In addition, Mr.
                                            disclosure is not compliant        Koike’s report noted that the
28
                                                      106
                                     PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 107 of 110 Page ID
                                       #:3196



 1                                           with this Court’s Scheduling       alleged “brown stains” are
                                             Order [ECF 45]                     symptoms that can be caused by a
 2                                                                              number of factors including
 3                                                                              pathogens and abiotic factors
                                                                                which would include Botrytis.
 4                                                                              Defendants’ expert Steve Koike’s
                                                                                report discussed that germination
 5                                           Plaintiﬀs object because this
                                                                                is aﬀected by a number of factors
                                             article was not disclosed in
 6                                                                              including proper ground and soil
                                             the December 1, 2019, report.
                                                                                preparation. High salinity in the
                                             Speciﬁcally, any theory based
 7                 Evaluation of Garden                                         soils is part of proper ground and
                                             on salinity of soils or botrytis
       Ds    390   Peas Cultivars to Salt                                       soil preparation. In addition, Mr.
 8                                           disease, was not priorly
                   Stress Tolerance                                             Koike’s report noted that the
                                             disclosed. Defendants’ late
 9                                                                              alleged “brown stains” are
                                             disclosure is not compliant
                                                                                symptoms that can be caused by a
10                                           with this Court’s Scheduling
                                                                                number of factors including
                                             Order [ECF 45]
                                                                                pathogens and abiotic factors
11
                                                                                which would include Botrytis.
12                                                                              Defendants’ expert Steve Koike’s
                                                                                report discussed that germination
13                                           Plaintiﬀs object because this
                                                                                is aﬀected by a number of factors
                                             article was not disclosed in
                                                                                including proper ground and soil
14                                           the December 1, 2019, report.
                                                                                preparation. High salinity in the
                                             Speciﬁcally, any theory based
15                                                                              soils is part of proper ground and
                   Salinity and Plant        on salinity of soils or botrytis
       Ds    391                                                                soil preparation. In addition, Mr.
16                 Tolerance                 disease, was not priorly
                                                                                Koike’s report noted that the
                                             disclosed. Defendants’ late
17                                                                              alleged “brown stains” are
                                             disclosure is not compliant
                                                                                symptoms that can be caused by a
                                             with this Court’s Scheduling
18                                                                              number of factors including
                                             Order [ECF 45]
                                                                                pathogens and abiotic factors
19                                                                              which would include Botrytis.
20                 Compendium of Pea
                   Diseases and Pests (3rd
       Ds    392
21                 Edition) regarding
                   Pythium
22
                                             Plaintiﬀs object because this      Defendants’ expert Steve Koike’s
23                                           article was not disclosed in       report discussed that germination
                                             the December 1, 2019, report.      is aﬀected by a number of factors
24                                           Speciﬁcally, any theory based      including proper ground and soil
                   Pythium Species
                                             on salinity of soils or botrytis   preparation. High salinity in the
25     Ds    393   Associated with
                                             disease, was not priorly           soils is part of proper ground and
                   Damping Oﬀ of Pea
26                                           disclosed. Defendants’ late        soil preparation. In addition, Mr.
                                             disclosure is not compliant        Koike’s report noted that the
27                                           with this Court’s Scheduling       alleged “brown stains” are
                                             Order [ECF 45]                     symptoms that can be caused by a
28
                                                       107
                                        PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 108 of 110 Page ID
                                       #:3197



 1                                                                            number of factors including
                                                                              pathogens and abiotic factors
 2                                                                            which would include Botrytis.
 3                 Compendium of Pea
                   Diseases and Pests (3rd
       Ds    394
 4                 Edition) regarding
                   seedborne diseases
 5
                   Compendium of Pea
 6                 Diseases and Pests (3rd
       Ds    395
                   Edition) regarding pea
 7                 viruses
                                                                              Defendants’ expert Steve Koike’s
 8
                                                                              report discussed that germination
 9                                                                            is aﬀected by a number of factors
                                             Plaintiﬀs object because this    including proper ground and soil
10                                           article was not disclosed in     preparation. High salinity in the
                                             the December 1, 2019, report.    soils is part of proper ground and
11                 USDA Fungal Database
       Ds    396                             Defendants’ late disclosure is   soil preparation. In addition, Mr.
                   re Pythium
12                                           not compliant with this          Koike’s report noted that the
                                             Court’s Scheduling Order         alleged “brown stains” are
13                                           [ECF 45]                         symptoms that can be caused by a
                                                                              number of factors including
14
                                                                              pathogens and abiotic factors
15                                                                            which would include Botrytis.
                   Compendium of Pea
16                 Diseases and Pests (3rd
       Ds    397
17                 Edition) regarding
                   bacterial diseases
18                                                                            Defendants’ expert Steve Koike’s
                                                                              report discussed that germination
19
                                                                              is aﬀected by a number of factors
20                                           Plaintiﬀs object because this    including proper ground and soil
                                             article was not disclosed in     preparation. High salinity in the
21                                           the December 1, 2019, report.    soils is part of proper ground and
       Ds    398   Diseases of Pea           Defendants’ late disclosure is   soil preparation. In addition, Mr.
22
                                             not compliant with this          Koike’s report noted that the
23                                           Court’s Scheduling Order         alleged “brown stains” are
                                             [ECF 45]                         symptoms that can be caused by a
24                                                                            number of factors including
                                                                              pathogens and abiotic factors
25
                                                                              which would include Botrytis.
26                                           Plaintiﬀs object because this    Defendants’ expert Steve Koike’s
                   Article regarding         article was not disclosed in     report discussed that germination
27     Ds    399
                   Pathogens in Peru         the December 1, 2019, report.    is aﬀected by a number of factors
28                                           Defendants’ late disclosure is   including proper ground and soil
                                                       108
                                       PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 109 of 110 Page ID
                                       #:3198



 1                                           not compliant with this          preparation. High salinity in the
                                             Court’s Scheduling Order         soils is part of proper ground and
 2                                           [ECF 45]                         soil preparation. In addition, Mr.
 3                                                                            Koike’s report noted that the
                                                                              alleged “brown stains” are
 4                                                                            symptoms that can be caused by a
                                                                              number of factors including
 5                                                                            pathogens and abiotic factors
 6                                                                            which would include Botrytis.
                                                                              Defendants’ expert Steve Koike’s
 7                                                                            report discussed that germination
                                                                              is aﬀected by a number of factors
 8
                                             Plaintiﬀs object because this    including proper ground and soil
 9                                           article was not disclosed in     preparation. High salinity in the
                   Relic DNA is Abundant
                                             the December 1, 2019, report.    soils is part of proper ground and
10                 in Soil and Obscures
       Ds    400                             Defendants’ late disclosure is   soil preparation. In addition, Mr.
                   Estimates of Soil
                                             not compliant with this          Koike’s report noted that the
11                 Microbial Diversity
                                             Court’s Scheduling Order         alleged “brown stains” are
12                                           [ECF 45]                         symptoms that can be caused by a
                                                                              number of factors including
13                                                                            pathogens and abiotic factors
                                                                              which would include Botrytis.
14
                                                                              Defendants’ expert Steve Koike’s
15                                                                            report discussed that germination
                                                                              is aﬀected by a number of factors
16                                           Plaintiﬀs object because this    including proper ground and soil
17                 Xe Promise and Pitfalls   article was not disclosed in     preparation. High salinity in the
                   of Sequence Based         the December 1, 2019, report.    soils is part of proper ground and
18     Ds    401   Identiﬁcation of Plant    Defendants’ late disclosure is   soil preparation. In addition, Mr.
                   Pathogenic Fungi and      not compliant with this          Koike’s report noted that the
19                 Oomycetes                 Court’s Scheduling Order         alleged “brown stains” are
20                                           [ECF 45]                         symptoms that can be caused by a
                                                                              number of factors including
21                                                                            pathogens and abiotic factors
                                                                              which would include Botrytis.
22
                   Compendium of Pea
23                 Diseases and Pests (3rd
       Ds    402
                   Edition) regarding
24                 Botrytis
                                                                              Defendants’ expert Steve Koike’s
25                                           Plaintiﬀs object because this
                                                                              report discussed that germination
                                             article was not disclosed in
26                 Book excerpts regarding                                    is aﬀected by a number of factors
       Ds    403                             the December 1, 2019, report.
                   Botrytis                                                   including proper ground and soil
27                                           Defendants’ late disclosure is
                                                                              preparation. High salinity in the
                                             not compliant with this
                                                                              soils is part of proper ground and
28
                                                       109
                                       PRETRIAL EXHIBIT STIPULATION
     Case 2:17-cv-08220-DMG-SK Document 163 Filed 06/11/21 Page 110 of 110 Page ID
                                       #:3199



 1                                    Court’s Scheduling Order   soil preparation. In addition, Mr.
                                      [ECF 45]                   Koike’s report noted that the
 2                                                               alleged “brown stains” are
 3                                                               symptoms that can be caused by a
                                                                 number of factors including
 4                                                               pathogens and abiotic factors
                                                                 which would include Botrytis.
 5
 6
      Dated: June 11, 2021
 7
                                                Respectfully submitted,
 8
 9                                              s/Eduardo A. Maura
10
                                                Eduardo A. Maura, Esq.
                                                Counsel for Plaintiﬀs
11

12
                                                s/Fang Li, Esq.
                                                Fang Li, Esq.
13                                              Counsel for Defendant Corona Seeds, Inc.
14
15                                              s/Lisa Taylor
16                                              Lisa Taylor, Esq.
                                                Counsel for Defendant Crites Seed, Inc.
17
18
19
20
21
22
23
24
25
26
27
28
                                               110
                                PRETRIAL EXHIBIT STIPULATION
